EXHIBIT 10.1
Confidential information in this Credit Agreement has been omitted and filed
separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request.
EXECUTION VERSION
Published CUSIP Number: 87075RAA5
CREDIT AGREEMENT
Dated as of December 21, 2010
among
SWIFT TRANSPORTATION CO., LLC,
as the Borrower,
SWIFT TRANSPORTATION COMPANY,
as Holdings,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent and Syndication Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIBANK, N.A. and
PNC CAPITAL MARKETS LLC,
as Co-Documentation Agents,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.
WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC. and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
        ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    30  
1.03 Accounting Terms
    31  
1.04 Rounding
    31  
1.05 Times of Day
    32  
1.06 Letter of Credit Amounts
    32  
1.07 Currency Equivalents Generally
    32  
 
        ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 
       
2.01 The Loans
    32  
2.02 Borrowings, Conversions and Continuations of Loans
    33  
2.03 Letters of Credit
    34  
2.04 Swing Line Loans
    42  
2.05 Prepayments
    44  
2.06 Termination or Reduction of Commitments
    46  
2.07 Repayment of Loans
    47  
2.08 Interest
    47  
2.09 Fees
    48  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    48  
2.11 Evidence of Debt
    49  
2.12 Payments Generally; Administrative Agent’s Clawback
    49  
2.13 Sharing of Payments by Lenders
    51  
2.14 Defaulting Lenders
    52  
2.15 Borrower Repurchases
    53  
 
        ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 
       
3.01 Taxes
    54  
3.02 Illegality
    57  
3.03 Inability to Determine Rates
    57  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    57  
3.05 Compensation for Losses
    59  
3.06 Mitigation Obligations; Replacement of Lenders
    59  
3.07 Survival
    60  

 

i



--------------------------------------------------------------------------------



 



          Section   Page  
 
        ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 
       
4.01 Conditions of Initial Credit Extension
    60  
4.02 Conditions to all Credit Extensions
    63  
 
        ARTICLE V
REPRESENTATIONS AND WARRANTIES

 
       
5.01 Organization
    64  
5.02 Due Authorization; Non-Contravention
    64  
5.03 Governmental Approval; Regulation
    64  
5.04 Validity
    65  
5.05 Financial Information
    65  
5.06 No Material Adverse Change
    65  
5.07 Litigation; Labor Controversies
    65  
5.08 Subsidiaries
    65  
5.09 Ownership of Properties
    65  
5.10 Taxes
    66  
5.11 Pension and Welfare Plans
    66  
5.12 Environmental Warranties
    66  
5.13 Accuracy of Information
    67  
5.14 Regulations U and X
    67  
5.15 Solvency
    67  
5.16 No Default
    67  
5.17 Compliance with Laws
    67  
5.18 Insurance
    68  
5.19 Collateral Documents
    68  
 
        ARTICLE VI
AFFIRMATIVE COVENANTS

 
       
6.01 Financial Information, Reports, Notices, etc.
    69  
6.02 Maintenance of Existence; Compliance with Contracts, Laws, etc.
    71  
6.03 Properties
    71  
6.04 Insurance
    71  
6.05 Books and Records
    72  
6.06 Environmental Law Covenant
    72  
6.07 Use of Proceeds
    72  
6.08 Future Guarantors, Security, etc.
    72  
6.09 Secured Hedge Agreements
    73  
6.10 Maintenance of Ratings
    73  
6.11 Post-Closing Obligations
    74  
6.12 Ratings Information
    75  
6.13 Motor Vehicle Monitor
    75  
 
        ARTICLE VII
NEGATIVE COVENANTS

 
       
7.01 Business Activities
    75  
7.02 Indebtedness
    76  
7.03 Liens
    78  
7.04 Financial Condition and Operations
    81  
7.05 Investments
    81  
7.06 Restricted Payments
    83  
7.07 Capital Expenditures
    84  
7.08 No Prepayment of Certain Indebtedness
    84  

 

ii



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
7.09 Issuance of Capital Securities
    85  
7.10 Consolidation, Merger; Permitted Acquisitions, etc.
    85  
7.11 Permitted Dispositions
    86  
7.12 Modification of Certain Agreements
    87  
7.13 Transactions with Affiliates
    87  
7.14 Restrictive Agreements
    87  
7.15 Sale and Leaseback
    88  
7.16 Accounting Changes
    88  
 
        ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 
       
8.01 Events of Default
    88  
8.02 Remedies upon Event of Default
    91  
8.03 Application of Funds
    91  
 
       
ARTICLE IX
AGENTS
       
 
       
9.01 Appointment and Authority
    92  
9.02 Rights as a Lender
    93  
9.03 Exculpatory Provisions
    93  
9.04 Reliance by Agent
    94  
9.05 Delegation of Duties
    94  
9.06 Resignation of Administrative Agent
    95  
9.07 Non-Reliance on Agents and Other Lenders
    96  
9.08 No Other Duties, Etc.
    96  
9.09 Administrative Agent May File Proofs of Claim
    96  
9.10 Collateral and Guaranty Matters
    97  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
    97  
9.12 Waiver of Claims
    98  
 
        ARTICLE X
MISCELLANENOUS

 
       
10.01 Amendments, Etc.
    98  
10.02 Notices; Effectiveness; Electronic Communications
    99  
10.03 No Waiver; Cumulative Remedies; Enforcement
    101  
10.04 Expenses; Indemnity; Damage Waiver
    102  
10.05 Payments Set Aside
    104  
10.06 Successors and Assigns
    104  
10.07 Treatment of Certain Information; Confidentiality
    108  
10.08 Right of Setoff
    108  
10.09 Interest Rate Limitation
    109  
10.10 Counterparts; Integration; Effectiveness
    109  
10.11 Survival of Representations and Warranties
    109  
10.12 Severability
    109  
10.13 Replacement of Lenders
    109  
10.14 Governing Law; Jurisdiction; Etc.
    110  
10.15 Waiver of Jury Trial
    111  
10.16 No Advisory or Fiduciary Responsibility
    111  
10.17 Electronic Execution of Assignments and Certain Other Documents
    111  
10.18 USA PATRIOT Act
    111  
 
       
SIGNATURES
    S-1  

 

iii



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Existing Letters of Credit
2.01
  Commitments and Applicable Percentages
5.07
  Litigation
5.08
  Subsidiaries
5.09
  Owned Real Property
5.11
  Contingent Liabilities under Welfare Plans
5.12
  Environmental Matters
5.19
  Mortgage Filing Offices
7.02
  Existing Indebtedness
7.03(c)
  Existing Liens
7.05(a)
  Existing Investments
7.13
  Permitted Transactions with Affiliates
10.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     
Form of
   
 
   
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C-1
  Term Note
C-2
  Revolving Credit Note
D
  Compliance Certificate
E-1
  Assignment and Assumption
E-2
  Administrative Questionnaire
F
  Security Agreement
G
  Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 21, 2010,
among SWIFT TRANSPORTATION CO., LLC, a Delaware limited liability company (the
“Borrower”), SWIFT TRANSPORTATION COMPANY (“Holdings”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent and Collateral Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and PNC CAPITAL MARKETS
LLC, as co-documentation agents, and BANK OF AMERICA, N.A., as Administrative
Agent (such term and each other capitalized term used but not defined herein
having the meaning given to it in Article I), Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Additional Moyes Investors” means, collectively, Vickie Moyes, an individual,
Jerry and Vickie Moyes Family Trust Dated 12/11/87, an Illinois trust, Todd
Moyes Trust Dated 4/27/07, an Illinois trust, Hollie Moyes Trust Dated 4/27/07,
an Illinois trust, Chris Moyes Trust Dated 4/27/07, an Illinois trust, Lyndee
Moyes Nester Trust Dated 4/27/07, an Illinois trust, Marti Lyn Moyes Trust Dated
4/27/07, an Illinois trust, and Michael J. Moyes Trust Dated 4/27/07, an
Illinois trust.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means the Commitments of all the Lenders.

 

 



--------------------------------------------------------------------------------



 



“Agreement” means this Credit Agreement.
“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (a) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.01(c) for the
Fiscal Quarter ending June 30, 2011, 0.75% per annum and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

              Applicable Fee Rate   Pricing   Consolidated   Commitment   Level
  Leverage Ratio   Fee  
1
  ≤ 3.00:1     0.50 %
2
  > 3.00:1 but < 3.50:1     0.625 %
3
  ≥ 3.50:1     0.75 %

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Revolving Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Loan Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time, and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.14. If the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means (a) in respect of the Term Loan Facility, 3.50% per
annum for Base Rate Loans and 4.50% per annum for Eurodollar Rate Loans and
(b) in respect of the Revolving Credit Facility, (i) 3.50% per annum for Base
Rate Loans and 4.50% per annum for Eurodollar Rate Loans and Letter of Credit
Fees.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

2



--------------------------------------------------------------------------------



 



“Appropriate Lender” means, at any time, (a) with respect to either the Term
Loan Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Motor
Vehicle Financing, any Newly Acquired Motor Vehicle Financing or any operating
lease incurred by any Person, the present value (calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined, to
the extent applicable, in accordance with GAAP) of the obligation of the lessee
for net rental payments during the remaining term of the lease associated with
such transaction, including any period for which such lease has been extended or
may, at the option of the lessor, be extended; provided, that if such
transaction is a Capitalized Lease, the amount of Indebtedness represented
thereby will be determined in accordance with clause (b) of this definition,
(b) in respect of any Capitalized Lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, (c) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (d) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited (without any Impermissible
Qualification) consolidated balance sheet of Swift Corporation and its
Subsidiaries for Fiscal Year 2009, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such Fiscal Year
of Swift Corporation and its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability” means, at any time, an amount equal to the Revolving Credit
Commitments at such time less the Revolving Credit Exposure at such time.
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------



 



“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed Eurodollar Rate Loan with a one-month Interest Period
plus 1.0%; provided that in no event shall the Base Rate with respect to the
Term Loan Facility be less than 2.50%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” means any information provided by or on behalf of the
Borrower hereunder that the Administrative Agent makes available to the Lenders
and the L/C Issuer by posting such materials on the Platform.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capital Expenditures” means, for any period, the aggregate amount, without
duplication, of (i) all expenditures of Holdings and its Subsidiaries for fixed
or capital assets made during such period which, in accordance with GAAP, would
be classified as capital expenditures, (ii) Capitalized Lease obligations
incurred by Holdings and its Subsidiaries during such period and (iii) the
Attributable Indebtedness with respect to operating leases incurred by Holdings
and its Subsidiaries during such period; provided that the term “Capital
Expenditures” (a) shall not include expenditures made to fund the purchase price
for assets acquired as Investments (including Permitted Acquisitions) or
incurred by the Person acquired in the Permitted Acquisition prior to (but not
in anticipation of) the closing of such Permitted Acquisition and (b) for
purposes of Section 7.07 shall not include expenditures (x) made in connection
with the replacement, substitution or restoration of assets to the extent
financed (1) from insurance proceeds paid on account of the loss of or damage to
the assets being replaced or restored or (2) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced
and (y) Capital Expenditures to replace Motor Vehicles acquired in any Permitted
Acquisition.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or hereafter
issued.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

4



--------------------------------------------------------------------------------



 



“Captive Insurance Company” means each of Mohave Transportation Insurance
Company, an Arizona corporation, Red Rock Risk Retention Group, Inc., an Arizona
Corporation, each of its subsidiaries, if any, and each other Subsidiary of
Holdings formed from time to time that engages primarily in the business of
being a captive insurance subsidiary for Holdings and its Subsidiaries.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means, at any time:
(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
(b) commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Loan Party)
organized under the laws of any State of the United States or of the District of
Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender of the type described in clause (c)(i) below (or its holding company);
(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued or accepted by
any bank organized under the laws of the United States (or any State thereof or
the District of Columbia) and which has (x) a credit rating of A2 or higher from
Moody’s or A or higher from S&P and (y) a combined capital and surplus greater
than $500,000,000;
(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clause
(a) through (d) above, (ii) has net assets of not less than $500,000,000, and
(iii) has the highest rating obtainable from either S&P or Moody’s; or
(f) so long as the representations and warranties set forth in Section 5.14
remain true and correct, debt securities (other than of Holdings or any of its
Subsidiaries or Affiliates) that are listed on a national securities exchange or
Nasdaq or freely traded in the over-the counter market so long as (i) the amount
invested in such securities does not exceed in the aggregate $10,000,000 and
(ii) such debt securities have received a rating of A2 or higher from Moody’s
and A or higher from S&P.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchase or debit
card, electronic funds transfer and other cash management arrangements.

 

5



--------------------------------------------------------------------------------



 



“Cash Management Bank” means (a) on the Closing Date, any Lender or Affiliate of
a Lender that is party to a Cash Management Agreement and (b) on or after the
Closing Date, any Person that, at the time it enters into a Cash Management
Agreement, is a Lender or an Affiliate of a Lender, in each case in its capacity
as a party to such Cash Management Agreement.
“Casualty Event” means the damage, destruction or condemnation of or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property of any Person or any of its Subsidiaries.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change in Control” means:
(a) the failure of Holdings to directly or indirectly own beneficially and of
record on a fully diluted basis 100% of the outstanding Capital Securities of
the Borrower, such Capital Securities to be held free and clear of all Liens
(other than Liens (i) permitted pursuant to Sections 7.03(f), (g), (h), (j) and
(k) or (ii) granted under a Loan Document or the Senior Note Documents);
(b) the failure of the Borrower to directly or indirectly own beneficially and
of record on a fully diluted basis 100% of the outstanding Capital Securities of
Swift Arizona, such Capital Securities to be held free and clear of all Liens
(other than Liens (i) permitted pursuant to Sections 7.03(f), (g), (h), (j) and
(k) or (ii) granted under a Loan Document or the Senior Note Documents);
(c) any Person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), other than the Permitted Holders or their Affiliates, shall
become the ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of Capital Securities
representing more than 35% of the voting power of the Voting Securities of
Holdings on a fully diluted basis unless the Permitted Holders and their
Affiliates are in the aggregate beneficial owners of more of the total voting
power of Holdings than such other Person or group; or
(d) the occurrence of any “Change in Control” (or similar term) under (and as
defined in) any Senior Note Document.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

6



--------------------------------------------------------------------------------



 



“Closing Date Revolving Credit Lender” means any Lender that is a Revolving
Credit Lender as of the Closing Date.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.
“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
collateral agent, or any successor collateral agent.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, the Intercreditor
Agreement, each of the mortgages, collateral assignments, security agreements,
supplements to the Security Agreement, supplements to the Intellectual Property
Security Agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.08, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.
“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.
“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Compliance Certificate” means a certificate duly completed and executed by a
Responsible Officer of Holdings, substantially in the form of Exhibit D hereto,
together with such changes thereto as the Administrative Agent may from time to
time reasonably request for the purpose of monitoring Holdings’ compliance with
the financial covenants contained herein.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense (including amortization of goodwill, other intangibles,
Transaction Expenses, financing fees, and related expenses), (iv) non-cash
impairment charges, (v) non-cash expenses resulting from the grant of stock and
stock options and other compensation to management personnel of Holdings and its
Subsidiaries pursuant to a written incentive plan or agreement, (vi) any
expenses or charges related to any equity offering, including Transaction
Expenses, or any incurrence or refinancing, in each case after the Closing Date,
of any Indebtedness permitted under this Agreement, (vii) the amount of any
one-time restructuring costs incurred in connection with Permitted Acquisitions
after the Closing Date, (viii) any losses or expenses resulting from any Swap
Termination Value, (ix) any losses attributable to non-cash mark-to-market
adjustments on Swap Contracts and (x) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (including without duplication any losses with respect to the
cancellation or early extinguishment of Indebtedness), in each case of or by
Holdings and its Subsidiaries for such Measurement Period and minus (b) the
following to the extent included in calculating such Consolidated Net Income
(without duplication): (i) Federal, state, local and

 

7



--------------------------------------------------------------------------------



 



foreign income tax credits, (ii) any income or gain resulting from Swap
Termination Value, (iii) any income or gain attributable to non-cash
mark-to-market adjustments on Swap Contracts and (iv) all non-cash items
increasing Consolidated Net Income (including any income or gain with respect to
the cancellation or early extinguishment of Indebtedness), in each case of or by
Holdings and its Subsidiaries for such Measurement Period; provided that, with
respect to any calculations of Consolidated EBITDA for any Measurement Period
ending on or prior to June 30, 2011, (i) Consolidated EBITDA for the Fiscal
Quarter ended March 31, 2010 shall be deemed to be $90,335,000,
(ii) Consolidated EBITDA for the Fiscal Quarter ended June 30, 2010 shall be
deemed to be $116,261,000 and (iii) Consolidated EBITDA for the Fiscal Quarter
ended September 30, 2010 shall be deemed to be $135,694,000. For the purposes of
calculating Consolidated EBITDA for any Measurement Period pursuant to any
determination of the Consolidated Leverage Ratio, if during such Measurement
Period Holdings or any Subsidiary shall have (A) made a Material Acquisition,
upon satisfactory review of the financial statements of the Person, business
line, unit or division acquired pursuant to such acquisition by the independent
certified public accountant of Holdings (it being understood that Holdings shall
primarily perform such review and the independent certified public accountant
shall only review such matters that it would normally review in connection with
Holdings’ normal auditing and reporting procedures), Consolidated EBITDA for
such Measurement Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Measurement Period or (B) made a Material Disposition, Consolidated EBITDA for
such Measurement Period shall be calculated after giving pro forma effect
thereto as if such Material Disposition occurred on the first day of such
Measurement Period. For purposes of this definition, “Material Acquisition”
means any Permitted Acquisition that involves consideration (valued at fair
market value) by Holdings and its Subsidiaries in excess of $25,000,000 and
“Material Disposition” means any Disposition of Capital Securities of a
Subsidiary or property constituting a business line or division, or series of
related such Dispositions, that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $25,000,000.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (but excluding any obligations arising under Swap Contracts),
(b) all purchase money Indebtedness, (c) all drawn amounts arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all Attributable
Indebtedness (excluding amounts under clause (a) of the definition of
Attributable Indebtedness), (e) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(d) above of Persons other than the Borrower or any Subsidiary, and (f) all
Indebtedness of the types referred to in clauses (a) through (e) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum, with
respect to Holdings and its Subsidiaries on a consolidated basis, of (a) all
interest, premium payments, fees, charges and related expenses in connection
with borrowed money or in connection with the deferred purchase price of assets,
in each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case that is either paid or required to be paid in
cash during such Measurement Period and net of interest income received or
receivable during such Measurement Period, provided there shall be excluded
(i) any non-cash interest expense attributable to the movement in the mark to
market valuation of Swap Contracts or other derivative instruments pursuant to
Financial Accounting Standards Board Statement No. 133—Accounting for Derivative
Instruments and Hedging Activities” and any other applicable accounting standard
and non-cash interest expense attributable to the amortization of gains or
losses resulting from the termination prior to or reasonably contemporaneously
with the Closing Date of Swap Contracts, (ii) any amortization or write-off of
financing or other debt issuance costs otherwise included therein, and (iii) any
change in Swap Termination Value (provided that there shall be included in the
calculation of Consolidated Interest Charges payments made or received under any
interest rate Swap Contracts (excluding payments from the termination of any
interest rate Swap Contract)).

 

8



--------------------------------------------------------------------------------



 



“Consolidated Interest Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio computed for the Measurement Period ended on such day of:
(a) Consolidated EBITDA (for all such Fiscal Quarters)
to
(b) the sum (for all such Fiscal Quarters) of Consolidated Interest Charges;
provided that, with respect to (i) the Fiscal Quarter ended March 31, 2011, the
Measurement Period shall be the one Fiscal Quarter period ended on such date,
(ii) the Fiscal Quarter ended June 30, 2011, the Measurement Period shall be the
two Fiscal Quarter period ended on such date and (iii) the Fiscal Quarter ended
September 30, 2011, the Measurement Period shall be the three Fiscal Quarter
period ended on such date.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (minus the excess of (i) unrestricted
cash and Cash Equivalents of Holdings and its Subsidiaries over (ii) the
aggregate amount of any outstanding Swing Line Loans) as of such date to
(b) Consolidated EBITDA of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable (it is understood that the review and approval process of the
applicable state department of insurance for dividends by Captive Insurance
Companies shall not constitute such a restriction) to such Subsidiary during
such Measurement Period, except that Holdings’ equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that Holdings’
equity in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Holdings as described in clause (b) of this
proviso).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

9



--------------------------------------------------------------------------------



 



“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, with respect to any Obligations, an interest rate equal to
(a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate
Loans under the Term Loan Facility plus (c) 2.00% per annum; provided, however,
that (i) with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum and (ii) with respect to
Letter of Credit Fees, the Default Rate shall be an interest rate equal to the
Applicable Rate plus 2.00% per annum
“Defaulting Lender” means subject to Section 2.14(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent (based on the
reasonable belief that it may not fulfill its funding obligation), to confirm in
a manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Disposition” or “Dispose” means any sale, transfer, lease, contribution or
other conveyance (including by way of merger) of, or the granting of options,
warrants or other rights to, any of Holdings’ or any of its Subsidiaries’ assets
(including the sale, transfer or other conveyance of accounts receivable and the
sale or issuance of Capital Securities of Subsidiaries of Holdings) to any other
Person (other than to a Borrower or a Guarantor) in a single transaction or
series of transactions.
“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

10



--------------------------------------------------------------------------------



 



“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means Capital Securities and all warrants, options or other
rights to acquire Capital Securities (but excluding any debt security that is
convertible into, or exchangeable for, Capital Securities).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization (as defined
in Section 4241 of ERISA); (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (g) the failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Pension Plan,
the determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA,
or the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan; or (h) the failure to make by its due date any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the Code
or receipt by any Loan Party or any ERISA Affiliate of any determination that a
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period. In no
event shall the Eurodollar Rate with respect to the Term Loan Facility be less
than 1.50% (this sentence, the “Eurodollar Rate Floor”).

 

11



--------------------------------------------------------------------------------



 



“Eurodollar Rate Floor” has the meaning specified in the defined term
“Eurodollar Rate”.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any Fiscal Year, the excess (if any) of
(a) Consolidated EBITDA for such Fiscal Year over (b) the sum (determined
without duplication for such Fiscal Year) of (i) Consolidated Interest Charges
actually paid in cash by Holdings and its Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made, of Term Loans pursuant to
Section 2.07(a), scheduled repayments, to the extent actually made, of any other
Indebtedness permitted under Section 7.02 and permitted to be repaid pursuant to
Section 7.08 (including scheduled lease or other repayments in connection with
any Motor Vehicle Financing or Newly Acquired Motor Vehicle Financing) and
voluntary repayments of Indebtedness (other than the Loans) permitted under
Section 7.02 and, if applicable, permitted to be repaid pursuant to Section 7.08
(excluding, for all purposes of this clause (ii), repayments of Revolving Credit
Loans or Swing Line Loans or similar types of Indebtedness except to the extent
the Revolving Credit Commitments or similar commitments are permanently reduced
in connection with such repayments), (iii) all income Taxes actually paid in
cash by Holdings and its Subsidiaries, (iv) Capital Expenditures made in cash
(exclusive of Capital Expenditures financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds or other proceeds which are not included in
Consolidated EBITDA), (v) cash consideration actually paid in respect of
Permitted Acquisitions or other capital Investments permitted under Section 7.05
(including in real estate assets), (vi) Restricted Payments (x) permitted under
Section 7.06 which are paid in cash during such period to the extent not
deducted in any determination of Excess Cash Flow for any prior Fiscal Year or
(y) estimated in good faith by Holdings to be payable in respect of such period
and (vii) Investments in any Captive Insurance Company permitted under
Section 7.05(p).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or which it is otherwise doing business
that is not solely in connection with the Loan Documents, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii).

 

12



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” means that certain Credit Agreement, dated as of
May 10, 2007, among the Borrower (f/k/a Swift Transportation Co., Inc., a Nevada
corporation), Swift Arizona (f/k/a Swift Transportation Co., Inc., an Arizona
corporation) party thereto, Swift Corporation (f/k/a Saint Corporation), as
guarantor, Morgan Stanley Senior Funding, Inc., as the administrative agent, and
the other agents and lenders from time to time parties thereto.
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01.
“Existing Notes Indentures” means, collectively, (i) the Indenture, dated as of
May 10, 2007, between the Borrower, U.S. Bank National Association, as trustee,
and the guarantors named therein, pursuant to which the Floating Rate Notes have
been issued and (ii) the Indenture, dated as May 10, 2007, between the Borrower,
U.S. Bank National Association, as trustee, and the guarantors named therein,
pursuant to which the Fixed Rate Notes have been issued.
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means (a) the letter agreement, dated November 30, 2010, among
Holdings, the Borrower, Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley Senior Funding, Inc., Wells Fargo Securities,
LLC and Wells Fargo Bank, National Association and (b) the letter agreement,
dated December 21, 2010, among Holdings, the Borrower and the Administrative
Agent.
“Filing Statement” means all UCC financing statements or other similar financing
statements and UCC (Form UCC-3) termination statements required pursuant to the
Loan Documents.
“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2010 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
“Fixed Rate Notes” means those certain second-priority senior secured fixed rate
notes issued pursuant to that certain Indenture described in clause (ii) of the
definition of “Existing Notes Indentures”.
“Floating Rate Notes” means those certain second-priority senior secured
floating rate notes issued pursuant to that certain Indenture described in
clause (i) of the definition of “Existing Notes Indentures”.

 

13



--------------------------------------------------------------------------------



 



“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary
(including, but not limited to, any Subsidiary organized under the laws of
Puerto Rico).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

14



--------------------------------------------------------------------------------



 



“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 5.08 and each other Subsidiary of Holdings that shall be required to
execute and deliver a supplement to the Security Agreement as a “guarantor”
thereunder pursuant to Section 6.08.
“Guaranty” means, collectively, the Guarantee made by the Guarantors in favor of
the Secured Parties pursuant to Article II of the Security Agreement.
“Hazardous Materials” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (c) any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance (including any petroleum product) within
the meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, all as amended.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under any Secured Hedge Agreement.
“Holdings” has the meaning specified in the introductory paragraph hereto.
“IEL” means Interstate Equipment Leasing, LLC.
“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
Holdings (other than the Borrower) that (i) does not, as of the most recently
ended Measurement Period, have total assets with a value in excess of 5% of the
consolidated total assets of Holdings and its Subsidiaries for such date and
(ii) did not, during the most recently ended Measurement Period, have gross
revenues exceeding 5% of the consolidated gross revenues of Holdings and its
Subsidiaries, in each case determined in accordance with GAAP; provided that,
the aggregate total assets or gross revenues of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 10% of consolidated total
assets or consolidated gross revenues, respectively, of Holdings and its
Subsidiaries, collectively, at any time (and the Borrowers will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).
“Impermissible Qualification” means any qualification, explanatory note or
exception to the opinion or certification of any independent certified public
accountant as to any financial statement delivered hereunder (i) which is of a
“going concern” or similar nature, (ii) which relates to the limited scope of
examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause the Person delivering such
financial statement to be in Default.

 

15



--------------------------------------------------------------------------------



 



“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created or, if past due for more than 90 days, as to which a
dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Person);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) all Attributable Indebtedness in respect of Motor Vehicle Financings, Newly
Acquired Motor Vehicle Financings, Capitalized Leases and Synthetic Lease
Obligations of such Person and all Synthetic Debt of such Person;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Securities in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” has the meaning specified in the Security Agreement.
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

16



--------------------------------------------------------------------------------



 



“Interco Subordination Agreement” means a subordination agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by one or more Loan Parties pursuant to the terms of this Agreement.
“Intercreditor Agreement” has the meaning specified in Section 4.01(a)(iv).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, (ii) Guarantees in favor of any other Person, and (iii) any
Capital Securities held by such Person in any other Person. The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.
“IPO Proceeds” has the meaning specified in Section 4.01(g).
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

17



--------------------------------------------------------------------------------



 



“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley Senior Funding, Inc., Wells Fargo Securities, LLC, Citigroup
Global Markets Inc. and PNC Capital Markets LLC, in their capacities as joint
lead arrangers and joint bookrunners.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Exposure”: means, at any time, the Outstanding Amount with respect to L/C
Obligations. The L/C Exposure of any Lender at any time shall be its Applicable
Revolving Credit Percentage of the total L/C Exposure at such time.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

18



--------------------------------------------------------------------------------



 



“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $300,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.
“LKE Program” means that certain program established by Holdings, the Borrower
and its Subsidiaries (or any replacement program) for the disposition and
exchange of trucks, trailers and other transportation assets, including
terminals, in exchanges intended to qualify as “like-kind exchanges” under
Section 1031 of the Code with Chicago Deferred Exchange Corporation or any other
qualified institution acting as the “qualified intermediary” (as defined under
Section 1031 of the Code or the Treasury Regulations promulgated thereunder) for
such exchanges.
“Loan” means a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Letters of Credit, (d) the Collateral Documents, (e) the Fee Letters and
(f) each other agreement, certificate, document or instrument delivered in
connection with any of the foregoing, whether or not specifically mentioned
herein or therein.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, financial condition, performance
or properties of Holdings and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document to which it is a party, or of the ability of any Loan
Party (other than an Immaterial Subsidiary) to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party
(other than an Immaterial Subsidiary) of any Loan Document to which it is a
party.
“Material Subsidiary” means a Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means (a) with respect to the Revolving Credit Facility,
December 21, 2015 and (b) with respect to the Term Loan Facility, December 21,
2016; provided that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
“Maximum Capital Expenditures Amount” has the meaning specified in Section 7.07.
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Holdings or, if fewer than four consecutive
Fiscal Quarters of Holdings have been completed since the Closing Date, the
Fiscal Quarters of Holdings that have been completed since the Closing Date.

 

19



--------------------------------------------------------------------------------



 



“Minimum Notes Proceeds” has the meaning specified in Section 4.01(h).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each mortgage, deed of trust or agreement executed and
delivered by any Loan Party in favor of the Administrative Agent for the benefit
of the Secured Parties pursuant to the requirements of this Agreement in form
and substance reasonably satisfactory to the Administrative Agent, under which a
Lien is granted on the real property and fixtures described therein, in each
case as amended, supplemented, amended and restated or otherwise modified from
time to time.
“Mortgaged Property” means each parcel of real property identified as “Mortgaged
Property” on Schedule 5.09 and any other parcel of real property hereafter
acquired by any Loan Party in the United States substantially similar to such
“Mortgaged Properties” listed on Schedule 5.09 that the Administrative Agent
reasonably determines is material to the business of Holdings and its
Subsidiaries.
“Motor Vehicle Monitor” means VINtek, Inc. in its capacity as monitor of the
certificates of motor vehicle title held by Holdings and its Subsidiaries, or
any successor thereto appointed by the Collateral Agent and reasonably
acceptable to the Borrower and the Administrative Agent.
“Motor Vehicles” means motor vehicles, trailers, containers and related
equipment owned or leased by any Subsidiary of Holdings.
“Motor Vehicle Financing” means a secured debt financing (whether in the form of
a secured financing, a sale and leaseback transaction, a Capitalized Lease or
otherwise) to be entered into by one or more North American Subsidiaries of the
Borrower collateralized by specified owned Motor Vehicles and related assets,
which financing may include (i) one or more tranches of secured debt financings
and/or sale and leasebacks of Motor Vehicles, and (ii) one or more put options
exercisable by such North American Subsidiary that would require the lender
thereunder to purchase specified Motor Vehicles at certain times and agreed upon
prices and to lease back such Motor Vehicles to such North American Subsidiary
at certain agreed upon rental prices and lease terms; provided that a Newly
Acquired Motor Vehicle Financing shall not be a Motor Vehicle Financing.
“Motor Vehicle Title Office” has the meaning specified in the Security
Agreement.
“Mr. Moyes” means Jerry Moyes, an individual.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA
“Net Cash Proceeds” means:
(a) with respect to any Disposition by any Loan Party or any of its Subsidiaries
of Motor Vehicles or pursuant to Section 7.11(c), the sale and leaseback of any
real property pursuant to Section 7.15(c) or the proceeds of any Casualty Event
received or paid to the account of any Loan Party or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the amount of any Indebtedness (including any fees, premium or penalty) that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
such Loan Party or such Subsidiary in connection with such

 

20



--------------------------------------------------------------------------------



 



transaction, (C) income and sales taxes reasonably estimated to be actually
payable by such Loan Party or such Subsidiary within two years of the date of
the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, (D) with respect to a Casualty Event, any actual
and reasonable costs incurred by such Loan Party or such Subsidiary in
connection with the adjustment or settlement of any claims of such Loan Party or
such Subsidiary in respect thereof and (E) with respect to any Disposition, the
amount of any reserve established by such Loan Party or such Subsidiary to fund
contingent liabilities reasonably estimated to be payable and that are directly
attributable to such event, provided that upon any termination of any such
reserve, all amounts not paid out in connection therewith shall be deemed to be
“Net Cash Proceeds” of such Disposition;
(b) with respect to the sale or issuance of any Capital Securities by any Loan
Party or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith; and
(c) with respect to any Qualified Receivables Transaction or Motor Vehicle
Financing, the excess of (i) the sum of the cash and Cash Equivalents received
in connection with such transaction over (ii) the investment banking brokerage,
sales commission expenses, and other reasonable and customary out-of pocket
expenses incurred by such Loan Party or such Subsidiary in connection therewith.
“Newly Acquired Motor Vehicle Financing” means (a) any incurrence of
Indebtedness permitted under Section 7.02(e) secured by, or in the form of a
purchase money obligation or a Capitalized Lease in respect of, a Motor Vehicle
purchased within 180 days of such incurrence of Indebtedness (other than any
such Motor Vehicle purchased during the continuance of an Event of Default),
(b) any sale and leaseback of a Motor Vehicle purchased within 180 days of such
sale and leaseback (other than any such Motor Vehicle purchased during the
continuance of an Event of Default) and (c) any entering by Holdings or any
Subsidiary into any operating lease, as a lessee thereunder, with respect to the
leasing of a Motor Vehicle.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“North American Subsidiary” means any U.S. Subsidiary and any other Subsidiary
that is incorporated or organized under the laws of Canada or Mexico or any
province thereof.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

21



--------------------------------------------------------------------------------



 



“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Section 412 of the Code or Section 302 of ERISA or
Title IV of ERISA (other than a Multiemployer Plan), to which a Loan Party or
any ERISA Affiliate may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Subsidiary of Holdings from
any Person of all or substantially all of the assets of, all of the Capital
Securities (or the offer or tender to purchase all of such Capital Securities)
of a Person, or a business line or unit or division of any Person in which the
following conditions are satisfied:
(a) immediately before and after giving effect to such acquisition no Default
shall have occurred and be continuing or would result therefrom (including under
Section 6.08 and Section 7.01); and
(b) after giving pro forma effect to the consummation of such acquisition,
Holdings and its Subsidiaries are in compliance with the covenants set forth in
Section 7.04 for the period of four full Fiscal Quarters of Holdings ended
immediately preceding such acquisition and, with respect to any Permitted
Acquisition for which the consideration (valued at fair market value) is in
excess of $25,000,000, Holdings shall have delivered to the Administrative Agent
a Compliance Certificate for such period (prepared in good faith and in a manner
and using such methodology which is consistent with the most recent financial
statements delivered pursuant to Section 6.01) evidencing such compliance.

 

22



--------------------------------------------------------------------------------



 



“Permitted Holders” means, collectively, Mr. Moyes and the Additional Moyes
Investors.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means IntraLinks or another similar electronic system.
“Public Lender” means a Lender with personnel who do not wish to receive
material non-public information with respect to Holdings or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.
“Public Offering” means a public offering and sale of the Capital Securities of
Holdings or any of its Subsidiaries pursuant to a prospectus, registration
statement or similar document under the Securities Act of 1933, as amended.
“Qualified Receivables Transaction” means (i) any Securitization Transaction of
a Receivables Subsidiary that meets the following conditions:
(a) the Board of Directors of Holdings (or the board of directors or members of
any Subsidiary which is the direct parent of such Receivables Subsidiary) shall
have determined in good faith that such Qualified Receivables Transaction
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to Holdings and the
Receivables Subsidiary;
(b) all sales of Receivables Assets to the Receivables Subsidiary are made at
fair market value (as determined in good faith by Holdings or such direct
parent);
(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Holdings or such
direct parent) and may include Standard Securitization Undertakings;
(d) no Default shall have occurred and be continuing or would result therefrom;
and
(e) the proceeds pursuant to such Qualified Receivables Transaction are applied,
if required, in accordance with Section 2.05(b); or
(ii) to the extent a Securitization Transaction as described above is
economically or practically unfeasible (determined in the reasonable discretion
of the Borrower) any other transaction, including a secured loan, in which
(A) Receivables Assets are the sole recourse for such loan (it being understood
that, for the avoidance of doubt, there shall be no recourse to Holdings or any
other Loan Party, although the provisions of such transaction may include
Standard Securitization Undertakings), (B) any excess Receivables Assets are
pledged to secure the Obligations, and (C) the proceeds of such transaction are
applied, if required, under Section 2.05(b) as if such transaction were a
Qualified Receivables Transaction.
“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

 

23



--------------------------------------------------------------------------------



 



“Receivables Assets” means a right of a Person to receive payment arising from a
sale or lease of goods or the performance of services by such Person pursuant to
an arrangement with another Person pursuant to which such other Person is
obligated to pay for such goods or services under terms that permit the purchase
of such goods and services on credit and shall include, in any event, any items
of property that would be classified as an “account,” “chattel paper,” “payment
intangible” or “instrument” under the UCC and any supporting obligations and any
assets related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with an asset
securitization transactions involving receivables, in each case so as long as
the documentation in connection therewith is reasonably satisfactory to the
Administrative Agent.
“Receivables Subsidiary” means Swift Receivables and any other direct or
indirect wholly owned Subsidiary of Holdings that (i) is a special purpose
entity engaged in Qualified Receivables Transactions, (ii) engages in no
activities other than in connection with the purchase, sale or financing of
Receivables Assets and any business or activities reasonably incidental or
related thereto, (iii) is designated by the board of directors of Holdings as a
Receivables Subsidiary and (iv) meets the following conditions:
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Receivables Subsidiary (i) is Guaranteed by Holdings or any
of its Subsidiaries, (ii) is recourse to or obligates Holdings or any of its
Subsidiaries or (iii) subjects any property or assets of Holdings or any of its
Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof;
(b) with which neither Holdings nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding (other than Standard
Securitization Undertakings); and
(c) to which neither Holdings nor any of its Subsidiaries has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.
Any such designation by the board of directors of Holdings shall be evidenced by
a certified copy of the resolution of the board of directors of Holdings giving
effect to such designation and an officers certificate certifying that such
designation complies with the foregoing conditions.
“Reduction Amount” has the meaning set forth in Section 2.05(b)(vii).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means a “release”, as such term is defined in CERCLA.
“Repayment Percentage” means 50%; provided that the Repayment Percentage shall
be (i) 25% if the Consolidated Leverage Ratio at the end of the applicable
Fiscal Year is less than 2.50:1 but greater than or equal to 2.00:1 and (ii) 0%
if such Consolidated Leverage Ratio is less than 2.00:1.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
pursuant to DOL Reg. Section 4043 as in effect on the date hereof (no matter how
such notice requirement may be changed in the future).

 

24



--------------------------------------------------------------------------------



 



“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Loan Facility on such date.
“Responsible Officer” means, as to any Loan Party, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the L/C Issuer pursuant to Section 4.01(a)(vi). Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means (i) the declaration or payment of any dividend on, or
the making of any payment or distribution on account of, or setting apart assets
for a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any class of Capital Securities of the
Borrower or any other Subsidiary or any warrants, options or other right or
obligation to purchase or acquire any such Capital Securities, whether now or
hereafter outstanding, or (ii) the making of any other distribution in respect
of such Capital Securities, in each case either directly or indirectly, whether
in cash, property or obligations of the Borrower or any other Subsidiary or
otherwise (in the case of clause (i) and (ii) above, other than dividends or
distributions payable solely in common stock of Holdings or any Subsidiary).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. On the Closing
Date, the aggregate amount of Revolving Credit Commitments is $400,000,000.

 

25



--------------------------------------------------------------------------------



 



“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Credit
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents, and each of their respective successors, transferees
and assigns.
“Securitization Transactions” means any transaction or series of transactions
entered into by Holdings or any of its Subsidiaries pursuant to which any Person
issues interests, the proceeds of which are used to finance a discrete pool of
Receivables Assets (in each case whether now existing or arising in the future),
and which may include a grant of a security interest in any such Receivables
Assets (whether now existing or arising in the future) of Holdings or any of its
Subsidiaries.
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
“Senior Notes” means the second-priority senior secured notes issued under the
Senior Notes Indenture.
“Senior Note Documents” means the Senior Notes, the Senior Note Indenture and
all other agreements, documents and instruments executed and delivered with
respect to the Senior Notes or the Senior Note Indenture, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with this Agreement and the Senior Note Indenture.

 

26



--------------------------------------------------------------------------------



 



“Senior Note Indenture” means that certain Indenture, dated as of December 21,
2010, among Swift Transportation Company, Swift Services Holdings, Inc., as
issuer, the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee, relating to the 10.00% Senior Second Priority Secured
Notes due 2018.
“Shareholder Loans” means that certain loan, made as of May 10, 2007, by the
Borrower to the Permitted Holders and that certain indebtedness owed to IEL from
Swift Motor Sports, Inc., made as of March 1, 2002, as amended and restated
effective October 10, 2006.
“Solvent” and “Solvency” mean, with respect to any Person and its Subsidiaries
on any date of determination, that on such date (a) the fair value of the
property of such Person and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a consolidated basis, (b) the present fair
salable value of the assets of such Person and its Subsidiaries on a
consolidated basis is not less than the amount that will be required to pay the
probable liability of such Person and its Subsidiaries on a consolidated basis
on its debts as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it or its Subsidiaries will, incur debts or
liabilities beyond the ability of such Person and its Subsidiaries to pay such
debts and liabilities as they mature and (d) such Person and its Subsidiaries on
a consolidated basis is not engaged in business or a transaction, and such
Person and its Subsidiaries on a consolidated basis is not about to engage in
business or a transaction, for which the property of such Person and its
Subsidiaries on a consolidated basis would constitute an unreasonably small
capital. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any of its Subsidiaries
which are reasonably customary (as determined in good faith by Holdings) in a
securitization of Receivables Assets.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings and shall, for the avoidance of doubt, include IEL.
“Subsidiary Guarantor” means each Subsidiary (other than the Borrower) that is a
Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

27



--------------------------------------------------------------------------------



 



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
with GAAP.
“Swift Academy” means Swift Academy LLC and each of its Subsidiaries, if any.
“Swift Arizona” means Swift Transportation Co. of Arizona, LLC, a Delaware
limited liability company.
“Swift Receivables” means Swift Receivables Company II, LLC, a Delaware limited
liability company.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Exposure” means, at any time, the Outstanding Amount of Swing Line
Loans. The Swing Line Exposure of any Lender at any time shall be its Applicable
Revolving Credit Percentage of the total Swing Line Exposure at such time.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Syndication Agent” means Morgan Stanley Senior Funding, Inc., in its capacity
as syndication agent, or any successor syndication agent.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

28



--------------------------------------------------------------------------------



 



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Loan Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Loan
Facility.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Loan Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. On the
Closing Date, the aggregate amount of Term Loan Commitments is $1,070,000,000.
“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time.
“Term Loan Maturity Date” means the Maturity Date with respect to the Term Loan
Facility.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transaction” means (a) the issuance and sale of the Senior Notes, (b) the
entering into by the Loan Parties and their applicable Subsidiaries of the Loan
Documents and the Senior Notes Documents to which they are or are intended to be
a party, (c) the refinancing of certain outstanding Indebtedness of the Borrower
and Swift Arizona and the termination of all commitments with respect thereto,
(d) the tender offer for the Floating Rate Notes and Fixed Rate Notes (including
purchases pursuant to the letter agreement with Apollo Fund VI BC, L.P. and
Lily, L.P.), and the consummation of such tender offer, (e) the cancellation of
the Shareholder Loans, (f) the consummation of the Public Offering of Holdings
and (g) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.
“Transaction Documents” means, collectively, the Loan Documents and the Senior
Note Documents.

 

29



--------------------------------------------------------------------------------



 



“Transaction Expenses” means the fees, premiums and expenses incurred in
connection with the consummation of the Transactions.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 or 430 of the Code or
Section 302 of ERISA for the applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

30



--------------------------------------------------------------------------------



 



(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings, the Borrower or any Subsidiary at
“fair value”, as defined therein.
(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 — Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

31



--------------------------------------------------------------------------------



 



1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 The Loans. (a) The Term Loan Borrowing. Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term Lender’s Term
Loan Commitment. The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Term Loan
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.
(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

32



--------------------------------------------------------------------------------



 



2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term Loan
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than (i) 12:00 p.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) 11:00 a.m. on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 p.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Term Loan Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

33



--------------------------------------------------------------------------------



 



(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans if the Administrative Agent
has or the Required Term Lenders or Required Revolving Lenders, as applicable,
have determined in its or their sole discretion not to permit such conversions.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e) After giving effect to all Term Loan Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than 10 Interest Periods in effect in respect
of the Term Loan Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.
2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii) The L/C Issuer shall not issue any Letter of Credit if:
(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Revolving Lenders have approved such expiry date; or
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

 

34



--------------------------------------------------------------------------------



 



(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;
(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.14(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

35



--------------------------------------------------------------------------------



 



(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

 

36



--------------------------------------------------------------------------------



 



(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
2:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.

 

37



--------------------------------------------------------------------------------



 



(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------



 



(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

39



--------------------------------------------------------------------------------



 



(f) Role of L/C Issuer. (i) Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (A) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (B) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (C) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(ii) The L/C Issuer shall, no later than the third Business Day following the
last day of each month, provide to the Administrative Agent a schedule of the
Letters of Credit issued by it, in form and substance reasonably satisfactory to
the Administrative Agent, showing, with respect to any Letter of Credit
outstanding an any time during such month: (A) the date of issuance, (B) the
account party, (C) the original face amount (if any), (D) the expiration date,
(E) the reference number and (F) the aggregate amount (if any) payable by the
Borrower to such L/C Issuer during such month. Promptly after the receipt of
such schedule from the L/C Issuer, the Administrative Agent shall provide to
Lenders a summary of such schedule.
(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances in an aggregate amount equal
to 105% of the L/C Obligations (“Cash Collateral”) pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all

 

40



--------------------------------------------------------------------------------



 



balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked deposit accounts at Bank of America. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum separately
agreed by the Borrower and the L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

41



--------------------------------------------------------------------------------



 



(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.
(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

 

42



--------------------------------------------------------------------------------



 



(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

43



--------------------------------------------------------------------------------



 



(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than (1) 12:00 p.m. three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) 11:00 a.m. on the date of prepayment of Base Rate
Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied as directed by the Borrower to the principal repayment installments
thereof, and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

44



--------------------------------------------------------------------------------



 



(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b) Mandatory. (i) Commencing with Fiscal Year 2011, within five Business Days
after financial statements have been delivered pursuant to Section 6.01(b) and
the related Compliance Certificate has been delivered pursuant to
Section 6.01(c), the Borrower shall prepay an aggregate principal amount of
Loans equal to the excess (if any) of (A) the Repayment Percentage of Excess
Cash Flow for the Fiscal Year covered by such financial statements over (B) the
sum of (i) the aggregate principal amount of Term Loans prepaid during such
Fiscal Year pursuant to Section 2.05(a)(i) and (ii) the excess of (x) all
prepayments made under Section 2.05(b)(iii) over (y) the aggregate amount of
prepayments made under Section 2.05(b)(iii) that, pursuant to the operation of
clause (x), have previously reduced the prepayment amount pursuant to this
Section 2.05(b)(i) (such prepayments to be applied as set forth in clauses (v)
and (vii) below).
(ii) If any Loan Party or any of its Subsidiaries Disposes of any Motor Vehicle
(other than in connection with a Motor Vehicle Financing (including in
connection with the repayment or other discharge of any Motor Vehicle Financing
with or in anticipation of the receipt of proceeds from any sale or other
disposition of any Motor Vehicles securing or the subject of such Motor Vehicle
Financing) or a Newly Acquired Motor Vehicle Financing), Disposes of any
property pursuant to Section 7.11(c), Disposes of any property in connection
with a sale and leaseback pursuant to Section 7.15(c) or suffers a Casualty
Event which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds within five (5) Business Days of receipt thereof by such
Person (such prepayments to be applied as set forth in clauses (v) and (vii)
below); provided, however, that, with respect to any Net Cash Proceeds realized
under a Disposition or Casualty Event described in this Section 2.05(b)(ii), at
the election of the Borrower, and so long as no Default or Event of Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets
(including Permitted Acquisitions) so long as within 365 days after the receipt
of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Borrower in writing to the Administrative Agent); provided
further, that acquisitions of assets (including pursuant to Permitted
Acquisitions) that occurred within 90 days prior to receipt of such Net Cash
Proceeds shall be treated as a permitted application pursuant to this clause;
and provided further, however, that any Net Cash Proceeds not subject to such
definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(ii).
(iii) Upon the sale or issuance by Holdings of any of its Capital Securities
(other than any sales or issuances of Capital Securities to another Loan Party,
any such sale or issuance on the Closing Date, any sale or issuance that yields
Net Cash Proceeds of up to $28,000,000 as a result of the exercise of any
over-allotment option in connection with any such sale or issuance on the
Closing Date (provided that in the case of any such sale and issuance that
yields Net Cash Proceeds in excess of $28,000,000, such excess shall be applied
in accordance with this clause (iii)) and any issuance or sale for the purpose
of funding a Permitted Acquisition), the Borrower shall prepay an aggregate
principal amount of Loans equal to the Repayment Percentage of all Net Cash
Proceeds received therefrom within three (3) Business Days of receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clauses (v) and (vii) below).

 

45



--------------------------------------------------------------------------------



 



(iv) If any Loan Party receives any Net Cash Proceeds from (x) any Qualified
Receivables Transaction representing an increase in the net outstanding
realizations by the Loan Parties under all Qualified Receivables Transactions to
in excess of $275,000,000 (or, if greater, the largest prior amount since the
Closing Date of such net outstanding realizations) or (y) any Motor Vehicle
Financing, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of such Net Cash Proceeds, to be applied as set forth in clauses
(v) and (vii) below.
(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Loan Facility to the
principal repayment installments thereof occurring within the next 24 months in
direct order of maturity, second, to the Term Loan Facility to the remaining
principal repayment installments thereof on a pro-rata basis, and third, to the
Revolving Credit Facility in the manner set forth in clause (vii) of this
Section 2.05(b).
(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.
(vii) Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii), (iv) or (v) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all L/C Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of its business, and the Revolving
Credit Facility shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.06(b)(ii). Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.
2.06 Termination or Reduction of Commitments. (a) Optional. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 p.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.

 

46



--------------------------------------------------------------------------------



 



(b) Mandatory. (i) The aggregate Term Loan Commitments shall be automatically
and permanently reduced to zero on the date of the Term Loan Borrowing.
(ii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(ii),
(iii) or (iv) by an amount equal to the applicable Reduction Amount.
(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.
2.07 Repayment of Loans. (a) Term Loans. On each Quarterly Payment Date
commencing March 31, 2011, the Borrower shall repay to the Term Lenders an
aggregate principal amount of Term Loans equal to 0.25% of the original
aggregate outstanding principal amount of the Term Loans (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05); provided, however, that the final
principal repayment installment of the Term Loans shall be repaid on the Term
Loan Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.
(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
(b) (i) After the occurrence and during the continuance of any Event of Default
described in Section 8.01(a) or (i), upon the request of the Required Lenders
(except in the case of an Event of Default as a result of the failure to pay any
principal amounts due, such request shall not be required), the Borrower shall
pay interest on all Obligations not paid when due at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

47



--------------------------------------------------------------------------------



 



(ii) After the occurrence and during the continuance of any Event of Default
with respect to Section 7.04 for a period of five consecutive days, upon the
request of the Required Lenders, the Borrower shall pay interest on all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on each Quarterly Payment Date, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.
(b) Other Fees. (i) The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Fee
Rate. (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

48



--------------------------------------------------------------------------------



 



(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrower, Holdings or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
Holdings as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of fees that
should have been paid for such period over the amount of fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section 2.08(b)
or under Article VIII. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.
2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

49



--------------------------------------------------------------------------------



 



(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

 

50



--------------------------------------------------------------------------------



 



(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

51



--------------------------------------------------------------------------------



 



The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14 Defaulting Lenders.
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:
(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

52



--------------------------------------------------------------------------------



 



(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.
(v) Borrower May Terminate Commitments. The Borrower may terminate the unused
amount of the Revolving Credit Commitment of a Defaulting Lender upon not less
than three (3) Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof), and in such event the provisions of
Section 2.14(a)(ii) above will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender may have against such Defaulting Lender.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.15 Borrower Repurchases. So long as no Default or Event of Default has
occurred and is continuing, the Borrower may from time to time purchase, in
accordance with this Section 2.15, Term Loans from one or more Lenders on a
non-pro rata basis pursuant to a Dutch auction (open to all Lenders), on terms
to be agreed between the Borrower and the Lenders participating in such Dutch
auction; provided that (i) the procedures with respect to any such Dutch auction
shall be approved by the Administrative Agent, (ii) any principal and accrued
interest and unpaid interest on the Term Loans purchased by the Borrower shall
be cancelled and such Term Loans shall no longer be outstanding for all purposes
of this Agreement and the other Loan Documents, (iii) no proceeds of the
Revolving Credit Facility shall be used to consummate such purchase and
(iv) both immediately before and after giving effect to such purchase, the
Borrower shall have unrestricted cash and Cash Equivalents (excluding any
outstanding Revolving Credit Loans and Swing Line Loans) of not less than
$75,000,000. By initiating a Dutch auction and repurchasing Loans pursuant to
this Section 2.15, the Borrower shall be deemed to represent as of the date of
such notice and purchase that the Borrower is not in possession of any
information regarding any Loan Party, its assets, its ability to perform its
Obligations or any other matter that may be material to a decision by any Term
Lender to participate in such Dutch auction or participate in any of the
transactions contemplated thereby, that has not previously been disclosed to the
Administrative Agent and the Lenders.

 

53



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the
applicable Loan Party or the Administrative Agent, as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that payment of penalties, interest and other expenses shall not be
required to the extent attributable to the gross negligence or willful
misconduct of the Person seeking indemnification. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

54



--------------------------------------------------------------------------------



 



(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

55



--------------------------------------------------------------------------------



 



(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

56



--------------------------------------------------------------------------------



 



(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

 

57



--------------------------------------------------------------------------------



 



(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

58



--------------------------------------------------------------------------------



 



(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

59



--------------------------------------------------------------------------------



 



(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction or waiver of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:
(i) executed counterparts of this Agreement, in number reasonably requested by
the Administrative Agent;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) a Guarantee and Collateral agreement, in substantially the form of Exhibit
F (together with each other guarantee and collateral agreement and guarantee and
collateral agreement supplement delivered pursuant to Section 6.08, the
“Security Agreement”), duly executed by each Loan Party and the Collateral
Agent, together with:
(A) the results of a lien search listing all effective financing statements that
name any Loan Party as debtor, together with copies of such financing
statements,
(B) financing statements suitable in form for filing naming each Loan Party as a
debtor and the Collateral Agent as the secured party, or other similar
instruments or documents to be filed under the UCC of all jurisdictions
necessary to perfect the security interests of the Collateral Agent pursuant to
such Security Agreement, and
(C) evidence that all other action that the Administrative Agent or the
Collateral Agent may deem necessary or desirable in order to perfect the Liens
created under the Security Agreement has been taken (including receipt of duly
executed payoff letters and UCC-3 termination statements);
(iv) an intercreditor agreement, in substantially the form of Exhibit G, duly
executed by each Loan Party, the Collateral Agent and the trustees with respect
to the Senior Notes (the “Intercreditor Agreement”).

 

60



--------------------------------------------------------------------------------



 



(v) to the extent required by the Security Agreement, the Intellectual Property
Security Agreements, duly executed by each Loan Party, with respect to
Intellectual Property included in the Collateral, together with evidence that
all action that the Administrative Agent or the Collateral Agent may deem
necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken or shall be taken within
the time specified by the Security Agreement (or, if not specified therein, as
specified by the Administrative Agent or the Collateral Agent);
(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in is jurisdiction of organization and each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;
(viii) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender, in
form and substance reasonably satisfactory to the Administrative Agent;
(ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
(x) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;
(xi) a certificate signed by a Responsible Officer of Holdings certifying
(A) that there has been no event or circumstance since December 31, 2009 that
has had, or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (B) a calculation of the Consolidated
Leverage Ratio as of the last day of the Fiscal Quarter of Holdings most
recently ended at least 45 days prior to the Closing Date, after giving pro
forma effect to the Transaction, which Consolidated Leverage Ratio shall not be
in excess of 4.20:1.00 and (C) that there is no pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened litigation, action, proceeding
or labor controversy (i) except as disclosed in Schedule 5.07, against Holdings
or any of its Subsidiaries, or any of their respective properties, businesses,
assets or revenues, which could reasonably be expected to have a Material
Adverse Effect, or (ii) which purports to affect the legality, validity or
enforceability of any Loan Document, the Transaction Documents or the
Transaction;

 

61



--------------------------------------------------------------------------------



 



(xii) (A) the Audited Financial Statements and the audited (without any
Impermissible Qualification) consolidated balance sheet of Swift Corporation and
its Subsidiaries for Fiscal Year 2007 and Fiscal Year 2008, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for each such Fiscal Year of Swift Corporation and its Subsidiaries,
including the notes thereto and (B) the unaudited consolidated balance sheet of
Swift Corporation and its Subsidiaries for the Fiscal Quarters ended March 31,
2010, June 30, 2010 and September 30, 2010 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for each
such Fiscal Quarter of Swift Corporation and its Subsidiaries;
(xiii) forecasts prepared by management of Holdings of consolidated balance
sheets and statements of income or operations and cash flows of Holdings and its
Subsidiaries through December 31, 2015;
(xiv) a certificate attesting to the Solvency of the Loan Parties, taken as a
whole, before and after giving effect to the Transaction, from Holdings’ chief
financial officer;
(xv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Collateral Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;
(xvi) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated (other than letters of credit under the
Existing Credit Agreement that will be deemed Letters of Credit hereunder) and
all Liens securing obligations under the Existing Credit Agreement have been, or
concurrently with the Closing Date are being, released;
(xvii) evidence that the Shareholder Loans have been, or concurrently with the
Closing Date are being, cancelled; and
(xviii) evidence that any outstanding interest rate Swap Contracts to which
Holdings or any of its Subsidiaries is a party has been, or concurrently with
the Closing Date is being, terminated, and all amounts payable by Holdings or
any such Subsidiary in connection with such termination has been, or
concurrently with the Closing Date is being, paid.
(b) (i) All fees required to be paid to the Administrative Agent and the Joint
Lead Arrangers on or before the Closing Date shall have been, or concurrently
with the Closing Date are being, paid and (ii) all fees required to be paid to
the Lenders on or before the Closing Date shall have been, or concurrently with
the Closing Date are being, paid.
(c) The Borrower shall have, or concurrently with the Closing Date will have,
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

62



--------------------------------------------------------------------------------



 



(d) The Collateral Agent’s receipt of the following, each of which shall be
originals and each in form and substance satisfactory to the Collateral Agent:
(i) certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities owned by each Loan Party in its U.S. Subsidiaries and 65% of
the issued and outstanding Voting Securities of each Foreign Subsidiary
(together with all the issued and outstanding non-voting Capital Securities of
such Foreign Subsidiary) directly owned by each Loan Party, which certificates
in each case shall be accompanied by undated instruments of transfer duly
executed in blank, or for any Capital Securities that are uncertificated
securities (as defined in the UCC), confirmation and evidence that the security
interest therein has been transferred to and perfected by the Administrative
Agent for the benefit of the Secured Parties in accordance with Articles 8 and 9
of the UCC and all laws otherwise applicable to the perfection of the pledge of
such Capital Securities; and
(ii) each promissory note (if any) pledged to the Collateral Agent pursuant to
the Security Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof to the extent
delivery thereof to the Collateral Agent is required under the Security
Agreement;
(e) There shall not have occurred and be continuing any default or event of
default under the Existing Notes Indentures or any documents governing any
Qualified Receivables Transaction.
(f) The Borrower shall have received a corporate rating from S&P, a corporate
family rating from Moody’s and a rating with respect to the Loans from each of
Moody’s and S&P.
(g) Holdings shall have executed an underwriting agreement with respect to a
Public Offering of its common stock and, concurrently with the Closing Date,
such Public Offering shall have been consummated.
(h) Concurrently with the Closing Date, the sale of the Senior Notes shall have
been consummated.
(i) The Borrower shall have tendered for, tenders shall have been received for,
and all conditions precedent to the consummation of such tender shall have been
satisfied with respect to, at least 66 2/3% of the Floating Rate Notes and at
least 66 2/3% of the Fixed Rate Notes (it being agreed that all Floating Rate
Notes and Fixed Rate Notes covered under that certain letter agreement with
Apollo Fund VI BC, L.P. and Lily, L.P. shall be deemed included in such tendered
notes).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the satisfaction or waiver of the following conditions
precedent:
(a) The representations and warranties set forth in each Loan Document shall be
true and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties which are subject to a materiality qualifier, in which case such
representations and warranties shall be (or shall have been) true and correct.

 

63



--------------------------------------------------------------------------------



 



(b) No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d) Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01 Organization. Each Loan Party is validly organized and existing and in good
standing under the laws of the state or jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the nature of its business requires
such qualification (except in jurisdictions where the failure to be so qualified
or in good standing has not had and could not reasonably be expected to result
in a Material Adverse Effect), and each Loan Party has full power and authority
and holds all requisite governmental licenses, permits and other approvals to
enter into and perform its Obligations under each Loan Document to which it is a
party, to own and hold under lease its property and to conduct its business
substantially as currently conducted by it (except, other than with respect to
Holdings and the Borrower, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect).
5.02 Due Authorization; Non-Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document executed or to be executed
by it, each Loan Party’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by Holdings, the
Borrower or (if applicable) any other Loan Party of the agreements executed and
delivered by it in connection with the Transaction are in each case within such
Person’s powers, have been duly authorized by all necessary action, and do not
(a) contravene any (i) Loan Party’s Organization Documents, if applicable,
(ii) court decree or order binding on or affecting any Loan Party or (iii) law
or governmental regulation binding on or affecting any Loan Party; or
(b) result in (i) or require the creation or imposition of, any Lien on, except
(in the case of both clause (a) above and this clause (b)) as permitted by this
Agreement, or (ii) a default under any material Contractual Obligation binding
on or affecting any Loan Party.
5.03 Governmental Approval; Regulation. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person (other than those that have been, or on the Closing Date will be, duly
obtained or made and which are, or on the Closing Date will be, in full force
and effect) is required for the due execution, delivery or performance by any
Loan Party of any Loan Document to which it is a party, or for the due
execution, delivery and/or performance of the Loan Documents, in each case by
the parties thereto or the consummation of the Transaction except, to the extent
such failure to obtain such approval or to provide such notice (other than in
respect of a Governmental Authority) could not reasonably be expected to result
in a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

64



--------------------------------------------------------------------------------



 



5.04 Validity. Each Loan Document to which any Loan Party is a party constitutes
the legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms (except, in any case,
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).
5.05 Financial Information. The consolidated financial statements of Holdings
and its Subsidiaries furnished to the Administrative Agent and each Lender
pursuant to Section 4.01(a)(xii) have been prepared in accordance with GAAP
consistently applied, and present fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended, subject
with respect to unaudited periods to normal year-end adjustments. All balance
sheets, all statements of income and of cash flow and all other financial
information of Holdings and its Subsidiaries furnished pursuant to Section 6.01
have been and will for periods following the Closing Date be prepared in
accordance with GAAP consistently applied with the financial statements
delivered pursuant to Section 4.01(a)(xii), and do or will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended, subject with respect to unaudited periods to normal year-end
adjustments.
5.06 No Material Adverse Change. Since December 31, 2009, there has been no
event or circumstance that has had, or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
5.07 Litigation; Labor Controversies. There is no pending or, to the knowledge
of Holdings or any of its Subsidiaries, threatened litigation, action,
proceeding or labor controversy (i) except, as of the Closing Date, as disclosed
in Schedule 5.07, against Holdings any of its Subsidiaries, or any of their
respective properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect, and no development has occurred in
any labor controversy, litigation, arbitration or governmental investigation or
proceeding disclosed in Schedule 5.07 that could reasonably be expected to have
a Material Adverse Effect, or (ii) which purports to affect the legality,
validity or enforceability of any Loan Document, the Transaction Documents or
the Transaction.
5.08 Subsidiaries. Holdings has no Subsidiaries, except those Subsidiaries which
are identified in Schedule 5.08, or which are permitted to have been organized
or acquired in accordance with Section 7.05 or 7.10. As of the Closing Date,
Schedule 5.08 identifies each Loan Party, and sets forth the ownership interests
of each Loan Party in each Subsidiary.
5.09 Ownership of Properties. Holdings and each of its Subsidiaries owns (i) in
the case of owned real property, good and marketable fee title to, and (ii) in
the case of owned personal property, good and valid title to, or, in the case of
leased real or personal property, valid and enforceable leasehold interests (as
the case may be) in, all of its tangible properties and assets of any nature
whatsoever, free and clear in each case of all Liens or claims, except for minor
defects in title that do not materially interfere with its ability to conduct
business or to utilize such assets for their intended purposes and Liens
permitted pursuant to Section 7.03. As of the Closing Date, set forth in
Schedule 5.09 is a true and complete list of all real property owned or leased
by the Loan Parties, and each Mortgaged Property is identified therein.

 

65



--------------------------------------------------------------------------------



 



5.10 Taxes. Holdings and each of its Subsidiaries has filed all tax returns and
reports required by law to have been filed by it and has paid all Taxes thereby
shown to be due and owing, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books, except
to the extent the failure to file such tax returns or pay such Taxes (in each
case other than with respect to federal Taxes) has not had and could not
reasonably be expected to result in a Material Adverse Effect.
5.11 Pension and Welfare Plans. Except as could not reasonably be expected to
result in a Material Adverse Effect, (i) no ERISA Event has occurred and no
condition exists with respect to any Pension Plan and (ii) no Pension Plan has
any Unfunded Pension Liabilities. As of the Closing Date, except as disclosed in
Schedule 5.11, no Loan Party or ERISA Affiliate has any contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
5.12 Environmental Warranties.
Except as set forth in Schedule 5.12:
(a) all facilities and property (including underlying groundwater) owned or
leased by Holdings or any of its Subsidiaries have been, and continue to be,
owned or leased by Holdings and its Subsidiaries in compliance with all
Environmental Laws, except to the extent the failure to be in compliance could
not reasonably be expected to result in a Material Adverse Effect;
(b) there have been no past, and there are no pending or threatened (i) claims,
complaints, notices or requests for information received by Holdings or any of
its Subsidiaries with respect to any alleged violation of any Environmental Law,
or (ii) complaints, notices or inquiries to Holdings or any of its Subsidiaries
regarding potential liability under any Environmental Law, in each case, that
singly or in the aggregate have had, or could reasonably be expected to have, a
Material Adverse Effect;
(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by Holdings or any of its
Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
(d) Holdings and its Subsidiaries have been issued and are in compliance with
all permits, certificates, approvals, licenses and other authorizations relating
to environmental matters, except to the extent the non-issuance or the failure
to be in compliance could not reasonably be expected to result in a Material
Adverse Effect;
(e) no property now or, to the knowledge of Holdings or any of its Subsidiaries,
previously owned or leased by Holdings or any of its Subsidiaries is listed or
proposed for listing (with respect to owned property only) on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
of sites requiring investigation or clean-up;
(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by Holdings or any of its Subsidiaries that, singly or in the aggregate,
have, or could reasonably be expected to have, a Material Adverse Effect;

 

66



--------------------------------------------------------------------------------



 



(g) neither Holdings nor any Subsidiary has directly transported or directly
arranged for the transportation of any Hazardous Material to any location which
is listed or proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar state list or which is the subject of
federal, state or local enforcement actions or other investigations which may
lead to material claims against Holdings or such Subsidiary for any remedial
work, damage to natural resources or personal injury, including claims under
CERCLA, except that could not reasonably be expected to have a Material Adverse
Effect;
(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned or leased by Holdings or any Subsidiary that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect; and
(i) no conditions exist at, on or under any property now or previously owned or
leased by Holdings which, with the passage of time, or the giving of notice or
both, would give rise to liability under any Environmental Law that singly or in
the aggregate have had, or could reasonably be expected to have, a Material
Adverse Effect.
5.13 Accuracy of Information. None of the factual information (other than
projected financial information and general economic or industry data), when
taken as a whole, heretofore or contemporaneously, and furnished in writing, to
any Secured Party by or (with the knowledge of Holdings or Borrower) on behalf
of any Loan Party in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) contains, as of the date such
information was furnished (and as modified or supplemented by other information
so furnished) any untrue statement of a material fact, or omits to state any
material fact necessary to make any information, in light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information, Holdings and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time prepared, it being understood and acknowledged that
projections are as to future events and are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of Holdings and the Borrower, and no assurances can be given that
any particular projections will be realized and that actual results during the
period or periods covered by the projections may differ significantly from the
projected results and such differences may be material.
5.14 Regulations U and X. Neither Holdings nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no proceeds of any Credit Extensions will be used to
purchase or carry margin stock in a way which violates, or would be inconsistent
with, FRB Board Regulation U or Regulation X. Terms for which meanings are
provided in FRB Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
5.15 Solvency. The Borrower and the Guarantors, taken as a whole, on a
consolidated basis, both before and after giving effect to any Credit Extension,
are Solvent.
5.16 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.17 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

67



--------------------------------------------------------------------------------



 



5.18 Insurance. The Borrower and its Subsidiaries maintain insurance with
financially sound and reputable insurance companies (including Captive Insurance
Companies), in such amounts, with such deductibles and covering such risks as
are consistent with past practices of Holdings and its Subsidiaries.
5.19 Collateral Documents. (a) The Security Agreement and each other Security
Document is, or upon execution, will be, effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof (to the extent
a security interest can be created therein under the UCC). In the case of the
pledged equity interests described in the Security Agreement, when stock or
interest certificates representing such pledged equity interests (along with
properly completed stock or interest powers endorsing the pledged equity
interest and executed by the owner of such shares or interests are delivered to
the Collateral Agent), and in the case of the other Collateral described in the
Security Agreement or any other Security Document (other than deposit accounts
and Motor Vehicles), when financing statements in appropriate form are filed in
the appropriate offices, all other filings and recordations contemplated hereby
and by the Collateral Documents are properly filed and recorded, the Collateral
Agent, for the benefit of the Secured Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person (except Liens
permitted by Section 7.03 which by operation of law or contract would have
priority over the Liens securing the Obligations). In the case of Collateral
that consists of deposit accounts, when a control agreement is executed and
delivered by all parties thereto with respect to such accounts, the Collateral
Agent, for the benefit of the Secured Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations,
prior and superior to any other Person except as provided under the applicable
control agreement with respect to the financial institution party thereto. In
the case of Collateral that consists of Motor Vehicles, when the recordation or
notation of the Collateral Agent’s security interest on the certificates of
title or ownership in respect of such Motor Vehicle is made, the Collateral
Agent, for the benefit of the Secured Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person (except Liens
permitted by Section 7.03 which by operation of law or contract would have
priority over the Liens securing the Obligations).
(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid security interest in the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 5.19, each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any Person
(except Liens permitted by Section 7.03 which by operation of law or contract
would have priority over the Liens securing the Obligations)

 

68



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, each of Holdings and Borrower will, and will cause
each of its Subsidiaries to, perform or cause to be performed the obligations
set forth below.
6.01 Financial Information, Reports, Notices, etc. Holdings will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) copies of the following financial statements, reports, notices and
information:
(a) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year (or if Holdings is required to file such information on a Form
10-Q with the SEC, promptly following such filing, but in no event later than
45 days after the end of the applicable Fiscal Quarter, unless Holdings obtains
an extension of its Form 10-Q filing date as permitted under the Exchange Act,
in which case, such information will be provided contemporaneously with such
filing and in any event no later than the expiration date of such extension), an
unaudited consolidated balance sheet of Holdings and its Subsidiaries as of the
end of such Fiscal Quarter and consolidated statements of income of Holdings and
its Subsidiaries for such Fiscal Quarter and consolidated statements of income
and cash flows of Holdings and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such Fiscal Quarter,
and including (in each case), in comparative form the figures for the
corresponding Fiscal Quarter in, and year to date portion of, the immediately
preceding Fiscal Year, certified as complete and correct by the chief financial
or accounting Responsible Officer of Holdings (subject to normal year-end audit
adjustments);
(b) within 90 days after the end of each Fiscal Year (or if Holdings is required
to file such information on a Form 10-K with the SEC, promptly following such
filing, but in no event later than 90 days after the end of the applicable
Fiscal Year, unless Holdings obtains an extension of its Form 10-K filing date
as permitted under the Exchange Act, in which case, such information will be
provided contemporaneously with such filing and in any event no later than the
expiration date of such extension), a copy of the consolidated balance sheet of
Holdings and its Subsidiaries, and the related consolidated statements of income
and cash flow of Holdings and its Subsidiaries for such Fiscal Year, setting
forth in comparative form the figures for the immediately preceding Fiscal Year,
which (i) shall be audited (without any Impermissible Qualification) by
independent certified public accountants reasonably acceptable to the
Administrative Agent, and (ii) shall be accompanied by a report from such
accountants including a calculation of the financial covenants set forth in
Section 7.04 and stating that, in performing the examination necessary to
deliver the audited financial statements of Holdings, as of the date of
delivery, no knowledge was obtained of any Event of Default, except as specified
therein;
(c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b) (commencing with the delivery of the financial information
pursuant to clause (b) for the Fiscal Year ending December 31, 2010), a
Compliance Certificate, executed by the chief financial or accounting
Responsible Officer of Holdings, (i) showing compliance with the financial
covenants set forth in Section 7.04 and stating that (x) no Default has occurred
and is continuing (or, if a Default has occurred, specifying the details of such
Default and the action that Holdings or a Loan Party has taken or proposes to
take with respect thereto and (y) no change in the generally accepted accounting
principles used in the preparation of the financial statements provided pursuant
to Sections 6.01(a) or (b) has occurred (or if such a change has occurred,
Holdings shall provide a statement of reconciliation conforming such financial
statements to GAAP), (ii) stating that no Subsidiary has been formed or acquired
since the delivery of the last Compliance Certificate (or, if a Subsidiary has
been formed or acquired since the delivery

 

69



--------------------------------------------------------------------------------



 



of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 6.08), (iii) indicating (x) the amounts of any Net Cash
Proceeds to be applied pursuant to Section 2.05(b) and (y) in the case of any
Net Cash Proceeds in respect of a Disposition or Casualty Event, the amounts of
any such proceeds being retained by the applicable Loan Party pursuant to
Section 2.05(b)(ii) and the time period within which such proceeds are to be, or
were, applied, (iv) indicating any changes to the Schedules to any Security
Agreement provided pursuant to the terms of such Security Agreement,
(v) providing the information required with respect to Motor Vehicles required
under Section 5.6(a) of the Security Agreement and (vi) in the case of a
Compliance Certificate delivered concurrently with the financial information
pursuant to clause (b), including a calculation of Excess Cash Flow;
(d) as soon as available and in any event no later than the date the annual
financial statements are delivered pursuant to clause (b), an annual budget,
prepared on a quarterly basis for such Fiscal Year and containing consolidated
projected financial statements (including balance sheets and statements of
operations and cash flows) of Holdings and its Subsidiaries, in substantially
the form of the projections previously delivered to the Administrative Agent;
(e) as soon as possible and in any event within three days after Holdings or any
other Loan Party obtains knowledge of the occurrence of a Default, a statement
of a Responsible Officer of Holdings or the Borrower setting forth details of
such Default and the action which Holdings or such Loan Party has taken and
proposes to take with respect thereto;
(f) as soon as possible and in any event within three days after Holdings or any
other Loan Party obtains knowledge of (i) the occurrence of any material adverse
development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 5.07 or (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 5.07, notice thereof and, to the extent the Administrative
Agent requests, copies of all documentation relating thereto;
(g) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Loan Party files
with the SEC or any national securities exchange;
(h) promptly upon becoming aware of (i) the occurrence of any ERISA Event; or
(ii) the occurrence of any event with respect to any Pension Plan or
Multiemployer Plan which could result in the incurrence by any Loan Party or any
ERISA Affiliate of any liability, fine or penalty that could reasonably be
expected to have a Material Adverse Effect, notice thereof and, to the extent
the Administrative Agent requests, copies of all documentation relating thereto;
(i) promptly upon receipt thereof, copies of all “management letters” submitted
to Holdings or any other Loan Party by the independent certified public
accountants referred to in clause (b) in connection with each audit made by such
accountants;
(j) promptly following the mailing or receipt of any notice or report delivered
under the terms of the Existing Notes Indentures or the Senior Note Documents,
copies of such notice or report;
(k) all PATRIOT Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any Lender; and
(l) such other financial and other information as any Lender or the L/C Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may reasonably request with respect to the terms of and information provided
pursuant to the Compliance Certificate).

 

70



--------------------------------------------------------------------------------



 



Financial statements and other information required to be delivered pursuant to
Sections 6.01(a), 6.01(b), 6.01(g) and 6.01(j) shall be deemed to have been
delivered if such statements and information shall have been posted by Holdings
on its website or shall have been posted on the SEC EDGAR system, Intralinks or
similar site to which all of the Lenders have been granted access.
6.02 Maintenance of Existence; Compliance with Contracts, Laws, etc. Holdings
will, and will cause each of its Subsidiaries to, preserve and maintain its
legal existence (except as otherwise permitted by Section 7.10), and comply in
all respects with all applicable laws, rules, regulations and orders, including
the payment (before the same become delinquent), of all Taxes, imposed upon
Holdings or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
Holdings or its Subsidiaries, as applicable, except, in each case, to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
6.03 Properties. Holdings will, and will cause each of its Subsidiaries to:
(a) maintain, preserve, protect and keep its and their respective tangible
material properties in good repair, working order and condition (ordinary wear
and tear and casualty and other insurance events excepted), and make necessary
repairs, renewals and replacements so that the business carried on by Holdings
and its Subsidiaries may be properly conducted at all times, unless Holdings or
such Subsidiary determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of Holdings or any of its Subsidiaries or the Disposition of such
property is otherwise permitted by Section 7.10 or 7.11; and
(b) upon the request of the Administrative Agent or the Collateral Agent with
respect to any Mortgaged Property, as promptly as practicable, engage an
appraiser and cause to be delivered an appraisal with respect to such Mortgaged
Property; provided that (i) any initial appraisal with respect to any Mortgaged
Property and (ii) a second appraisal with respect to any Mortgaged Property so
requested after the occurrence and during the continuance of an Event of Default
shall, in each case, be at the sole cost and expense of Holdings and its
Subsidiaries.
6.04 Insurance. Holdings will, and will cause each of its Subsidiaries to
maintain:
(a) insurance with financially sound and reputable insurance companies
(including Captive Insurance Companies) against loss, damage and liability in at
least the amounts (and with only those deductibles), and against such risks as
are consistent with past practices of Holdings and its Subsidiaries; and
(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
Without limiting the foregoing, (i) all insurance policies required pursuant to
this Section shall (x) name the Administrative Agent on behalf of the Secured
Parties as mortgagee (in the case of property insurance), as applicable and
(y) be in addition to any requirements to maintain specific types of insurance
contained in the other Loan Documents and (ii) each of Holdings and the Borrower
shall use commercially reasonable efforts to cause the insurance policies
required pursuant to this Section to provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent.

 

71



--------------------------------------------------------------------------------



 



6.05 Books and Records. Holdings will, and will cause each of its Subsidiaries
to, keep books and records in accordance with GAAP which accurately reflect all
of its business affairs and transactions in all material respects and permit the
Administrative Agent, at reasonable times during normal business hours and
intervals upon reasonable notice to Holdings, to visit Holdings’, the Borrower’s
and each of their respective Subsidiaries’ offices, to discuss such Person’s
financial matters with its officers and employees, and its independent certified
public accountants (and Holdings hereby authorizes such independent certified
public accountant to discuss each such Person’s financial matters with each
Secured Party or their representatives whether or not any representative of such
Person is present, provided that Holdings shall be given the opportunity to be
present at any such meeting) and to examine (and photocopy extracts from) any of
its books and records. Holdings shall pay any fees of such independent certified
public accountant incurred in connection with any Secured Party’s exercise of
its rights pursuant to this Section.
6.06 Environmental Law Covenant. Holdings will, and will cause each of its
Subsidiaries to:
(a) use and operate all of its and their facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, except in each
case, to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; and
(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints, notices or inquiries relating to the condition
of its facilities and properties in respect of, or as to compliance with,
Environmental Laws, and shall promptly resolve any non-compliance with
Environmental Laws and keep its property free of any Lien imposed by any
Environmental Law, except in each case, to the extent the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
6.07 Use of Proceeds. The Borrower will apply the proceeds of (a) the Term Loans
to (i) repay the Existing Credit Agreement and certain other outstanding
Indebtedness of the Borrower and (ii) pay fees and expenses incurred in
connection with the Transactions and (b) the Revolving Credit Loans to provide
ongoing working capital and for other general corporate purposes of the Borrower
and its Subsidiaries.
6.08 Future Guarantors, Security, etc. Holdings will, and will cause each
Material Subsidiary that is a U.S. Subsidiary (other than any Captive Insurance
Company, any Receivables Subsidiary and Swift Academy) to, execute any
documents, Filing Statements, agreements and instruments, and take all further
action (including filing Mortgages, providing title insurance policies, and
delivering other documents in support thereof, but only to the extent such
documents were required in connection with the Mortgages provided in accordance
with Section 6.11) that may be required under applicable law, or that the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority (subject to
Liens permitted by Section 7.03) of the Liens created or intended to be created
by the Loan Documents. With respect to any subsequently acquired or organized
U.S. Subsidiary, Holdings will, within 10 days of such acquisition or
organization, (a) cause any amendment to the Security Agreement to be executed
that the Administrative Agent or the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the

 

72



--------------------------------------------------------------------------------



 



Lenders, a perfected first priority interest in the Capital Securities of such
new Subsidiary that is owned by a Loan Party (other than any Captive Insurance
Company, Swift Academy and, to the extent the pledge of the Capital Securities
of a Receivables Subsidiary is not permitted pursuant to the terms of the
applicable Qualified Receivables Transaction, the Capital Securities of such
Receivables Subsidiary), (b) cause the applicable Loan Party (other than any
Captive Insurance Company, Swift Academy and, to the extent a pledge of the
Capital Securities of a Receivables Subsidiary is not permitted pursuant to the
terms of the applicable receivables financing, the owner of the Capital
Securities of such Receivables Subsidiary with respect to such Capital
Securities) to deliver to the Collateral Agent certificates representing such
Capital Securities, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (c) cause
each such new Subsidiary that is a Material Subsidiary (other than any Captive
Insurance Company, any Receivables Subsidiary and Swift Academy) to (i) execute
a supplement (in form and substance satisfactory to the Administrative Agent and
the Collateral Agent) to the Security Agreement and each other applicable Loan
Document in favor of the Secured Parties and (ii) to take such actions necessary
or advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Security Agreement with respect to such new Subsidiary, including the
filing of UCC financing statements in such jurisdictions as may be required by
the Security Agreement or by law or as may be requested by the Administrative
Agent or the Collateral Agent. In addition, from time to time, Holdings will,
and will cause each of the Guarantors to, at its cost and expense, promptly
secure the Obligations by pledging or creating, or causing to be pledged or
created (including, with respect to material real property comparable to
properties required to be mortgaged in accordance with Section 6.11, by filing
Mortgages, and in connection therewith providing title insurance policies, and
delivering other documents in support thereof, but only to the extent such
documents were required in connection with the Mortgages required to be provided
in accordance with Section 6.11), perfected Liens with respect to such of its
assets and properties as the Administrative Agent or the Collateral Agent shall
designate, it being agreed that it is the intent of the parties that the
Obligations shall be secured by, among other things, substantially all of the
assets of Holdings and its Material Subsidiaries that are U.S. Subsidiaries
(other than any Captive Insurance Company, any Receivables Subsidiary and Swift
Academy) (including real and personal property (including Mortgaged Property)
acquired subsequent to the Closing Date), subject to the limitations set forth
herein and in the other Loan Documents; provided that neither Holdings nor its
Subsidiaries shall be required to pledge more than 65% of the Voting Securities
of any Foreign Subsidiary unless such pledge would not result in materially
adverse tax consequences to Holdings and its Subsidiaries, taken as a whole.
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Collateral Agent, and Holdings shall deliver or
cause to be delivered to the Collateral Agent all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent or the Collateral Agent shall reasonably request to
evidence compliance with this Section.
6.09 Secured Hedge Agreements. If at any time prior to the fourth anniversary of
the Closing Date, the Eurodollar Rate (as calculated without giving effect to
the Eurodollar Rate Floor) exceeds 1.50% for 30 consecutive days, then, at the
request of the Administrative Agent, within 60 days of the last day of such
30-day period, the Borrower will enter into interest rate Swap Contracts
designed to protect the Borrower against fluctuations in interest rates, such
that, through the Term Loan Maturity Date, at least 50% of the outstanding
Indebtedness for borrowed money of Holdings and its Subsidiaries is either
(a) subject to such interest rate Swap Contracts or (b) fixed-rate Indebtedness.
6.10 Maintenance of Ratings. Holdings will use its commercially reasonable
efforts to cause a (i) corporate rating by S&P or corporate family Rating by
Moody’s and (ii) senior secured credit rating with respect to the Loans from
each of S&P and Moody’s to be available at all times until the Term Loan
Maturity Date.

 

73



--------------------------------------------------------------------------------



 



6.11 Post-Closing Obligations. Within 90 days of the Closing Date (or such later
date as consented to by the Administrative Agent in its reasonable discretion),
Holdings will and will cause each applicable Loan Party to provide to the
Collateral Agent (i) any landlords’ and bailees’ waiver and consent agreements
deemed necessary or desirable by the Administrative Agent or the Collateral
Agent in order to perfect the Liens created under the Security Agreement and
(ii) a Mortgage with respect to each Mortgaged Property, duly executed and
delivered by the applicable Loan Party, together with:
(a) satisfactory arrangements for the completion of all recordings and filings
of each Mortgage with respect to each Mortgaged Property as may be necessary to
create a valid, perfected first priority Lien against the properties purported
to be covered thereby;
(b) mortgagee’s title insurance policies in favor of the Collateral Agent for
the benefit of the Secured Parties in amounts and in form and substance and
issued by insurers, reasonably satisfactory to the Administrative Agent and the
Collateral Agent, with respect to the property purported to be covered by each
such Mortgage, insuring fee simple title (provided that in jurisdictions that
impose mortgage recording taxes, the Security Documents shall not secure
Indebtedness in an amount exceeding 120% of the fair market value of the
Mortgaged Property, as reasonably determined in good faith by the Loan Parties
and reasonably acceptable to the Collateral Agent) and that the interests
created by each such Mortgage constitute valid first Liens thereon free and
clear of all defects and encumbrances other than as approved by the
Administrative Agent, and if required by the Administrative Agent, and if
requested by the Administrative Agent or the Collateral Agent and if available,
revolving credit endorsement, comprehensive endorsement, variable rate
endorsement, access and utilities endorsements, mechanic’s lien endorsement and
such other endorsements as the Administrative Agent or the Collateral Agent
shall reasonably request and shall be accompanied by evidence of the payment in
full of all premiums thereon;
(c) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the day of the granting of the applicable
Mortgage, certified to the Administrative Agent and the Collateral Agent and the
issuer of the title insurance policies in a manner reasonably satisfactory to
the Administrative Agent and the Collateral Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Administrative Agent and the Collateral
Agent, showing all buildings and other improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent and the Collateral
Agent;
(d) with respect to each Mortgaged Property, the Borrower shall deliver (x) a
“life of loan” standard flood hazard determination with respect to such
Mortgaged Property and (y) with respect to each Mortgaged Property required to
be insured pursuant to the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, and the regulations promulgated thereunder, because
it is located in an area which has been identified by the Secretary of Housing
and Urban Development as a “special flood hazard area,” (i) a policy of flood
insurance that (A) covers such Mortgaged Property and (B) is written in an
amount reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) a confirmation that the applicable Loan Party has received the
notice requested pursuant to Section 208.25(i) of Regulation H of the Board;
(e) with respect to each Mortgaged Property, Phase I Environmental Site
Assessments, and, if requested by the Administrative Agent or the Collateral
Agent, Phase II Environmental Site Assessments; and

 

74



--------------------------------------------------------------------------------



 



(f) an opinion of counsel in each jurisdiction where the Mortgaged Property is
located and an opinion of counsel in the jurisdiction of organization of the
grantor under each Mortgage with respect to each Mortgaged Property.
6.12 Ratings Information. The Borrower shall, no later than one (1) Business Day
after Holdings or the Borrower obtains knowledge of any such change, give notice
to the Administrative Agent (by telephone, followed promptly by written notice)
of any change (either expressly or pursuant to a letter from S&P or Moody’s
stating an “implied” rating, excluding in all cases any private indicative
ratings that Holdings or the Borrower may request from time to time from Moody’s
or S&P) in Holdings’ corporate rating by Moody’s or S&P, together with details
thereof, and of any announcement by S&P or Moody’s that its rating in respect of
Holdings is “under review” or that any such rating has been placed on a “Credit
Watch List”(R) or “watch list” or that any similar action has been taken by S&P
or Moody’s.
6.13 Motor Vehicle Monitor. Holdings will, and will cause each of its
Subsidiaries to (a) permit the Motor Vehicle Monitor, at reasonable times during
normal business hours and upon two Business Day’s notice to Holdings, to visit
any Motor Vehicle Title Offices, to examine (and photocopy or otherwise image)
any of the certificates of motor vehicle title held by Holdings and its
Subsidiaries, and any documents related thereto, and to assess the standard of
care used by Holdings and its Subsidiaries in holding such certificates of motor
vehicle title and otherwise taking actions to perfect, administer and protect
the security interest of the Secured Parties in the applicable Motor Vehicles,
and (b) otherwise assist, and cooperate with, the Motor Vehicle Monitor in the
performance of its activities in its capacity as the Motor Vehicle Monitor
(including providing any information reasonably requested by the Motor Vehicle
Monitor in its capacity as such). Holdings shall pay any fees of such Motor
Vehicle Monitor incurred in connection with any exercise of the Motor Vehicle
Monitor’s inspection rights pursuant to this Section or the Security Agreement;
provided that prior to an Event of Default, inspections by the Motor Vehicle
Monitor shall be limited to no more than four such inspections during any
calendar year.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, each of Holdings and the Borrower will, and will cause
its Subsidiaries to, perform or cause to be performed the obligations set forth
below.
7.01 Business Activities. Except as expressly set forth hereunder:
(a) Holdings will not, and will not permit any of its Subsidiaries to, engage in
any business activity except those business activities engaged in on the date of
this Agreement and transportation and logistics activities.
(b) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, Swift Receivables will not engage in any business activity
other than those specified in the definition of “Receivables Subsidiary.”

 

75



--------------------------------------------------------------------------------



 



7.02 Indebtedness. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:
(a) Indebtedness in respect of the Obligations;
(b) [Reserved];
(c) Indebtedness existing as of the Closing Date which is identified on Schedule
7.02(c), and extensions, amendments, renewals, restatements, replacements and
refinancings of such Indebtedness (including as contemplated in
Section 7.08(f)), in each case so long as after giving effect to any such
extension, amendment, renewal, restatement, replacement or refinancing (i) the
maturity date of any principal amount thereof is no shorter than the maturity
existing on the Closing Date and (ii) the principal amount of such Indebtedness
does not exceed that which is outstanding on the Closing Date (as such amount
has been reduced following the Closing Date);
(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
Holdings’ Subsidiaries (in the nature of open accounts extended by suppliers on
normal trade terms in connection with purchases of goods and services which are
not overdue for a period of more than 90 days or, if overdue for more than
90 days, as to which a dispute exists and adequate reserves in conformity with
GAAP have been established on the books of such Subsidiary) and (ii) in respect
of performance, surety or appeal bonds provided, in each case, in the ordinary
course of business, but excluding (in each case), Indebtedness incurred through
the borrowing of money or Guarantees in respect thereof;
(e) Indebtedness (i) in respect of Capitalized Leases and (ii) evidencing the
deferred purchase price of newly acquired assets or incurred to finance the
acquisition or lease of new assets or the construction or improvement of any
fixed assets of Holdings’ Subsidiaries (pursuant to purchase money mortgages or
Capitalized Leases, whether owed to the seller or a third party), which assets
are used in the ordinary course of business of such Subsidiaries and such
Indebtedness is incurred within 90 days (or, with respect to Newly Acquired
Motor Vehicle Financings, 180 days) of the acquisition or lease or completion of
such construction or improvements of such property) and extensions, renewals,
amendments, restatements, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten the
maturity of the principal amount of such Indebtedness, in each case from that
which existed at the time of any such extension, renewal, amendment,
restatement, refinancing or replacement; provided that the aggregate amount of
all Indebtedness outstanding pursuant to this clause (e) (other than with
respect to Newly Acquired Motor Vehicle Financings) shall not at any time exceed
$50,000,000;
(f) unsecured Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary, which Indebtedness:
(i) (x) if the obligee under any such Indebtedness is a Loan Party, shall be
evidenced by one or more promissory notes in form and substance satisfactory to
the Administrative Agent, which promissory notes shall be duly executed and
delivered in pledge to the Administrative Agent pursuant to a Loan Document, and
(y) if the obligee under any such Indebtedness is not a Loan Party and the
obligor is a Loan Party, such obligee shall have previously executed and
delivered to the Administrative Agent the Interco Subordination Agreement, in
each case such Indebtedness shall not be forgiven or otherwise discharged for
any consideration other than payment in full or in part in cash (provided that
only the amount repaid in part shall be discharged); and

 

76



--------------------------------------------------------------------------------



 



(ii) if incurred by a Subsidiary that is not a Loan Party owing to the Borrower
or a Guarantor, shall not (when aggregated with all other Indebtedness of the
type described in this clause (ii) and the amount of all Investments made by the
Borrower and the Subsidiary Guarantors in Subsidiaries that are not Loan Parties
under clause Section 7.05(e)), exceed $100,000,000 in the aggregate;
(g) unsecured Indebtedness (not evidenced by a note or other instrument)
incurred by the Borrower owing to a Subsidiary that has previously executed and
delivered to the Administrative Agent the Interco Subordination Agreement;
(h) Indebtedness of the Loan Parties incurred pursuant to the terms of the
Senior Note Documents, as such amount is reduced on or after the Closing Date in
accordance with the terms hereof and any extensions, renewals, amendments,
restatements, refinancings and replacement of any such Indebtedness that do not
increase the outstanding principal amount or shorten the maturity of any
principal amount thereof, in each case from that which existed at the time of
any such extension, renewal, amendment, restatement, refinancing or replacement;
(i) (i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of Holdings, provided that (x) the aggregate outstanding amount of
all Indebtedness existing pursuant to this clause (i) (other than any
Indebtedness secured solely by Motor Vehicles) does not exceed $75,000,000 and
(y) the Consolidated Leverage Ratio as of the period of four consecutive Fiscal
Quarters most recently ended prior to the date of such Person becoming a
Subsidiary is, after giving pro forma effect to such event, at least .25 less
than is otherwise required pursuant to Section 7.04(a) at the time of such event
and (ii) Indebtedness relating to any Permitted Acquisition, whether or not
existing at the time the target was acquired or was incurred in contemplation of
such Permitted Acquisition, and in each case, any refinancings, refundings,
renewals, replacements or extensions thereof (without any increase in the
principal amount thereof or any shortening of the maturity of any principal
amount thereof, in each case from that which existed at the time of any such
extension, renewal, amendment, restatement, refinancing or replacement);
(j) other unsecured Indebtedness of the Borrower and its Subsidiaries (other
than Indebtedness of Foreign Subsidiaries owing to the Borrower or Subsidiary
Guarantors) in an aggregate amount at any time outstanding not to exceed
$70,000,000;
(k) Indebtedness under Hedging Obligations entered into in the ordinary course
of business and not for speculative purposes (it being understood that the
entering into of offsetting hedges or trades to close open positions on existing
Hedging Obligations shall be deemed not to be for speculative purposes);
(l) Indebtedness in respect of judgments or awards not deemed to be a default
under Section 8.01(f);
(m) Indebtedness consisting of customary purchase price adjustments, earn-outs,
indemnification obligations and similar items incurred in connection with
acquisitions and asset sales not restricted by Sections 7.10 or 7.11 in an
amount not to exceed $55,000,000 at any time;
(n) Guarantees by Holdings’ Subsidiaries of obligations of any Subsidiary to the
extent of any Indebtedness permitted to be incurred by this Section 7.02 or
otherwise incurred in the ordinary course of business;
(o) Indebtedness incurred by any Receivables Subsidiary in connection with any
Qualified Receivables Transaction permitted by Section 7.11(d); provided that
such Indebtedness is strictly limited in recourse to such Receivables Subsidiary
and its assets, except in respect of Standard Securitization Undertakings;

 

77



--------------------------------------------------------------------------------



 



(p) Indebtedness of the Borrower or a Subsidiary Guarantor owing to a Captive
Insurance Company; provided that the amount of Indebtedness in this clause
(p) does not exceed $35,000,000 in original principal amount at any time
outstanding;
(q) Attributable Indebtedness with respect to clause (a) of the definition
thereof incurred in connection with a sale and leaseback transaction permitted
pursuant to Section 7.15 or any other Motor Vehicle Financing, so long as the
proceeds, with respect to any Motor Vehicle Financing, received in connection
therewith are applied pursuant to Section 2.05(b);
(r) Attributable Indebtedness with respect to operating leases (including
operating leases in respect of Newly Acquired Motor Vehicle Financings) that are
not Motor Vehicle Financings incurred by Holdings or its Subsidiaries;
(s) Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health or other types of social security benefits,
unemployment or other insurance or self-insurance obligations, insurance premium
finance agreements, reclamation, statutory obligations, bankers’ acceptances and
performance, appeal or surety bonds in the ordinary course of business;
(t) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds so long as such Indebtedness is covered within five business
days;
(u) Indebtedness consisting of indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of a Subsidiary, other than guarantees of
Indebtedness incurred or assumed by any Person acquiring all or any portion of
such business, assets or Subsidiary for the purpose of financing such
acquisition; or
(v) Indebtedness in respect of sale and leasebacks of real property permitted
under Section 7.15(c);
provided that no Indebtedness otherwise permitted by clause (c), (f)(ii), (h),
(i), (j), (m) or (v) shall be assumed, created or otherwise incurred if a
Default has occurred and is then continuing or would result therefrom.
7.03 Liens. Holdings will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien upon any of its property
(including Capital Securities of any Person), revenues or assets, whether now
owned or hereafter acquired, except:
(a) Liens securing payment of the Obligations;
(b) [Reserved];
(c) Liens existing as of the Closing Date and disclosed in Schedule 7.03(c)
securing Indebtedness described in Section 7.02(c), and, to the extent set forth
in such clause (c), any extensions, amendments, renewals, restatements,
replacements or refinancings of such Indebtedness; provided that, in the event
of any such extension, amendment, renewal, restatement, replacement or
refinancing, no such Lien shall encumber any additional property and the amount
of Indebtedness secured by such Lien is not increased from that existing on the
Closing Date, less the amount of any payments, prepayments or other amortization
of such Indebtedness after the Closing Date;

 

78



--------------------------------------------------------------------------------



 



(d) Liens securing Indebtedness of the type permitted under Section 7.02(e) and
any extensions, renewals, amendments, restatements, refinancing and replacements
of any such Indebtedness permitted under Section 7.02(e); provided that (i) such
Lien is granted within 90 days after such Indebtedness is incurred (except in
the case of any extension, renewal, amendment, restatement, replacement or
refinancing), (ii) the Indebtedness secured thereby (if it is of the type
described in Section 7.02(e)(ii)) does not exceed the lesser of the cost or the
fair market value of the applicable property, improvements or equipment at the
time of such acquisition (or construction) and (iii) such Lien secures only the
assets that are the subject of the Indebtedness referred to in such Section;
(e) Liens securing Indebtedness permitted by Section 7.02(i) and any
refinancings, refundings, renewals, replacements or extensions thereof permitted
by Section 7.02(i); provided that (i) with respect to clause (i) thereof, such
Liens existed prior to such Person becoming a Subsidiary, were not created in
anticipation thereof and attach only to assets of such Person and (ii) with
respect to clause (ii) thereof, any such Liens are second priority or junior to
the Liens granted pursuant to the Collateral Documents and are subject to an
intercreditor agreement substantially the same as the Intercreditor Agreement or
otherwise acceptable to the Administrative Agent (provided that no such Lien
shall extend to or cover any assets other than the assets subject to the Liens
granted to the Collateral Agent);
(f) statutory or common law Liens in favor of carriers, warehousemen, mechanics,
materialmen and landlords granted in the ordinary course of business for amounts
not overdue for a period of more than thirty (30) days or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
(g) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases, trade contracts, governmental contracts or
other similar obligations (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on surety and appeal bonds
or performance bonds;
(h) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.01(f);
(i) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
(j) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;

 

79



--------------------------------------------------------------------------------



 



(k) second priority Liens securing Indebtedness permitted by Section 7.02(h) and
subject to the Intercreditor Agreement; provided that no such Lien shall extend
to or cover any assets other than the assets subject to the Liens granted to the
Collateral Agent;
(l) licenses and sublicenses of Intellectual Property (i) existing on the date
hereof, (ii) entered into in the ordinary course of business, or (iii) between
Borrower and any of the Subsidiaries or among the Subsidiaries;
(m) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(n) bankers liens and rights of set-off with respect to customary depositary
arrangements entered into in the ordinary course of business of Holdings’
Subsidiaries;
(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(p) any Liens on the assets of any Receivables Subsidiary, and any Liens on
Receivables Assets of Holdings or any other Subsidiary, in each case, in
connection with a Qualified Receivables Transaction;
(q) Liens on the assets of Holdings’ Subsidiaries not otherwise permitted by
this Section so long as neither (i) the aggregate outstanding principal amount
of the obligations secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to Holdings’ Subsidiaries collectively) $50,000,000 at any one time;
provided that no such Lien shall extend to or cover any parcel of real property
owned by any Loan Party that is not Mortgaged Property;
(r) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of any
Subsidiary;
(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower in the
ordinary course of business;
(u) licenses or sublicenses granted to others in the ordinary course of
business; and
(v) Liens on Motor Vehicles securing Indebtedness permitted by Section 7.02(e)
and Section 7.02(q).

 

80



--------------------------------------------------------------------------------



 



7.04 Financial Condition and Operations. Holdings will not permit any of the
events set forth below to occur.
(a) Holdings will not permit the Consolidated Leverage Ratio for any day in any
period set forth below to be greater than the ratio set forth opposite such
period:

          Period   Ratio  
Closing Date through September 30, 2011
    4.375:1.00  
October 1, 2011 through December 31, 2011
    4.25:1.00  
January 1, 2012 through September 30, 2012
    4.125:1.00  
October 1, 2012 through December 31, 2012
    3.875:1.00  
January 1, 2013 through September 30, 2013
    3.625: 1.00  
October 1, 2013 through March 31, 2014
    3.50:1.00  
April 1, 2014 through the Term Loan Maturity Date
    3.375:1.00  

(b) Holdings will not permit the Consolidated Interest Coverage Ratio for any
Measurement Period ending during any period set forth below to be less than the
ratio set forth below opposite such period:

          Period   Ratio  
January 1, 2011 through June 30, 2011
    2.375:1.00  
July 1, 2011 through September 30, 2011
    2.625:1.00  
October 1, 2011 through September 30, 2012
    2.875:1.00  
October 1, 2012 through December 31, 2012
    3.075:1.00  
January 1, 2013 through September 30, 2013
    3.125:1.00  
October 1, 2013 through the Term Loan Maturity Date
    3.25:1.00  

7.05 Investments. Holdings will not, and will not permit any of its Subsidiaries
to, purchase, make, incur, assume or permit to exist any Investment in any other
Person, except:
(a) Investments existing on the Closing Date and identified in Schedule 7.05(a)
and restructurings or exchanges in respect of any such Investment that do not
increase the principal amount of such Investment;
(b) Cash and Cash Equivalents;
(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(d) Investments consisting of any deferred portion of the sales price received
by any Subsidiary in connection with any Disposition permitted under
Section 7.11;
(e) Investments by way of contributions to capital or purchases of Capital
Securities by Holdings in any Subsidiary or by any Subsidiary in any other
Subsidiary; provided that, the aggregate amount of intercompany loans made
pursuant to Section 7.02(f)(ii) and Investments under this Section 7.05(e) made
by Loan Parties in Subsidiaries that are not Loan Parties shall not exceed the
amount set forth in clause Section 7.02(f)(ii) at any time;

 

81



--------------------------------------------------------------------------------



 



(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
(g) Investments in Capital Securities constituting Permitted Acquisitions;
provided that (i) each such Investment shall result in the acquisition of a
wholly owned North American Subsidiary and (ii) the Consolidated Leverage Ratio
as of the period of four consecutive Fiscal Quarters most recently ended prior
to the date of such Permitted Acquisition is, after giving pro forma effect to
such Permitted Acquisition, at least .25 less than is otherwise required
pursuant to Section 7.04(a) at the time of such Permitted Acquisition;
(h) Investments constituting Secured Hedge Agreements;
(i) Guarantees permitted by Section 7.02;
(j) loans and advances (i) to employees (including drivers of Motor Vehicles) of
Holdings or any of its Subsidiaries in the ordinary course of business
(including for travel, fuel costs, tolls, entertainment and relocation expenses)
and (ii) to non-employee owner/operators of Motor Vehicles in the ordinary
course (in the nature of advances for fuel costs, tolls, repairs and other
similar ordinary course items);
(k) Capital Expenditures permitted by Section 7.07;
(l) intercompany loans permitted by Sections 7.02(f) and (g);
(m) Investments made in connection with Permitted Acquisitions permitted by
clause Section 7.10(b);
(n) Hedging Obligations permitted by Section 7.02(k);
(o) loans and advances in the ordinary course of business (i) to finance the
purchase or lease of Motor Vehicles or other equipment by non-employee
owner/operators or similar individuals performing services for Holdings or its
Subsidiaries, provided that (x) Holdings or such Subsidiary has a Lien on the
Motor Vehicles or other equipment purchased or leased and (y) the purchase of
any such Motor Vehicles or other equipment are included as Capital Expenditures
for the purposes of Section 7.07 and (ii) to finance tuition costs of
student/trainees enrolled in driver training academies of the Borrower or one of
its Subsidiaries;
(p) Investments made in a Captive Insurance Company, in an amount not to exceed
the minimum amount of capitalization required pursuant to regulatory capital
requirements;
(q) Investments in a Receivables Subsidiary or in any Persons by a Receivables
Subsidiary in connection with a Qualified Receivables Transaction;
(r) Investments incurred as a result of prepayments of Indebtedness not
restricted by Section 7.08; or

 

82



--------------------------------------------------------------------------------



 



(s) other Investments in an amount not to exceed $80,000,000 at any time
outstanding; provided that to the extent any Investment is made by Holdings or
its Subsidiaries in less than 100% of the the Capital Securities of any Person,
and Holdings or any of its Subsidiaries subsequently acquires the remainder of
the Capital Securities of such Person, such Investment shall no longer be
considered a use of this clause (s) so long as, at the time of the acquisition
of the remainder of such Capital Securities, the acquisition of 100% of the
Capital Securities of such Person would be permitted as a Permitted Acquisition
under Section 7.05(g);
provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements, and (ii) no Investment otherwise permitted by clause
(g), (m) or (s) shall be permitted to be made if any Default has occurred and is
continuing or would result therefrom.
7.06 Restricted Payments. Holdings will not, and will not permit any of its
Subsidiaries to, declare or make a Restricted Payment, or make any deposit for
any Restricted Payment, other than Restricted Payments made by its Subsidiaries
either to the Borrower or to Guarantors, or made by any Subsidiary that is not a
Loan Party to any other Subsidiary that is not a Loan Party, and, on a pro rata
basis, to its equity holders (with respect to any non-wholly owned Subsidiary),
except:
(a) so long as there shall exist no Default (both before and after giving effect
to the payment thereof), Restricted Payments pursuant to and in accordance with
stock option plans or other benefit or compensation plans for present or former
management or employees of Holdings and its Subsidiaries, in an amount not to
exceed $5,000,000 in any Fiscal Year and $40,000,000 over the term of this
Agreement; provided that, to the extent Restricted Payments made in accordance
with this clause (c) in any Fiscal Year do not exceed $5,000,000, Restricted
Payments made in accordance with this clause (c) in the immediately succeeding
Fiscal Year may be increased by an amount equal to such unutilized amount from
such prior Fiscal Year;
(b) Restricted Payments with respect to the repurchase of Equity Interests
deemed to occur upon the exercise of stock options to the extent such Equity
Interests represent a portion of the exercise price of those stock options and
the repurchase of Equity Interests deemed to occur in connection with the
exercise of stock options and to the extent necessary to pay applicable
withholding taxes;
(c) the purchase of fractional shares upon conversion of any securities of
Holdings or the Borrower into, or the exercise of rights with respect to, Equity
Interests of Holdings or the Borrower, provided that the such fractional shares
or the right to receive such fractional shares shall have not been created for
the purpose of circumventing the provisions of this covenant; or
(d) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make Restricted Payments; provided that
the aggregate amount of Restricted Payments made pursuant to this clause
(b) shall not exceed $25,000,000 in the aggregate.

 

83



--------------------------------------------------------------------------------



 



7.07 Capital Expenditures. Holdings will not, and will not permit any of its
Subsidiaries to, make or commit to make Capital Expenditures in any period set
forth below which aggregate in excess of the amount set forth below opposite
such period (each amount, the “Maximum Capital Expenditures Amount”):

              Capital   Period   Expenditure Amount  
Fiscal Year 2011
  $ 550,000,000  
Fiscal Year 2012
  $ 635,000,000  
Fiscal Year 2013
  $ 740,000,000  
Fiscal Year 2014
  $ 740,000,000  
Fiscal Year 2015
  $ 730,000,000  
January 1, 2016 through the Term Loan Maturity Date
  $ 750,000,000  

; provided, that the Maximum Capital Expenditures Amount for any Fiscal Year
shall be increased by the lesser of (a) an amount equal to the excess, if any,
of the Maximum Capital Expenditures Amount for the previous Fiscal Year (without
giving effect to any adjustment in accordance with this proviso) over the actual
amount of Capital Expenditures for such previous Fiscal Year and (b) 10% of the
Maximum Capital Expenditures Amount for the previous Fiscal Year.
7.08 No Prepayment of Certain Indebtedness. Holdings will not, and will not
permit any of its Subsidiaries to:
(a) make any payment or prepayment of principal of, or premium or interest on,
any Indebtedness incurred under the Senior Note Documents (including any
redemption or retirement thereof) other than the stated, scheduled date for
payment of interest set forth in the Senior Note Documents, except (i) to the
extent permitted under Section 7.02 and (ii) with the Net Cash Proceeds of any
sale or issuance of Capital Securities of Holdings (other than any such sale or
issuance on the Closing Date or any such sale or issuance in connection with the
exercise of any over-allotment option in connection with the Public Offering on
the Closing Date) which are not required under Section 2.05(b) to prepay the
Loans (and have not otherwise been applied to other payments permitted under
this Section 7.08);
(b) redeem, retire, purchase, defease or otherwise acquire for value any
Indebtedness incurred under the Senior Note Documents, except (i) to the extent
permitted under Section 7.02 and (ii) with the Net Cash Proceeds of any sale or
issuance of Capital Securities of Holdings (other than any such sale or issuance
on the Closing Date or any such sale or issuance in connection with the exercise
of any over-allotment option in connection with the Public Offering on the
Closing Date) which are not required under Section 2.05(b) to prepay the Loans
(and have not otherwise been applied to other payments permitted under this
Section 7.08);
(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes, except (i) to the extent
permitted under Section 7.02 and (ii) with the Net Cash Proceeds of any sale or
issuance of Capital Securities of Holdings (other than any such sale or issuance
on the Closing Date or any such sale or issuance in connection with the exercise
of any over-allotment option in connection with the Public Offering on the
Closing Date) which are not required under Section 2.05(b) to prepay the Loans
(and have not otherwise been applied to other payments permitted under this
Section 7.08);
(d) make any prepayment of principal or interest on any Indebtedness that is by
its express written terms subordinated to the payment of the Obligations;
(e) except as otherwise permitted herein, make any prepayment of principal or
interest on (i) any other second-lien or junior secured Indebtedness or (ii) any
unsecured Indebtedness; or

 

84



--------------------------------------------------------------------------------



 



(f) make any payment or prepayment of principal of, or premium or interest on,
or redeem, retire, purchase, defease or otherwise acquire any Floating Rate
Notes or Fixed Rate Notes, unless (i) the sum of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries plus Availability is not less
than $40,000,000 or (ii) prior to August 31, 2012, any such payment, prepayment,
redemption, retirement, purchase, defeasance or acquisition is made with the
proceeds of the exercise of any over-allotment option in connection with the
Public Offering on the Closing Date.
7.09 Issuance of Capital Securities. Holdings will not, and will not permit any
of its Subsidiaries to, issue any Capital Securities (whether for value or
otherwise) to any Person other than (in the case of Subsidiaries) to Holdings,
the Borrower or a Guarantor or another direct parent thereof unless the Net Cash
Proceeds from such issuance are applied to prepay the Loans as required by
Section 2.05(b).
7.10 Consolidation, Merger; Permitted Acquisitions, etc. Holdings will not, and
will not permit any of its Subsidiaries to, liquidate or dissolve, consolidate
with, or merge into or with, any other Person, or purchase or otherwise acquire
all or substantially all of the assets of any Person (or any division thereof),
except:
(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, Holdings or any of its Subsidiaries (provided that a Subsidiary
Guarantor may only liquidate or dissolve into, or merge with and into, Holdings,
the Borrower or another Subsidiary Guarantor), and the assets or Capital
Securities of any Subsidiary may be purchased or otherwise acquired by Holdings
or any of its Subsidiaries (provided that the assets or Capital Securities of
any Subsidiary Guarantor may only be purchased or otherwise acquired by
Holdings, the Borrower or another Subsidiary Guarantor); provided, further, that
in no event shall any Subsidiary consolidate with or merge with and into any
other Subsidiary unless, after giving effect thereto, the Collateral Agent shall
have a perfected pledge of, and security interest in and to, at least the same
percentage of the issued and outstanding interests of Capital Securities (on a
fully diluted basis) and other assets of the surviving Person as the Collateral
Agent had immediately prior to such merger or consolidation in form and
substance reasonably satisfactory to the Collateral Agent and its counsel,
pursuant to such documentation and opinions as shall be necessary in the opinion
of the Collateral Agent to create, perfect or maintain the collateral position
of the Secured Parties therein;
(b) any Person (i) may merge with or into or consolidate with a Loan Party, or a
Loan Party may merge or consolidate with such Person, in a transaction in which
(x) in the case of a merger involving Holdings or the Borrower, the surviving
entity is Holdings or the Borrower, as applicable, or (y) otherwise, the
surviving entity is such Loan Party or if the surviving entity will not be such
Loan Party, simultaneously with such transaction, the Person formed by such
consolidation or in which such Loan Party is merged, shall become a Subsidiary
Guarantor and the Person shall comply with Section 6.08 in connection therewith
and (ii) may merge with or into or consolidate with a Subsidiary that is not a
Loan Party (provided that any merger involving a Loan Party shall be permitted
only in accordance with clause (i)); provided that any such transaction under
clause (i) or (ii) involving a Person that is not a Loan Party or a Subsidiary
shall be a Permitted Acquisition permitted under Section 7.10(c); and

 

85



--------------------------------------------------------------------------------



 



(c) the purchase of all or substantially all of the assets or Capital Securities
of any Person (or any division of any such Person), or the acquisition of such
Person by merger (or the offer or tender to purchase 100% of the Capital
Securities of such Person), in each case if (i) such purchase or acquisition
constitutes a Permitted Acquisition, and (ii) the Consolidated Leverage Ratio as
of the period of four consecutive Fiscal Quarters most recently ended prior to
the date of such Permitted Acquisition is, after giving pro forma effect to such
Permitted Acquisition, at least .25 less than is otherwise required pursuant to
Section 7.04(a) at the time of such Permitted Acquisition.
7.11 Permitted Dispositions. Holdings will not, and will not permit any of its
Subsidiaries to, Dispose of any of Holdings’, the Borrower’s or such other
Subsidiaries’ assets (including with respect to the sale, transfer or other
conveyance of (i) accounts receivable or (ii) Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions,
except:
(a) a Disposition of inventory or obsolete, damaged, worn out or surplus
personal property Disposed of in the ordinary course of its business, including
Motor Vehicles (whether in connection with the LKE Program or otherwise);
provided that the proceeds of any Disposition of Motor Vehicles (other than any
Dispositions pursuant to Sections 7.11(g) or (h)) are applied pursuant to
Section 2.05(b) to the extent required thereby;
(b) a Disposition permitted by Sections 7.06, 7.09, 7.10 or 7.15;
(c) a Disposition that (i) is for fair market value and the consideration
received consists of no less than 80% in cash, (ii) results in net cash proceeds
which, when taken together with the net cash proceeds of all other assets
Disposed of pursuant to this clause (c) since the Closing Date, does not exceed
(individually or in the aggregate) $100,000,000 and (iii) results in Net Cash
Proceeds that are applied, if required by such Section, pursuant to
Section 2.05(b); provided, that notwithstanding clause (i) of this
Section 7.11(c), the proceeds of a Disposition(s) may be non-cash to the extent
the Disposition(s) is pursuant to an exchange for a similar asset in a
transaction intended to qualify as a “like-kind exchange” under Section 1031 of
the Code;
(d) a Disposition of Receivables Assets to any or by any Receivables Subsidiary
in connection with any Qualified Receivables Transaction so long as the proceeds
from such Disposition are applied pursuant to Section 2.05(b), if required
thereby;
(e) a Disposition of Cash Equivalents in the ordinary course of business;
(f) a Disposition or discount without recourse of accounts receivable that are
overdue for more than 60 days in the ordinary course of business and consistent
with past practices in connection with the compromise or collection thereof;
(g) Dispositions of Motor Vehicles and related assets pursuant to the exercise
of a put option or sale and leaseback in connection with the Motor Vehicle
Financings, so long as the proceeds from such Disposition, to the extent such
proceeds are not required pursuant to the terms of the Motor Vehicle Financing
to be applied to the repayment of the Motor Vehicle Financing, are applied
pursuant to Section 2.05(b);
(h) Dispositions of Motor Vehicles and related assets pursuant to Newly Acquired
Motor Vehicle Financings or pursuant to a sale or trade-in as contemplated by
the proviso to clause (i) of the definition of Capital Expenditures in
Section 1.01;
(i) Dispositions of Motor Vehicles to the extent that the Net Cash Proceeds of
any such Disposition are applied pursuant to Section 2.05(b) to the extent
required thereby;

 

86



--------------------------------------------------------------------------------



 



(j) any Subsidiary of Holdings may Dispose of any assets or issue or sell
Capital Securities to any Loan Party or, subject to the limitations in
Section 7.05(e), if applicable, any other Subsidiary that is not a Loan Party;
(k) Dispositions of the Capital Securities of Asphalt Media, Inc.;
(l) Dispositions on the Closing Date with respect to the satisfaction,
forgiveness or cancellation of the Shareholder Loans;
(m) licenses and sublicenses of Intellectual Property entered into in the
ordinary course of business; and
(n) Dispositions of Intellectual Property (i) that is in the Borrower’s or a
Subsidiary’s reasonable business judgment no longer used or useful in any
material respect in the Borrower’s or any Subsidiaries’ business, taken as a
whole, or (ii) by any Subsidiary that is not a Loan Party to a Loan Party,
(iii) among the Loan Parties or (iv) among Subsidiaries that are not Loan
Parties.
7.12 Modification of Certain Agreements. Holdings will not, and will not permit
any of its Subsidiaries to, consent to any amendment, supplement, waiver or
other modification of, or enter into any forbearance from exercising any rights
with respect to the terms or provisions contained in:
(a) the Senior Note Documents;
(b) the Existing Notes Indentures;
(c) any of the other Transaction Documents; or
(d) the Organization Documents of Holdings, the Borrower or any of their
respective Subsidiaries,
in each case if the result would have a material adverse effect on the rights or
remedies of any Secured Party.
7.13 Transactions with Affiliates. Except as identified in Schedule 7.13,
Holdings will not, and will not permit any of its Subsidiaries to, enter into or
cause or permit to exist any arrangement, transaction or contract (including for
the purchase, lease or exchange of property or the rendering of services) with
any Affiliate (other than Holdings or one of its Subsidiaries), unless such
arrangement, transaction or contract (i) is on fair and reasonable terms no less
favorable to Holdings or such Subsidiary than it could obtain in an arm’s-length
transaction with a Person that is not an Affiliate and (ii) is of the kind which
would be entered into by a prudent Person in the position of Holdings or such
Subsidiary with a Person that is not one of its Affiliates, provided that,
notwithstanding the foregoing, Holdings’ Subsidiaries may (i) make Restricted
Payments permitted by Section 7.06 and (ii) enter into the transactions
permitted by Sections 7.02, 7.05, 7.09, 7.10 and 7.11.
7.14 Restrictive Agreements. Holdings will not, and will not permit any of its
Subsidiaries to, enter into any agreement prohibiting:
(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
(b) the ability of any Loan Party to amend or otherwise modify any Loan
Document;

 

87



--------------------------------------------------------------------------------



 



or
(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to Holdings or the Borrower, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), (A) any agreement governing any
Indebtedness permitted by Section 7.02(e) as to the assets financed with the
proceeds of such Indebtedness, (B) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any of its
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or assets that is to be sold and such sale is permitted
hereunder, (C) customary restrictions and conditions contained in agreements
relating to a Qualified Receivables Transaction permitted hereunder and the
Motor Vehicle Financing, (D) agreements binding on a Subsidiary at the time such
Subsidiary becomes a Subsidiary of the Borrower so long as such agreement is not
entered into in contemplation of such occurrence, (E) agreements that are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted hereunder, (F) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (G) with respect to clause (a) only,
customary provisions in leases, subleases, licenses, sublicenses or permits so
long as such restrictions relate only to the property subject thereto (including
customary restrictions on assignment of any such leases, subleases. licenses and
sublicenses), and (H) restrictions and conditions existing on the Closing Date
contained in agreements that are not material Contractual Obligations of
Holdings or any of its Subsidiaries (but shall apply to any extension of renewal
of, or any amendment or modification expanding the scope of such restriction or
condition), or (iii) (A) any agreement of a Foreign Subsidiary governing
Indebtedness permitted by Section 7.02(f)(ii) and (B) any agreement governing
Indebtedness permitted by Section 7.02(h).
7.15 Sale and Leaseback. Holdings will not, and will not permit any of its
Subsidiaries to, directly or indirectly enter into any agreement or arrangement
providing for the sale or transfer by it of any property (now owned or hereafter
acquired) to a Person and the subsequent lease or rental of such property or
other similar property from such Person, other than (a) a sale and leaseback
entered into in connection with the Motor Vehicle Financing, so long as the
proceeds of such transaction are applied pursuant to Section 2.05(b), (b) a sale
and leaseback entered into in connection with a Newly Acquired Motor Vehicle
Financing and (c) any sale and leaseback of real property that is not subject to
a Mortgage, so long as the value of such properties in the aggregate does not
exceed $50,000,000.
7.16 Accounting Changes. Holdings and its Subsidiaries will not make any change
in (a) accounting principles or reporting practices, except as required by GAAP,
or (b) fiscal year.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. (i) The Borrower shall default in the payment or prepayment
when due of (x) any principal on any Loan, or any L/C Obligation or any deposit
of cash for collateral purposes pursuant to Section 2.03(g), or (y) any interest
on any Loan or any fee described in Article II or any other monetary Obligation,
and such default shall continue unremedied for a period of three days after such
amount was due or (ii) any Guarantor shall default in the payment when due of
any payment Obligation under a Guaranty;

 

88



--------------------------------------------------------------------------------



 



(b) Breach of Warranty. Any representation or warranty of any Loan Party made or
deemed to be made in any Loan Document (including any certificates delivered
pursuant to Article IV) is or shall be incorrect when made or deemed to have
been made in any material respect;
(c) Non-Performance of Certain Covenants and Obligations. The Borrower shall
default in the due performance or observance of any of its obligations under
Sections 6.01(a), (b), (c) and (e), Section 6.07, Section 6.11 or Article VII;
or
(d) Other Defaults. Any Loan Party shall default in the due performance and
observance of any other agreement contained in any Loan Document executed by it,
and such default shall continue unremedied for a period of 45 days after the
earlier to occur of (i) notice thereof given to Holdings or any Borrower by the
Administrative Agent or any Lender or (ii) the date on which any Loan Party has
knowledge of such default; or
(e) Cross-Default. A default shall occur in the payment of any amount when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any principal or stated amount of, or interest or fees on, any Indebtedness
(other than Indebtedness described in Section 8.01(a)) of Holdings or any of its
Subsidiaries or any other Loan Party having a principal or stated amount,
individually or in the aggregate, in excess of $30,000,000, a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness, or an event of default shall occur, if the effect
of such default or event of default is to accelerate the maturity of any such
Indebtedness or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause or declare such Indebtedness to
become due and payable or to require such Indebtedness to be prepaid, redeemed,
purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity; or
(f) Judgments. Any (i) judgment or order for the payment of money individually
or in the aggregate in excess of $30,000,000 (exclusive of any amounts fully
covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against Holdings or any of its Subsidiaries or any other Loan
Party and such judgment shall not have been vacated or discharged or stayed or
bonded pending appeal within 45 days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (b) non-monetary judgment or order that has had, or could reasonably be
expected to have, a Material Adverse Effect; or
(g) Pension Plans. An ERISA Event shall occur that, alone or together with any
other ERISA Event that has occurred or is continuing, would reasonably be
expected to create liability to any Loan Party or any ERISA Affiliate in excess
of $30,000,000:
(h) Change in Control. Any Change in Control shall occur; or
(i) Bankruptcy; Insolvency, Etc. Holdings, any of its Subsidiaries or any other
Loan Party shall:
(i) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;
(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

89



--------------------------------------------------------------------------------



 



(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that Holdings, each Borrower, each Subsidiary and each
other Loan Party hereby expressly authorizes each Secured Party to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;
(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Holdings, any Borrower, any Subsidiary or any Loan Party, such case
or proceeding shall be consented to or acquiesced in by Holdings, such Borrower,
such Subsidiary or such Loan Party, as the case may be, or shall result in the
entry of an order for relief or shall remain for 60 days undismissed; provided
that Holdings, each Borrower, each Subsidiary and each Loan Party hereby
expressly authorizes each Secured Party to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or
(v) take any action authorizing, or in furtherance of, any of the foregoing.
(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.08 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.03) on the Collateral purported to be
covered thereby, to the extent such Lien is required to be perfected pursuant to
the Loan Documents; or any Loan Party shall, directly or indirectly, contest in
any manner such effectiveness, validity, binding nature or enforceability; or
(l) Subordination Provisions. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness in aggregate principal
amount in excess of $30,00,000 (the “Subordinated Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
Indebtedness; or (ii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

 

90



--------------------------------------------------------------------------------



 



8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Agents in their capacities as such (ratably among
the Agents according to the outstanding Obligations due to them in their
capacities as Agents);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

91



--------------------------------------------------------------------------------



 



Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
AGENTS
9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents, the Lenders and the L/C Issuer, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.
(b) Each of the Lenders (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank), the Administrative Agent and the L/C
Issuer hereby irrevocably appoints Morgan Stanley Senior Funding, Inc. as
Collateral Agent hereunder and under the other Loan Documents (and Morgan
Stanley Senior Funding, Inc. hereby accepts such appointment as Collateral
Agent) and authorizes the Collateral Agent (i) to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto, (ii) to enter into an arrangement with the Borrower whereby
the Borrower and its Subsidiaries will (A) retain physical possession of the
certificates of title (or similar instruments) relating to each Motor Vehicle
owned by Holdings or any of its Subsidiaries (each such Motor Vehicle, an “Owned
Motor Vehicle”), (B) be authorized to list or register the Collateral Agent as
first lien holder with respect to each Owned Motor Vehicle, (C) be authorized to
communicate and deal with the applicable state department of motor vehicles in
(1) registering any Owned Motor Vehicle and listing and recording the Collateral
Agent as first lienholder in respect thereof and (2) releasing any registration
of any Owned Motor Vehicle upon any sale or other disposal or transfer of
registration thereof and (D) be granted a power of attorney by the

 

92



--------------------------------------------------------------------------------



 



Collateral Agent, which power of attorney shall grant specified employees of
Holdings or its Subsidiaries the ability to terminate the Collateral Agent’s
liens, rights, title and interest in and to Owned Motor Vehicles that are the
Collateral of the Secured Parties in accordance with the terms of such power of
attorney and (iii) to appoint a Motor Vehicle Monitor, which Motor Vehicle
Monitor shall monitor the arrangement between the Borrower and the Collateral
Agent detailed in clause (ii) above and shall perform inspections and audits to
ensure that the Borrower is complying with its obligations hereunder and under
the other Loan Documents with respect to certificates of title for all Owned
Motor Vehicles. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the Collateral Agent under the Loan Documents) as if
set forth in full herein with respect thereto (it being understood that Holdings
and its Subsidiaries shall in no event be deemed sub-agents of the Collateral
Agent and shall not be entitled to the provisions of this Article IX and
Article X).
9.02 Rights as a Lender. The Person serving as the Administrative Agent or the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent or the Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the Collateral Agent hereunder in its
individual capacity. Such Persons and their Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agents shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law;
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity;
(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02), (ii) with respect to the Collateral Agent, with the
consent or at the request of the Administrative Agent or (iii) in the absence of
its own gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Borrower, a Lender or the L/C Issuer;

 

93



--------------------------------------------------------------------------------



 



(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Notwithstanding anything to the contrary herein or in any Loan Document, it is
hereby acknowledged and agreed that the Collateral Agent shall act solely at the
written direction of the Administrative Agent or the Required Lenders. The
Collateral Agent shall be entitled to refrain from any act or the taking of any
action (including the failure to take an action) in connection with any Loan
Document or from the exercise of any power, discretion or authority vested in it
hereunder or under any other Loan Document until the Collateral Agent shall have
received written direction in respect thereof from the Administrative Agent or
the Required Lenders and, upon such written direction from the Administrative
Agent or the Required Lenders, as applicable, the Collateral Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority in accordance with such directions.
9.04 Reliance by Agents. The Agents shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable.

 

94



--------------------------------------------------------------------------------



 



9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Collateral Agent, the Lenders,
the L/C Issuer and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (so
long as no Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
(b) The Collateral Agent may at any time give notice of its resignation to the
Administrative Agent, the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower (so long as no Default has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Collateral Agent meeting the qualifications set forth above; provided
that if the Collateral Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Collateral Agent shall continue to
hold such collateral security until such time as a successor Collateral Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Collateral Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required

 

95



--------------------------------------------------------------------------------



 



Lenders appoint a successor Collateral Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Collateral Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Collateral Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
10.04 shall continue in effect for the benefit of such retiring Collateral
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent.
9.07 Non-Reliance on Agents and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

96



--------------------------------------------------------------------------------



 



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Collateral Agent, at its option and in
its discretion,
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.03(d).
Upon request by the Collateral Agent at any time, the Required Lenders will, or
the Administrative Agent may, confirm in writing the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, no Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless such Agent has
received written notice of such Obligations, together with such supporting
documentation as such Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

97



--------------------------------------------------------------------------------



 



9.12 Waiver of Claims. Each Lender hereby waives any claims against the
Collateral Agent arising as a result of the Collateral Agent’s entry into the
arrangement with the Borrower and the Motor Vehicle Monitor set forth in
Section 9.01(b)(ii) and (iii), other than any such claim arising from the gross
negligence or willful misconduct of the Collateral Agent with respect to such
arrangements.
ARTICLE X
MISCELLANENOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders;
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary to (i) amend or modify the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate; or (ii) to amend or modify the financial covenants or defined
terms used in the financial covenants in this Agreement and the Lenders agree
that such amendment or modification shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (d);
(e) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders,” without the written consent of each Lender
under the applicable Facility;
(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

98



--------------------------------------------------------------------------------



 



(h) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Loan Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders; or
(i) change any provision of Section 2.14, without the written consent of
Required Lenders, the Administrative Agent, the L/C Issuer and the Swing Line
Lender;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders (each such Lender, a
“Non-Consenting Lender”), the Borrower may (i) replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph) or (ii) with the consent of the Required
Lenders (excluding the unused Revolving Credit Commitment of, and the portion of
the Total Outstandings held by, any Non-Consenting Lender), terminate the
outstanding Commitments of any Non-Consenting Lender and repay the outstanding
Loans of such Lender at par; provided that after giving effect to such
repayment, the (A) Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (B) the L/C Exposure not fully Cash Collateralized
shall not exceed the Letter of Credit Sublimit and (C) the Swing Line Exposure
shall not exceed the Swing Line Sublimit.
Any term or provision of this Section 10.01 to the contrary notwithstanding, if
the Administrative Agent, Holdings and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent (or the Collateral Agent, acting at the direction of the
Administrative Agent), Holdings and the Borrower shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.
10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i) if to the Borrower, the Administrative Agent, the Collateral Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

99



--------------------------------------------------------------------------------



 



(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

100



--------------------------------------------------------------------------------



 



(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
(e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the Collateral Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer, the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

101



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Collateral Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Collateral Agent) hereunder and
under the other Loan Documents, (c) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (d) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c), (d) and (e) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one primary counsel for the Administrative Agent and one
local counsel for the Lenders retained by the Administrative Agent in each
relevant jurisdiction and, subject to the Borrower’s consent (such consent not
to be unreasonably withheld), any special counsel for the Lenders deemed
reasonably necessary by the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agent thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries,

 

102



--------------------------------------------------------------------------------



 



or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from any
dispute solely among the Indemnitees (or their Related Persons), other than any
Agent acting in its capacity as such) and not involving, or arising or resulting
from any act or omission of Holdings or any of its Subsidiaries or any of its or
their Affiliates.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing (without limiting the
Borrower’s obligation to do so), each Lender severally agrees to pay to the
applicable Agent (or any such sub-agent), the L/C Issuer or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

103



--------------------------------------------------------------------------------



 



10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, the L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) the Collateral Agent,
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any assignment shall
be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

104



--------------------------------------------------------------------------------



 



(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed, it being understood that it is reasonable for the Borrower to withhold
consent with regard to assignments of Revolving Credit Loans to a financial
institution that is not a commercial bank or investment bank that customarily
enters into such revolving facilities) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, (2) with
respect to the Revolving Credit Facility, (x) prior to the first anniversary of
the Closing Date, the assigning Lender is a Closing Date Revolving Credit Lender
(or an affiliate of, or an Approved Fund with respect to, a Closing Date
Revolving Credit Lender); provided that any assignment by a Closing Date
Revolving Credit Lender prior to the first anniversary of the Closing Date
(other than to an existing Revolving Credit Lender, or an Affiliate of, or
Approved Fund with respect to, a Revolving Credit Lender) shall be effected in
consultation with the Borrower or (y) such assignment is to a Revolving Credit
Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund with
respect to a Revolving Credit Lender or (3) with respect to the Term Loan
Facility, such assignment is to a Term Lender, an Affiliate of a Term Lender or
an Approved Fund with respect to a Term Lender; provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
days after having received written notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Revolving
Credit Facility; and
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

 

105



--------------------------------------------------------------------------------



 



(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee payable by the assigning Lender in the amount
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries, except as permitted in
accordance with Section 2.15;
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

106



--------------------------------------------------------------------------------



 



(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

107



--------------------------------------------------------------------------------



 



10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

108



--------------------------------------------------------------------------------



 



10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender is a Defaulting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

109



--------------------------------------------------------------------------------



 



(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

110



--------------------------------------------------------------------------------



 



10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Joint Lead Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Joint Lead Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents and the Joint Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) none of
the Agents nor the Joint Lead Arrangers has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agents or Joint Lead Arranger has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Agents and the Joint Lead Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

111



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            SWIFT TRANSPORTATION CO., LLC
      By:           Name:           Title:           SWIFT TRANSPORTATION
COMPANY
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender
and a Lender
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC., as a
Collateral Agent, Syndication Agent and a Lender
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



[OTHER LENDERS AND AGENTS]

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01
Existing Letters of Credit

                              Issue Date/ Letter of                 Issuer  
Credit No.   Beneficiary   Current Amount     Expiration Date  
Bank of America
  10/17/08:   [*]   $ 976,789.00       8/08/11  
 
  [*]                    
Bank of America
  3/16/10:   [*]   $ 4,250,000.00       7/06/11  
 
  [*]                    
Bank of America
  3/16/10:   [*]   $ 5,600,000.00       10/02/11  
 
  [*]                    
Bank of America
  4/27/10:   [*]   $ 105,000.00       8/08/11  
 
  [*]                    
Bank of America
  4/27/10:   [*]   $ 100,000.00       8/30/11  
 
  [*]                    
Bank of America
  8/12/10:   [*]   $ 1,000,000.00       8/31/11  
 
  [*]            
Bank of America
  8/12/10:   [*]   $ 4,000,000.00       7/03/11  
 
  [*]                    
Bank of America
  9/01/10:   [*]   $ 9,575,815.00       9/28/11  
 
  [*]                    
Bank of America
  9/01/10:   [*]   $ 1,000,000.00       8/03/11  
 
  [*]            
Bank of America
  10/12/10:   [*]   $ 6,379,547.00       8/01/11  
 
  [*]                    
Bank of America
  10/27/10:   [*]   $ 235,509.00       10/01/11  
 
  [*]                    
Bank of America
  10/20/08:   [*]   $ 57,250,000.00       1/01/11  
 
  [*]                    
Bank of America
  10/20/08:   [*]   $ 13,700,000.00       7/06/11  
 
  [*]                    
Bank of America
  10/20/08:   [*]   $ 5,860,195.00       9/28/11  
 
  [*]                    
Bank of America
  3/31/10:   [*]   $ 9,388,507.00       2/17/11  
 
  [*]                    
Bank of America
  4/27/10:   [*]   $ 13,500,000.00       7/24/11  
 
  [*]            
Bank of America
  5/11/10:   [*]   $ 220,000.00       7/25/11  
 
  [*]                    
Bank of America
  9/01/10:   [*]   $ 50,000.00       6/24/11  
 
  [*]                    
Bank of America
  9/01/10:   [*]   $ 15,000,000.00       7/14/11  
 
  [*]                    
Bank of America
  10/12/10:   [*]   $ 5,000,000.00       7/29/11  
 
  [*]                    

 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 1.01 - 1



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments and Applicable Pledges

                                                      Revolving             Term
                    Credit             Loan             Revolving     Facility  
          Facility             Credit     Applicable     Term Loan    
Applicable     Total   Lender   Commitment     Percentage     Commitment    
Percentage     Commitment  
Bank of America, N.A.
  $ 80,000,000       20 %   $ 1,070,000,000       100 %   $ 1,150,000,000  
 
                                       
Wells Fargo Bank, National Association
  $ 80,000,000       20 %   $ 0       0 %   $ 80,000,000  
 
                                       
Morgan Stanley Senior Funding, Inc.
  $ 55,000,000       13.75 %   $ 0       0 %   $ 55,000,000  
 
                                       
Citibank, N.A.
  $ 40,000,000       10 %   $ 0       0 %   $ 40,000,000  
 
                                       
Deutsche Bank Trust Company Americas
  $ 40,000,000       10 %   $ 0       0 %   $ 40,000,000  
 
                                       
UBS Loan Finance LLC
  $ 40,000,000       10 %   $ 0       0 %   $ 40,000,000  
 
                                       
Morgan Stanley Bank, N.A.
  $ 25,000,000       6.25 %   $ 0       0 %   $ 25,000,000  
 
                                       
PNC Bank, National Association
  $ 15,000,000       3.75 %   $ 0       0 %   $ 15,000,000  
 
                                       
Branch Banking & Trust Company
  $ 12,500,000       3.125 %   $ 0       0 %   $ 12,500,000  
 
                                       
Royal Bank of Canada
  $ 12,500,000       3.125 %   $ 0       0 %   $ 12,500,000  
 
                                       
Total
  $ 400,000,000       100 %   $ 1,070,000,000       100 %   $ 1,470,000,000  

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 2.01 - 1



--------------------------------------------------------------------------------



 



Schedule 5.07
Litigation
The following is a list of all legal actions claims pending or threatened which
could reasonably be expected to have a Material Adverse Effect:
2004 owner-operator class action litigation
On January 30, 2004, a class action lawsuit was filed by Leonel Garza on behalf
of himself and all similarly situated persons against Swift Transportation:
Garza vs. Swift Transportation Co., Inc., Case No. CV07-0472. The putative class
originally involved certain owner-operators who contracted with us under a 2001
Contractor Agreement that was in place for one year. The putative class is
alleging that we should have reimbursed owner-operators for actual miles driven
rather than the contracted and industry standard remuneration based upon
dispatched miles. The trial court denied plaintiff’s petition for class
certification, the plaintiff appealed, and on August 6, 2008, the Arizona Court
of Appeals issued an unpublished Memorandum Decision reversing the trial court’s
denial of class certification and remanding the case back to the trial court. On
November 14, 2008, we filed a petition for review to the Arizona Supreme Court
regarding the issue of class certification as a consequence of the denial of the
Motion for Reconsideration by the Court of Appeals. On March 17, 2009, the
Arizona Supreme Court granted our petition for review, and on July 31, 2009, the
Arizona Supreme Court vacated the decision of the Court of Appeals opining that
the Court of Appeals lacked automatic appellate jurisdiction to reverse the
trial court’s original denial of class certification and remanded the matter
back to the trial court for further evaluation and determination. Thereafter,
plaintiff renewed his motion for class certification and expanded it to include
all persons who were employed by Swift as employee drivers or who contracted
with Swift as owner-operators on or after January 30, 1998, in each case who
were compensated by reference to miles driven. On November 4, 2010, the Maricopa
County trial court entered an order certifying a class of owner-operators and
expanding the class to include employees. We are appealing this class
certification and urging reversal on several grounds including, but not limited
to, the lack of an employee class representative, and because the named
owner-operator class representative only contracted with us for a 3-month period
under a 1-year contract that no longer exists. We intend to pursue all available
appellate relief supported by the record, which we believe demonstrates that the
class is improperly certified and, further, that the claims raised have no merit
or are subject to mandatory arbitration. The Maricopa County trial court’s
decision pertains only to the issue of class certification, and we retain all of
our defenses against liability and damages. The final disposition of this case
and the impact of such final disposition cannot be determined at this time.
Driving academy class action litigation
On March 11, 2009, a class action lawsuit was filed by Michael Ham, Jemonia Ham,
Dennis Wolf, and Francis Wolf on behalf of themselves and all similarly situated
persons against Swift Transportation: Michael Ham, Jemonia Ham, Dennis Wolf and
Francis Wolf v. Swift Transportation Co., Inc., Case No. 2:09-cv-02145-STA-dkv,
or the Ham Complaint. The case was filed in the United States District Court for
the Western Section of Tennessee Western Division. The putative class involves
former students of our Tennessee driving academy who are seeking relief against
us for the suspension of their commercial drivers license (“CDL”) and any CDL
retesting that may be required of the former students by the relevant state
department of motor vehicles. The allegations arise from the Tennessee
Department of Safety, or TDOS, having released a general statement questioning
the validity of CDLs issued by the State of Tennessee in connection with the
Swift Driving Academy located in the State of Tennessee. We have filed an answer
to the Ham Complaint. We also have filed a cross-claim against the Commissioner
of the TDOS, or the Commissioner, for a judicial declaration and judgment that
we did not engage in any wrongdoing as alleged in the complaint and a grant of
injunctive relief to compel the Commissioner to redact any statements or
publications that allege wrongdoing by us and to issue corrective statements to
any recipients of any such publications. The issue of class certification must
first be resolved before the court will address the merits of the case, and we
retain all of our defenses against liability and damages pending a determination
of class certification.

 

Schedule 5.07 - 1



--------------------------------------------------------------------------------



 



On or about April 23, 2009, two class action lawsuits were filed against us in
New Jersey and Pennsylvania, respectively: Michael Pascarella, et al. v. Swift
Transportation Co., Inc., Sharon A. Harrington, Chief Administrator of the New
Jersey Motor Vehicle Commission, and David Mitchell, Commissioner of the
Tennessee Department of Safety, Case No. 09-1921(JBS), in the United States
District Court for the District of New Jersey, or the Pascarella Complaint; and
Shawn McAlarnen et al. v. Swift Transportation Co., Inc., Janet Dolan, Director
of the Bureau of Driver Licensing of The Pennsylvania Department of
Transportation, and David Mitchell, Commissioner of the Tennessee Department of
Safety, Case No. 09-1737 (E.D. Pa.), in the United States District Court for the
Eastern District of Pennsylvania, or the McAlarnen Complaint. Both putative
class action complaints involve former students of our Tennessee driving academy
who are seeking relief against us, the TDOS, and the state motor vehicle
agencies for the threatened suspension of their CDLs and any CDL retesting that
may be required of the former students by the relevant state department of motor
vehicles. The potential suspension and CDL re-testing was initiated by certain
states in response to a general statement by the TDOS questioning the validity
of CDL licenses the State of Tennessee issued in connection with the Swift
Driving Academy located in Tennessee. The Pascarella Complaint and the McAlarnen
Complaint are both based upon substantially the same facts and circumstances as
alleged in the Ham Complaint. The only notable difference among the three
complaints is that both the Pascarella and McAlarnen Complaints name the local
motor vehicles agency and the TDOS as defendants, whereas the Ham Complaint does
not. We deny the allegations of any alleged wrongdoing and intend to vigorously
defend our position. The McAlarnen Complaint has been dismissed without
prejudice because the McAlarnen plaintiff has elected to pursue the Director of
the Bureau of Driver Licensing of the Pennsylvania Department of Transportation
for damages. We have filed an answer to the Pascarella Complaint. We also have
filed a cross-claim against the Commissioner for a judicial declaration and
judgment that we did not engage in any wrongdoing as alleged in the complaint
and a request for injunctive relief to compel the Commissioner to redact any
statements or publications that allege wrongdoing by us to issue corrective
statements to any recipients of any such publications.
On May 29, 2009, we were served with two additional class action complaints
involving the same alleged facts as set forth in the Ham Complaint and the
Pascarella Complaint. The two matters are (i) Gerald L. Lott and Francisco
Armenta on behalf of themselves and all others similarly situated v. Swift
Transportation Co., Inc. and David Mitchell the Commissioner of the Tennessee
Department of Safety, Case No. 2:09-cv-02287, filed on May 7, 2009 in the United
States District Court for the Western District of Tennessee, or the Lott
Complaint; and (ii) Marylene Broadnax on behalf of herself and all others
similarly situated v. Swift Transportation Corporation, Case No. 09-cv-6486-7,
filed on May 22, 2009 in the Superior Court of Dekalb County, State of Georgia,
or the Broadnax Complaint. While the Ham Complaint, the Pascarella Complaint,
and the Lott Complaint all were filed in federal district courts, the Broadnax
Complaint was filed in state court. As with all of these related complaints, we
have filed an answer to the Lott Complaint and the Broadnax Complaint. We also
have filed a cross-claim against the Commissioner for a judicial declaration and
judgment that we did not engage in any wrongdoing as alleged in the complaint
and a request for injunctive relief to compel the Commissioner to redact any
statements or publications that allege wrongdoing by us and to issue corrective
statements to any recipients of any such publications.
The Pascarella Complaint, the Lott Complaint, and the Broadnax Complaint are
consolidated with the Ham Complaint in the United States District Court for the
Western District of Tennessee and discovery is ongoing.
In connection with the above referenced class action lawsuits, on June 21, 2009,
we filed a Petition for Access to Public Records against the Commissioner. Since
the inception of these class action lawsuits, we have made numerous requests to
the TDOS for copies of any records that may have given rise to TDOS questioning
the validity of CDLs issued by the State of Tennessee in connection with the
Swift Driving Academy located in the State of Tennessee. As a consequence of
TDOS’s failure to provide any such information, we filed a petition against TDOS
for violation of Tennessee’s Public Records Act. In response to our petition for
access to public records, TDOS delivered certain documents to us.
We intend to vigorously defend against certification of the class for all of the
foregoing class action lawsuits as well as the allegations made by the
plaintiffs should the class be certified. For the consolidated case described
above, the issue of class certification must first be resolved before the court
will address the merits of the case, and we retain all of our defenses against
liability and damages pending a determination of class certification. Based on
its knowledge of the facts and advice of outside counsel, management does not
believe the outcome of this litigation is likely to have a material adverse
effect on us; however, the final disposition of this case and the impact of such
final disposition cannot be determined at this time.

 

Schedule 5.07 - 2



--------------------------------------------------------------------------------



 



Owner-operator misclassification class action
On December 22, 2009, a class action lawsuit was filed against Swift
Transportation and IEL: John Doe 1 and Joseph Sheer v. Swift Transportation Co.,
Inc., Interstate Equipment Leasing, Inc., Jerry Moyes, and Chad Killebrew, Case
No. 09-CIV-10376 filed in the United States District Court for the Southern
District of New York, or the Sheer Complaint. The putative class involves
owner-operators alleging that Swift Transportation misclassifies owner-operators
as independent contractors in violation of the federal Fair Labor Standards Act,
or FLSA, and various New York and California state laws and that such
owner-operators should be considered employees. The lawsuit also raises certain
related issues with respect to the lease agreements that certain owner-operators
have entered into with IEL. At present, in addition to the named plaintiffs, 160
other current or former owner-operators have joined this lawsuit. Upon our
motion, the matter has been transferred from the United States District Court
for the Southern District of New York to the United States District Court in
Arizona. On May 10, 2010, plaintiffs filed a motion to conditionally certify an
FLSA collective action and authorize notice to the potential class members. On
June 23, 2010, plaintiffs filed a motion for a preliminary injunction seeking to
enjoin Swift and IEL from collecting payments from plaintiffs who are in default
under their lease agreements and related relief. On September 30, 2010, the
District Court granted Swift’s motion to compel arbitration and ordered that the
class action be stayed pending the outcome of arbitration. The Court further
denied plaintiff’s motion for preliminary injunction and motion for conditional
class certification. The Court also denied plaintiff’s request to arbitrate the
matter as a class. We intend to vigorously defend against any arbitration
proceedings. The final disposition of this case and the impact of such final
disposition cannot be determined at this time.
California employee driver class action
On March 22, 2010, a class action lawsuit was filed by John Burnell,
individually and on behalf of all other similarly situated persons against Swift
Transportation: John Burnell and all others similarly situated v. Swift
Transportation Co., Inc., Case No. CIVDS 1004377 filed in the Superior Court of
the State of California, for the County of San Bernardino, or the Burnell
Complaint. On June 3, 2010, upon motion by Swift Transportation, the matter was
removed to the United States District Court for the Central District of
California, Case No. EDCV10-00809-VAP. The putative class includes drivers who
worked for us during the four years preceding the date of filing alleging that
we failed to pay the California minimum wage, failed to provide proper meal and
rest periods, and failed to timely pay wages upon separation from employment. We
intend to vigorously defend certification of the class as well as the merits of
these matters should the class be certified. The final disposition of this case
and the impact of such final disposition of this case cannot be determined at
this time.

 

Schedule 5.07 - 3



--------------------------------------------------------------------------------



 



California owner-operator and employee driver class action
On July 1, 2010, a class action lawsuit was filed by Michael Sanders against
Swift Transportation and IEL: Michael Sanders individually and on behalf of
others similarly situated v. Swift Transportation Co., Inc. and Interstate
Equipment Leasing, Case No. 10523440 in the Superior Court of California, County
of Alameda, or the Sanders Complaint. The putative class involves both
owner-operators and driver employees alleging differing claims against Swift and
IEL. Many of the claims alleged by both the putative class of owner-operators
and the putative class of employee drivers overlap the same claims as alleged in
the Sheer Complaint with respect to owner-operators and the Burnell Complaint as
it relates to employee drivers. As alleged in the Sheer Complaint, the putative
class includes owner-operators of Swift during the four years preceding the date
of filing alleging that Swift misclassifies owner-operators as independent
contractors in violation of the federal FLSA and various California state laws
and that such owner-operators should be considered employees. As also alleged in
the Sheer Complaint, the owner-operator portion of the Sanders Complaint also
raises certain related issues with respect to the lease agreements that certain
owner-operators have entered into with IEL. As alleged in the Burnell Complaint,
the putative class in the Sanders Complaint includes drivers who worked for us
during the four years preceding the date of filing alleging that we failed to
provide proper meal and rest periods, failed to provide accurate wage statements
upon separation from employment, and failed to timely pay wages upon separation
from employment. The Sanders Complaint also raises two issues with respect to
the owner-operators and two issues with respect to drivers that were not also
alleged as part of either the Sheer Complaint or the Burnell Complaint. These
separate owner-operator claims allege that Swift failed to provide accurate wage
statements and failed to properly compensate for waiting times. The separate
employee driver claims allege that Swift failed to reimburse business expenses
and coerced driver employees to patronize the employer. The Sanders Complaint
seeks to create two classes, one which is mostly (but not entirely) encompassed
by the Sheer Complaint, and another which is mostly (but not entirely)
encompassed by the Burnell Complaint. Upon our motion, the Sanders Complaint has
been transferred from the Superior Court of California for the County of Alameda
to the United States District Court for the Northern District of California. The
Sanders matter is currently subject to a stay of proceedings pending
determinations in other unrelated appellate cases that seek to address similar
issues.
The issue of class certification must first be resolved before the court will
address the merits of the case, and we retain all of our defenses against
liability and damages pending a determination of class certification. We intend
to vigorously defend against certification of the class as well as the merits of
this matter should the class be certified. The final disposition of this case
and the impact of such final disposition cannot be determined at this time.

 

Schedule 5.07 - 4



--------------------------------------------------------------------------------



 



Schedule 5.08
Existing Subsidiaries

              Loan Party   Subsidiary   Ownership Interest  
Swift Transportation Company*
  Swift Transportation Co., LLC     100 %
 
  Interstate Equipment Leasing, LLC     100 %
Swift Transportation Co., LLC
  Swift Transportation Co. of Arizona, LLC     100 %
 
  Swift Services Holdings, Inc.     100 %
Interstate Equipment Leasing, LLC*
  N/A     N/A  
Swift Transportation Co. of Arizona, LLC*
  M.S. Carriers, LLC     100 %

  Swift Intermodal, LLC     100 %
 
  Estrella Distributing, LLC     100 %
 
  Swift Transportation Co. of Virginia, LLC     100 %
 
  Common Market Equipment Co., LLC     100 %
 
  Swift Leasing Co., LLC     100 %
 
  Mohave Transportation Insurance Company     100 %
 
  Swift Academy LLC     100 %
 
  Red Rock Risk Retention Group, Inc.     80 %
Swift Leasing Co., LLC*
  Sparks Finance LLC     100 %
Swift Transportation Services, LLC*
  Swift Logistics Mexico, S.A. de C.V.     100 %
 
  Swift International S.A. de C.V.     100 %
 
  Trans-Mex Inc., S.A. de C.V.     100 %
 
  Swift Receivables Company II, LLC     100 %
 
  TMX Administracion S.A. de C.V.   100% owned by Swift
 
    International S.A. de C.V.

 

Schedule 5.08 - 1



--------------------------------------------------------------------------------



 



              Loan Party   Subsidiary   Ownership Interest  
Swift Transportation Co. of Virginia, LLC*
  N/A     N/A  
Swift Intermodal, LLC*
  N/A     N/A  
Common Market Equipment Co., LLC*
  N/A     N/A  
M.S. Carriers, LLC*
  Red Rock Risk Retention Group, Inc.     20 %
Sparks Finance LLC*
  N/A     N/A  
Estrella Distributing, LLC*
  N/A     N/A  
Swift Services Holdings, Inc.*
  Swift Transportation Services, LLC1     100 %

 

      1  
Effective as of 1/3/11; prior to 1/3/11, Swift Transportation Services, LLC will
be a 100% owned direct subsidiary of Swift Transportation Co. of Arizona, LLC
  *  
Guarantor

 

Schedule 5.08 - 2



--------------------------------------------------------------------------------



 



Schedule 5.09
Real Property

                          Desc   L/O/CS   Location   Street Address   City, St.
Zip   Notes   Mortgaged*
Swift Yard
  Lease   Albany, GA   1534 Mock Road   Albany, Georgia
31703        
Swift
  Own   Albuquerque, NM*   301 Airport Rd NW   Albuquerque, NM
87109       X
Swift Yard
  Lease   Antioch, TN   4141 Murfreesboro
Road   Antioch, TN        
Swift
  Own   Avenel, NJ (Shop)   943 Omar Avenue   Avenel, NJ 07001       X
Swift Yard
  Lease   Billings, MT   1818 Minnesota Ave   Billings, MT 59101        
Swift Yard
  Lease   Brownsville, TX   1385 Cheers St.   Brownsville, TX
78521        
Swift
  Own/CS   Buckeye, AZ
(Lewis Prison)   26700 S. Highway 85   Buckeye, AZ 85326   Own Improvements on
Leased State of AZ property inside prison    
Swift Yard
  Lease   Calexico, CA   363 Nina Lee Road   Calexico, CA 92231        
Swift Yard
  Lease   Calgary Alberta
Canada   4155 75th Ave SE   Calgary Alberta
Canada        
Swift Yard
  Lease   Calgary, AB Canada   7530 114th Ave S. East   Calgary, AB Canada      
 
Swift Yard
  Lease   Cheektowaga, NY   1989 Harlem Rd   Cheektowaga, NY
14212        
Swift Intermodal
  Lease   Chicago, IL   6205 W. 101st Street   Chicago, IL 60686        
Swift Intermodal
  Lease   Cicero, IL   14th Street &
Cicero Ave   Cicero, IL        
Swift Yard
  Lease   Colorado City, TX   2001 S. Hwy 208   Colorado City, TX
79512        
Swift
  Own   Columbus, OH   4141 Park West Dr.   Columbus, OH 43228       X
Swift
  Own   Decatur, GA
(Atlanta)   5250 Truman Drive   Decatur, GA 30035       X
Swift
  Own   Denver, CO   4080 N. Rosemary Way   Denver, CO 80216       X
Swift Yard
  Lease   Denver, Colorado,
80207   3988/3990 Ulster   Denver, Colorado,
80207        
Swift Yard
  Lease   East St. Louis, IL   699 State Rt. 203   East St. Louis, IL 62201-9908
       
Swift
  Own   Edwardsville, KS   9000 Woodend Rd   Edwardsville, KS
66111       X
Swift
  Own   El Paso, TX   1001 Diesel Drive   El Paso, TX 79907       X
Swift
  Own   Fontana, CA / Banana
Ave   9951 Banana Ave   Fontana, CA 92335       X
Swift
  Lease   Fresno, CA   4575 S. Chesnut Ave.   Fresno, CA 93725        

 

Schedule 5.09 - 1



--------------------------------------------------------------------------------



 



                          Desc   L/O/CS   Location   Street Address   City, St.
Zip   Notes   Mortgaged*
Swift
  Own   Gary, IN   6500 Industrial Hwy   Gary, IN 46406       X
Swift Yard
  Lease   Great Falls, MT   1801 4th Ave NW   Great Falls, MT
59403        
Swift
  Own   Greer, SC   2841 Old Woodruff Rd   Greer, SC 29651       X
Swift
  Own   Greer, SC (Truck
Trailer Shop)   1875 Hwy 101 South   Greer, SC 29651-7115       X
Swift
  Own   Harrisburg, PA
(Jonestown)   103 RRl Jonestown,
Box 1935   Jonestown, PA 17038       X
Swift
  Lease   Houston, TX
(Central Freight)   5800 Mesa Dr   Houston, TX
77028-4908        
Swift Yard
  Lease   Indianapolis, IN   2341 S. West St.   Indianapolis, IN        
Swift
  Own   Inver Grove Hts, MN   11380 E Courthouse
Blvd   INVR GRV HTS, MN
55077       X
Swift Yard
  Lease   Kimball, Nebraska
69145   701E. Third Street   Kimball, Nebraska
69145        
Swift Yard
  Lease   Kingman, KS (2nd St.)   230 W. Third St.   Kingman, KS 67068      
Swift
  Own   Lancaster, TX   3250 N. Longhorn   Lancaster, TX 75134       X
M.S. Carriers
  Own   Laredo, TX   1101 Carrier Drive   Laredo, TX 78045       X
M.S. Carriers
  Own   Laredo, TX   14210 Distribution
Ave   Laredo, TX 78045        
Swift
  Own   Lathrop, CA   901 D’Arcy Parkway   Lathrop, CA 95330       X
Swift
  Own-Imp. Only   Lewiston, ID   1616 6th Avenue, N.   Lewiston, ID 83501      
 
Swift
  Lease   Lewiston, ID
(Training Academy)   1414 7th Ave. N   Lewiston, ID 83501        
Swift Yard
  Lease   Little Rock, AR   8105 Zeuber Road   Little Rock, AR
72206        
Swift Yard
  Lease   Lubbock   8214 Ash   Lubbock, TX
79404-6303        
Swift
  Own   Manteno, IL   1215 N. Boudreau Rd   Manteno, IL
60950-9383       X
M.S. Carriers
  Own   Martinsburg, WV   818 Corning Way   Martinsburg, WV
25401-8404        
M.S. Carriers
  Own   Memphis, TN / Brooks Rd.   3150 Starnes Cv   Memphis, TN 38116       X
Swift
  Own   Memphis, TN / Pilot Dr.   3961 Pilot Drive   Memphis, TN 38118       X
Swift
  Lease   Millington, TN
(Academy)   7965 Veterans Pkwy
#108   Millington, TN
38053-2512        
Swift
  Lease   Millington, TN
(Singleton)   8050 Singleton Ave   Millington, TN 38053        
Swift
  Own   Mira Loma, CA (Shop)   11888 Mission Blvd   Mira Loma, CA
91752-1003       X
Swift Yard
  Lease   Muscatine, IA   3206 Hershey Ave.   Muscatine, IA 52761        
Swift Yard
  Lease   N. Las Vegas, NV   3038 Losee Rd   North Las Vegas, NV
89030        
Swift
  Own   Neenah, WI   2476 American Drive   Neenah, WI 54956        

 

Schedule 5.09 - 2



--------------------------------------------------------------------------------



 



                          Desc   L/O/CS   Location   Street Address   City, St.
Zip   Notes   Mortgaged*
Swift
  Own   New Boston, MI (Detroit)   24200 Bell   Huron Township, MI
48164       X
Swift Private Lender
      Nogales, AZ
(Transmex)       Nogales, AZ 85621        
Swift
  Own   Ocala; FL   2201 SW 57th Ave   Ocala, FL 34474       X
Swift
  Own   Oklahoma City, OK   9400 NW 10   Oklahoma City, OK
73127        
Swift
  Own   Otay Mesa / San
Diego   6933 Calle De Linea   San Diego, CA
92154-8014        
Swift Yard
  Lease   Pharr, TX   901 E. Military Hwy 281   Pharr, TX 78577        
Swift Office
  Lease   Pharr, TX   901 E. Military Hwy 281   Pharr, TX 78577        
Swift Corp
  Own   Phoenix, AZ   2200 S. 75th Ave   Phoenix, AZ 85043       X
Swift
  Own   Richmond, VA   2841 Charles City
Road   Richmond, VA 23230       X
Swift
  Lease   Richmond, VA   5350-A Lewis Road   Richmond, VA 23150        
Swift
  Own   Salt Lake City, UT   3720 W 800 S   Salt Lake City, UT
84104-4565       X
Swift
  Lease   San Antonio, TX
(Academy)   5348 FM 1346   San Antonio, TX
78220-1931        
Swift Yard
  Lease   Shreveport, LA   1401 Fullerton   Shreveport, LA        
Swift
  Own   Sparks, NV   1455 Hulda Way   Sparks, NY
89431-7124       X
Swift Yard
  Lease   Spokane, WA 99216   3808 N. Sullivan Road   Spokane, WA 99216        
Swift
  Lease   St. Louis, MO   6000 Hall St.   St. Louis, MO 63147        
Swift
  Own   Sumner, WA   4720 142nd Avenue E   Sumner WA 98390       X
Swift
  Own   Syracuse, NY   7470 Round Pond Rd   Syracuse, NY
13212-3376       X
Swift
  Own   Troutdale, OR   2021 NW Sundial Rd   Troutdale, OR 97060       X
Swift
  Lease   Tucson, AZ (HDS)   6251 S Wilmot Rd   Tucson, AZ 85711        
Swift Yard
  Lease   Wilkes Barre, PA   109 South Diamond
Street   Wilkes Barre, PA        
Swift
  Own   Willows, CA   1475 Highway 99 West   Willows, CA 95988        
Swift
  Own   Wilmington, CA   221 E. D. Street   Wilmington CA
90744-5911       X
Swift Yard
  Lease   Windsor, CO 80550   900 Metal
Container Crt   Windsor, CO 80550        
Swift Yard
  Lease   Zachary, LA   17540 Barnett Road   Zachary, LA 70791        
Swift
  Own   Fontana, CA   Vacant — Zac Parcel           X
Swift
  Own   Sparks, NV   LTL terminal adjacent to Terminal (Leased to Estes Freight)
          X

 

Schedule 5.09 - 3



--------------------------------------------------------------------------------



 



                          Desc   L/O/CS   Location   Street Address   City, St.
Zip   Notes   Mortgaged* Customer Sites Where Swift Leases                    
Swift
  Lease/CS   Bentonville, AR
(Walmart)   208 North Walton Blvd., Ste 7   Bentonville, AR
72712   Leases/CS -
Macaster, CA
(Rite Aid)    
Swift
  Lease/CS   Casa Grande, AZ
(Walmart)   58 S Thornton Rd   Casa Grande, AZ
85222        
Swift
  Lease/CS   Fort Worth, TX
(Super Target)   5430 South Fwy.   Fort Worth, TX 76115        
Swift
  Lease/CS   Grandview, WA
(Walmart)   545 Bethany Rd   Grandview, WA
98930-9284        
Swift
  Lease/CS   Los Lunas, NM   670 Los Moreos Rd.   Los Lunas, NM 87031        
 
                        Closed Terminals                    
Swift
  Own   Corsicana, TX   1140 N. Hwy 45   Corsicana, TX 75151        
Swift
  Own   Eden, NC   406 Summit Road   Eden, NC 27288        
Swift
  Own   Pueblo, CO   4 Doane Place   Pueblo, CO 81001        
 
                        Unimproved Land Owned                    
Swift
  Own   Phoenix, AZ   Southwest Corner
75th Ave & Buckey   Phoenix, AZ 85043       X
Swift
  Own   Portland, OR   Martin Luther King Rd. & Race Track   Portland, OR      
X
Swift
  Own   Oklahoma City, OK   Southeast Corner
Council Rd & SW   Oklahoma City, OK        
Swift
  Own   Warren, OH   Perkins-Jones Road   Warren, OH        
Swift
  Own   Richmond, VA   Residence on small lot adjacent to terminal — Leased to
Swift Employee            
 
                        Mexico Properties                    
M.S. Carriers Logistics MX Corp.
  Own   Monterrey, MX   Drop Yard for
Transmex            
M.S. Carriers Logistics
  Own   Nuevo Laredo, MX   Transmex Terminal           X
Swift Logistics
MX Corp
  Own   Nogales, Sonora MX   Property financed by seller of property.          
 

 

Schedule 5.09 - 4



--------------------------------------------------------------------------------



 



Schedule 5.11
Contingent Liabilities Under Welfare Plans
None.

 

Schedule 5.11 - 1



--------------------------------------------------------------------------------



 



Schedule 5.12
Environmental Matters
On April 17, 2009, Holdings received a notice from the Lower Willamette Group,
or LWG, advising that there are a total of 250 potentially responsible parties,
or PRPs, with respect to alleged environmental contamination of the Lower
Willamette River in Portland, Oregon designated as the Portland Harbor Superfund
site, or the Site, and that as a landowner at the Site we have been asked to
join a group of 60 PRPs and proportionately contribute to (i) reimbursement of
funds expended by LWG to investigate environmental contamination at the Site and
(ii) remediation costs of the same, rather than be exposed to potential
litigation. We have not elected to join this group to date. Although we do not
believe we contributed any contaminants to the Site, we own property at the Site
and the Comprehensive Environmental Response, Compensation and Liability Act
imposes a standard of strict liability on property owners with respect to
environmental claims. Notwithstanding this standard of strict liability, we
believe our potential proportionate exposure to be minimal and not material. No
formal complaint has been filed in this matter. Our pollution liability insurer
has been notified of this potential claim. We do not believe the outcome of this
matter is likely to have a material adverse effect on us. However, the final
disposition of this matter and the impact of such final disposition cannot be
determined at this time.

 

Schedule 5.12 - 1



--------------------------------------------------------------------------------



 



Schedule 5.19
Mortgage Filing Offices

              PROPERTY             LOCATION   COUNTY   CITY   STATE  
Albuquerque, NM
  Bernalillo   Albuquerque   NM
Avenal, NJ
  Middlesex   Woodbridge   NJ
Columbus, OH
  Franklin   Columbus   OH
Decatur, GA
  Dekalb   Sycamore   GA
Denver, CO
  Denver   Denver   CO
Edwardsville, KS
  Wyandotte   Kansas City   KS
El Paso, TX
  El Paso   El Paso   TX
Fontana, CA
  San Bernardino   San Bernardino   CA
Gary, IN
  Lake   Crown Point   IN
Greer, SC
  Spartenburg   Spartenburg   SC
Harrisburg, PA
  Lebanon   Lebanon   PA
Inver Grove Heights
  Dakota   Hastings   MN
Lancaster, TX
  Dallas   Dallas   TX
Laredo, TX
  Webb   Laredo   TX
Lathrop, CA
  San Joaquin   Stockton   CA
Manteno, IL
  Kankakee   Kankakee   IL
Memphis, TN
  Shelby   Memphis   TN
Mira Loma, CA
  Riverside   Riverside   CA
New Boston, MI
  Huron   Detroit   MI
Ocala, Fl
  Marion   Ocala   FL
Phoenix, AZ
  Maricopa   Phoenix   AZ
Portland, OR
  Multnoma   Portland   OR
Richmond, VA
  Henrico   Henrico   VA
Salt Lake City, UT
  Salt Lake   Salt Lake City   UT
Sparks, NV
  Washoe   Reno   NV
Sumner, WA
  Pierce   Tacoma   WA
Syracuse, NY
  Onondaga   Syracuse   NY
Troutdale, OR
  Multnoma   Portland   OR
Wilmington, CA
  Los Angeles   Los Angeles   CA

 

Schedule 5.19 - 1



--------------------------------------------------------------------------------



 



Schedule (c)
Existing Indebtedness
Indebtedness incurred in connection with that certain Receivables Sale
Agreement, dated as of July 30, 2008, as amended, among Swift Receivables
Corporation II, as the seller, Swift Transportation Services, LLC, a Delaware
limited liability company (formerly Swift Transportation Corporation, a Nevada
corporation) (“Swift Transportation Services”), as the initial collection agent,
Morgan Stanley, Wells Fargo Foothill, LLC and General Electric Capital
Corporation, as collateral agents for the purchasers, Wells Fargo Foothill, LLC,
as administrative agent for the purchasers, the purchasers from time to time
party thereto and Morgan Stanley, as syndication agent, sole bookrunner and lead
arranger.
Indebtedness in an aggregate amount of $26,638,000 outstanding under the
Existing Notes Indentures and all Guarantees related thereto.
Intercompany loans listed on Schedule 7.13.
Certain Capitalized Leases of equipment with Lessors as described on
Schedule 7.03(c) and referenced below:

      DEBTOR   CREDITOR/AGENT for CREDITOR Interstate Equipment Leasing, LLC
(formerly Interstate Equipment Leasing, Inc.)   Comerica Leasing Corporation
M.S. Carriers, LLC (formerly M.S. Carriers, Inc.)   Fleet Capital Corporation
M.S. Carriers, LLC (formerly M.S. Carriers, Inc.)   Fleet Capital Corporation
M.S. Carriers, LLC (formerly M.S. Carriers, Inc.)   Fleet Capital Corporation
Swift Leasing Co., LLC (formerly Swift Leasing Co., Inc.)   Fleet Capital
Corporation Swift Transportation Co., LLC (formerly Swift Transportation Co.,
Inc.)   IBM Credit LLC Swift Transportation Co., LLC (formerly Swift
Transportation Co., Inc.)   IBM Credit LLC Swift Transportation Co., LLC
(formerly Swift Transportation Co., Inc.)   IBM Credit LLC Swift Transportation
Co., LLC (formerly Swift Transportation Co., Inc.)   National City Commercial
Capital Corporation Swift Transportation Co., LLC (formerly Swift Transportation
Co., Inc.)   LaSalle National Leasing Corporation

 

Schedule 7.02 - 1



--------------------------------------------------------------------------------



 



      DEBTOR   CREDITOR/AGENT for CREDITOR Swift Transportation Co., LLC
(formerly Swift Transportation Co., Inc.)   LaSalle National Leasing Corporation
Swift Transportation Services, LLC (formerly Swift Transportation Corporation)  
LaSalle National Leasing Corporation Swift Transportation Services, LLC
(formerly Swift Transportation Corporation)   LaSalle National Leasing
Corporation Swift Transportation Co., LLC (formerly Swift Transportation Co.,
Inc.)   IOS Capital

 

Schedule 7.02 - 2



--------------------------------------------------------------------------------



 



Government Surety Bonds as listed on the following chart:

                                              BOND#   PRINCIPAL   OBLIGEE  
DESCRIPTION   TYPE   BOND AMT     PREMIUM     EFFECTIVE     EXPIRATION
070927010
  SWIFT TRANSPORTATION CO., INC.   [*]   CF301-International Carrier - Customs
Bond #9908M2882   CU   $ 50,000.00     $ 1,250.00       07/29/2010    
07/29/2011
080905004
  TO SWIFT TRANSPORTATION CO. AZ, LLC   [*]   CF 301-Custodian of Bonded Goods -
Customs Bond #9908S2490 IRS #86-026503000   CU   $ 100,000.00     $ 2,000.00    
  09/15/2009     09/14/2010
100409007
  SWIFT TRANSPORTATION CO., INC.   [*]   Instruments of International Traffic -
Customs Bond #9910X3344   CU   $ 50,000.00     $ 1,000.00       04/29/2010    
04/28/2011
58656324
  MARCIA A. SCHMISKIE   [*]   Notary Public Bond for Marcia A. Schmiskie   NP  
$ 5,000.00     $ 50.00       02/01/2009     01/31/2013
58665762
  TERRY M. HURTADO   [*]   Arizona Notary Bond   NP   $ 5,000.00     $ 50.00    
  10/07/2009     10/06/2013
6411448
  KELLY KELLY   [*]   State of Arizona Notary Public Bond for Kelly Kelly   NP  
$ 5,000.00     $ 75.00       02/20/2007     02/19/2011
6471228
  RENEE FONTES   [*]   State of Arizona Notary Public Bond for Renee Fontes   NP
  $ 5,000.00     $ 75.00       06/25/2007     06/24/2011
6471260
  MICHELLE A. WORLEY   [*]   State of Arizona Notary Public Bond for Michelle A.
Worley   NP   $ 5,000.00     $ 75.00       04/12/2007     04/11/2011
6510548
  PAMELA R. LYNN   [*]   State of Arizona Notary Public Bond for Pamela R. Lynn
  NP   $ 5,000.00     $ 75.00       01/17/2008     01/16/2012
K07786013
  SWIFT TRANSPORTATION CO., INC.   [*]   Uniform Motor Carrier Bodily Injury and
Property Damage Liability Surety Bond   LP   $ 1,000,000.00     $ 20,000.00    
  11/02/2009     11/02/2010

 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 7.02 - 3



--------------------------------------------------------------------------------



 



                                              BOND#   PRINCIPAL   OBLIGEE  
DESCRIPTION   TYPE   BOND AMT     PREMIUM     EFFECTIVE     EXPIRATION
K07786049
  SWIFT TRANSPORTATION CO., INC.   [*]   Self-Insurance Aggregate   WC   $
200,000.00     $ 4,000.00       12/09/2009     12/09/2010
K08031125
  SWIFT TRANSPORTATION CO., INC.   [*]   Toll Road Bond   GP   $ 54,000.00     $
1,080.00       06/25/2010     06/25/2011
K0803123A
  SWIFT TRANSPORTATION CO., INC.   [*]   Private Education Bond   LP   $
7,123.04     $ 142.00       08/01/2010     08/01/2011
K08031241
  SWIFT TRANSPORTATION CO., INC.   [*]   Highway Use Tax Bond   GP   $ 10,000.00
    $ 200.00       08/22/2010     08/22/2011
K08031277
  SWIFT TRANSPORTATION CO., OF ARIZONA, INC.   [*]   Property Broker’s Surety
Bond Under 49 U.S.C. 13906   LP   $ 10,000.00     $ 200.00       08/22/2010    
08/22/2011
K08031289
  SWIFT TRANSPORTATION CO., INC.   [*]   Bond for Permit Fee Account   GP   $
28,000.00     $ 560.00       08/22/2010     08/22/2011
K08031307
  SONYA BROWN, CREGE CARTER, LULA FUNCHES, AND CHRISTOPHER WATSON   [*]  
Proprietary School and College Registration Blanket Agent Bond covering Sonya
Brown, Crege Carter, Lula Funches and Christopher Watson.   LP   $ 40,000.00    
$ 800.00       08/22/2010     08/22/2011
K08031319
  SWIFT TRANSPORTATION CO., INC.   [*]   Delivery Shipment Bond   PF   $
100,000.00     $ 2,000.00       08/22/2010     08/22/2011
K08031320
  SWIFT TRANSPORTATION CO., INC.   [*]   Bond for the transportation of
spirituous liquor   LP   $ 1,000.00     $ 100.00       08/22/2010     08/22/2011
K08031332
  SWIFT TRANSPORTATION CO., INC.   [*]   Covering any and all permits issued to
principal for movements of excess loads over state highways.   LP   $ 500,000.00
    $ 10,000.00       07/30/2010     07/30/2011
K08031344
  SWIFT DRIVING ACADEMY   [*]   Commercial Driver Training School License Bond  
LP   $ 100,000.00     $ 2,000.00       08/22/2010     08/22/2011

 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 7.02 - 4



--------------------------------------------------------------------------------



 



                                              BOND#   PRINCIPAL   OBLIGEE  
DESCRIPTION   TYPE   BOND AMT     PREMIUM     EFFECTIVE     EXPIRATION
K08031356
  SWIFT TRANSPORTATION CO., INC.   [*]   Bond to guarantee toll charges   GP   $
5,900.00     $ 118.00       08/22/2010     08/22/2011
K0803137A
  SWIFT TRANSPORTATION CO., INC.   [*]   Contract Bond for payment of fees and
charges for movement of vehicles of excess size or weights over Arkansas roads
or highways.   LP   $ 1,000.00     $ 100.00       08/22/2010     08/22/2011
K08031381
  SWIFT TRANSPORTATION CO., INC.   [*]   Over axle and over gross weight
tolerance permit bond   LP   $ 15,000.00     $ 300.00       08/22/2010    
08/22/2011
K08031393
  BESS PADILLA-WINFIELD   [*]   Arizona Notary Bond   NP   $ 5,000.00     $
100.00       09/16/2008     09/15/2012
K0803140A
  SWIFT TRANSPORTATION CO., INC.   [*]   Motor Vehicle Bond - 02 Chevrolet;
Special Number Assigned AZ304504   LP   $ 15,000.00     $ 300.00      
08/21/2010     08/21/2011
K08031435
  SWIFT TRANSPORTATION CO., INC.   [*]   thruway bond   GP   $ 2,500.00     $
100.00       09/18/2009     09/18/2010
K08031459
  SWIFT DRIVING ACADEMY   [*]   Postsecondary Educational Institutions (Section
49-7-2013 TN Code Annotated)   LP   $ 10,000.00     $ 200.00       09/18/2009  
  09/18/2010
K08031472
  SWIFT DRIVING ACADEMY   [*]   Commission on Proprietary School and College
Registration   LP   $ 50,000.00     $ 1,000.00       09/18/2009     09/18/2010
K08031502
  SWIFT TRANSPORTATION CO., INC.   [*]   turnpike toll   GP   $ 250,000.00     $
5,000.00       09/18/2009     09/18/2010
K08031514
  SWIFT TRANSPORTATION CO., INC.   [*]   Permit Fee for oversized load moving  
LP   $ 1,000.00     $ 100.00       09/18/2009     09/18/2010
K08031526
  SWIFT DRIVING ACADEMY   [*]   Proprietary School Surety Bond   LP   $
100,000.00     $ 2,000.00       11/22/2009     11/22/2010
K08031599
  SWIFT TRANSPORTATION CO., INC.   [*]   Fee & Tax Bond   GP   $ 13,000.00     $
260.00       10/21/2009     10/21/2010

 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 7.02 - 5



--------------------------------------------------------------------------------



 



                                              BOND#   PRINCIPAL   OBLIGEE  
DESCRIPTION   TYPE   BOND AMT     PREMIUM     EFFECTIVE     EXPIRATION
K08232507
  SWIFT TRANSPORTATION CO., INC.   [*]   Superheavy or Oversize Permit Bond   LP
  $ 10,000.00     $ 200.00       09/01/2010     08/31/2011
K08232581
  SWIFT TRANSPORTATION CO., INC.   [*]   New York Alcoholic Beverage Control Law
  LP   $ 1,000.00     $ 100.00       01/01/2010     12/31/2010
K08232635
  SWIFT TRANSPORTATION CO., INC.   [*]   Bond of Permit Carrier   LP   $
1,000.00     $ 100.00       01/01/2010     12/31/2010
K0823307A
  M.S. CARRIER, LLC   [*]   Property Broker’s Surety Bond   LP   $ 10,000.00    
$ 200.00       04/10/2010     04/10/2011
K08309553
  SWIFT TRANSPORTATION CO., INC.   [*]   PrePass Financial Guarantee Bond   GP  
$ 3,160,000.00     $ 63,200.00       06/25/2010     06/25/2011
K08309838
  SWIFT TRANSPORTATION CO., INC.   [*]   Scrap Tire Hauler Bond   GP   $
10,000.00     $ 200.00       10/12/2009     10/12/2010
K08309930
  KIM GRAYBEAL   [*]   Notary Public Bond for Kim Graybeal   NP   $ 5,000.00    
$ 75.00       11/06/2009     11/06/2013
K08309978
  SWIFT TRANSPORTATION CO., INC.   [*]   Lease Agreement Bond   GP   $ 33,672.00
    $ 673.00       12/01/2009     12/01/2010
K08407496
  SWIFT TRANSPORTATION CO., INC.   [*]   Bond for payment of special permit fees
& charges for movement of vehicles of excess weight & dimensions on LA highways
  LP   $ 1,000.00     $ 100.00       03/29/2010     03/29/2011
K0840771A
  M S CARRIERS LLC   [*]   Highway Use Tax Bond   LP   $ 2,000.00     $ 100.00  
    04/30/2010     04/30/2011
K08407794
  SWIFT TRANSPORTATION CO., OF ARIZONA LLC   [*]   Vehicle Dealer Bond   LP   $
100,000.00     $ 2,000.00       05/25/2010     05/25/2011
K08407873
  MONICA ESPINOZA   [*]   Notary Bond for Monica Espinoza   NP   $ 5,000.00    
$ 100.00       06/29/2010     06/28/2014

 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 7.02 - 6



--------------------------------------------------------------------------------



 



                                              BOND#   PRINCIPAL   OBLIGEE  
DESCRIPTION   TYPE   BOND AMT     PREMIUM     EFFECTIVE     EXPIRATION
LPM8756493
  SWIFT TRANSPORTATION CO., OF ARIZONA, LLC   [*]   Self-Insurance Aggregate
Surety Bond   WC   $ 2,236,000.00     $ 47,028.00       03/01/2010    
03/01/2011
LPM8756496
  SWIFT TRANSPORTATION CO., INC.   [*]   Self-Insurance Workers’ Compensation
Bond   WC   $ 3,000,000.00     $ 52,500.00       03/01/2010     03/01/2011
LPM8828049
  SWIFT TRANSPORTATION CO., INC.   [*]   Self-Insurance Workers’ Compensation
Guaranty Bond   WC   $ 3,188,125.00     $ 55,792.00       05/24/2010    
05/24/2011
LPM8828088
  SWIFT DRIVING ACADEMY   [*]   Bond of Out-of-State Private Occupational School
Agent   LP   $ 50,000.00     $ 300.00       06/06/2010     06/06/2011  
 
              Grand Total:   $ 14,561,320.04     $ 277,978.00             Total
Bonds: 49
 
          $8,424,125.00                                

 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 7.02 - 7



--------------------------------------------------------------------------------



 



Schedule 7.03(c)
Existing Liens

                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Interstate Equipment Leasing, Inc.
  AZ/SOS   DCFS USA LLC     200212079504     3/7/2002

Amended:
9/2/2009   All new and used motor vehicles financed by and leased by secured
party
Interstate Equipment Leasing, Inc.
  AZ/SOS   Comerica Leasing Corporation     200212457808     12/31/2002
Cont:
12/4/2007   Cessna aircraft
Interstate Equipment Leasing, Inc.
  AZ/SOS   Key Equipment Finance, a division of Key Corporate Capital Inc.    
200312492483     1/29/2003

Cont:
12/13/07   30 freightliner tractors
Interstate Equipment Leasing, Inc.
  AZ/SOS   DCFS USA LLC     200312880121     11/3/2003

Cont:
5/8/2008   Freightliner tractors
Interstate Equipment Leasing, Inc.
  AZ/SOS   PACCAR Financial Corp.     200413091891     3/25/2004   Leased
Kenmore tractors
Interstate Equipment Leasing, Inc.
  AZ/SOS   DCFS USA LLC     200413255446     8/5/2004

Cont:
9/2/2009   All new and used motor vehicles financed and leased by secured party
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200513532422     2/11/2005  
Master lease agreement collateral

 

Schedule 7.03 - 1



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200513532977     2/14/2005  
Master lease agreement collateral
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200513533070     2/15/2005  
Master lease agreement collateral
Interstate Equipment Leasing, Inc.
  AZ/SOS   Paccar Financial Corp.     200513765149     7/25/2005

Cont:
4/8/2010   All chattel paper and leases between debtor and its customers
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200513789443     10/6/2005  
In lieu statement
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200513932595     12/30/2005
  Leased aircraft
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200513932608     12/30/2005
  Leased aircraft
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200714610616     1/5/2007  
Leased equipment

 

Schedule 7.03 - 2



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200714641486     1/23/2007  
Leased equipment
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200714641975     1/24/2007  
Equipment
Interstate Equipment Leasing, Inc.
  AZ/SOS   General Electric Capital Corporation     200714641986     1/24/2007  
Leased equipment
Interstate Equipment Leasing, Inc.
  AZ/SOS   Daimler Trust     200714996406     9/18/2007   Motor vehicles
Interstate Equipment Leasing, Inc.
  AZ/SOS   Daimler Trust     200715026858     10/2/2007   Tractors and
freightliners
Interstate Equipment Leasing, Inc.
  AZ/SOS   VFS Leasing Co.     200715142086     11/20/2007   Leased equipment
Interstate Equipment Leasing, LLC
  DE/SOS   DCFS USA LLC     2010 1440217     4/26/2010   Motor vehicles
Interstate Equipment Leasing, LLC
  DE/SOS   Daimler Trust     2010 1440332     4/26/2010   Motor vehicles

 

Schedule 7.03 - 3



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Interstate Equipment Leasing, LLC
  DE/SOS   VFS Leasing Co.     2010 2610941     7/27/2010   Volvo trucks
M.S. Carriers, Inc.
  TN/SOS   PNC Leasing, LLC     993-058627     11/10/99

Cont:
11/2/2004   Material lease agreement collateral
M.S. Carriers, Inc.
  TN/SOS   PNC Leasing, LLC     992-058628     11/10/99

Cont:
11/2/2004   Leased equipment
M.S. Carriers, Inc.
  TN/SOS   Fleet Capital Corporation     300-060262     5/20/2005   Leased
Lufkin and Trailmobile trailers
Sparks Finance, Inc.
  NV/SOS   Citicapital Commercial Leasing Corporation     2007027337-0    
8/22/2007   Leased Equipment
Sparks Finance, Inc.
  NV/SOS   Citicapital Commercial Leasing Corporation     2007027488-9    
8/23/2007   Leased Equipment
Sparks Finance, Inc.
  NV/SOS   Citicapital Commercial Leasing Corporation     2007028674-5    
8/31/2007   Leased Equipment
Sparks Finance, Inc.
  NV/SOS   Citicapital Commercial Leasing Corporation     2007030201-8    
9/14/2007   Leased Equipment

 

Schedule 7.03 - 4



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Sparks Finance, Inc.
  NV/SOS   Citicapital Commercial Leasing Corporation     2007031091-4    
9/21/2007   Leased Equipment
Sparks Finance, Inc.
  NV/SOS   Citicapital Commercial Leasing Corporation     2007031992-4    
9/28/2007   Leased Equipment
Sparks Finance LLC
  DE/SOS   Citicapital Commercial Leasing Corporation     2007 3401949    
9/7/2007   Volvo trucks
Sparks Finance LLC
  DE/SOS   Citicapital Commercial Leasing Corporation     2007 3486874    
9/14/2007   Volvo trucks
Sparks Finance LLC
  DE/SOS   Citicapital Commercial Leasing Corporation     2007 3487476    
9/14/2007   Volvo Trucks
Sparks Finance LLC
  DE/SOS   Citicapital Commercial Leasing Corporation     2007 3576625    
9/21/2007   Volvo trucks
Sparks Finance LLC
  DE/SOS   Citicapital Commercial Leasing Corporation     2007 3666046    
9/28/2007   Volvo trucks
Sparks Finance LLC
  DE/SOS   VFS Leasing Co.     2007 4384342     11/16/2007   Leased Volvo trucks

 

Schedule 7.03 - 5



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Sparks Finance LLC
  DE/SOS   Navistar Financial Corporation     2010 3174046     9/13/2010  
Trucks and trailers
Sparks Finance LLC
  DE/SOS   Navistar Financial Corporation     2010 3174079     9/13/2010  
Trucks and trailers
Swift Intermodal Ltd.
  NV/SOS   Wells Fargo Foothill, LLC, as Administrative Agent     2008023767-9  
  7/30/2008   Receivables
Swift Intermodal, LLC
  DE/SOS   Wells Fargo Capital Finance, Inc., as Administrative Agent     2010
1365307     4/20/2010   Receivables and all collections and proceeds thereon
Swift Leasing Co., Inc.
  AZ/SOS   BA Leasing & Capital Corporation     01087690     10/7/1999

Cont:
4/14/2006   Leased property
Swift Leasing Co., Inc.
  AZ/SOS   DCFS USA LLC     01101094     1/19/2000

Cont:
7/27/10   Motor vehicles
Swift Leasing Co., Inc.
  AZ/SOS   Fleet Capital Corporation (for itself and/or as Agent)     01128495  
  7/5/2000

Cont:
5/22/06   Leased freightliner tractors
Swift Leasing Co., Inc.
  AZ/SOS   BA Leasing & Capital Corporation     200513771341     8/22/2005  
Leased Wabush trailers

 

Schedule 7.03 - 6



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Swift Leasing Co., Inc.
  AZ/SOS   Daimler Trust     200715010792     9/28/2007   Motor vehicles
Swift Leasing Co., Inc.
  AZ/SOS   VFS Leasing Co.     200715156242     11/29/2007   Motor vehicles
Swift Leasing Co., Inc.
  AZ/SOS   Wells Fargo Foothill, LLC     200815499759     7/30/2008  
Receivables and all collections and proceeds thereon
Swift Leasing Co., Inc.
  AZ/SOS   BNY Mellon Trust of Delaware     200915681515     1/5/2009

Cont:
8/6/2010   Trucks and trailers
SWIFT LEASING CO., LLC
  DE/SOS   Wells Fargo Capital Finance, LLC, as Administrative Agent     2010
1365356     4/20/2010   Receivables and all collections and proceeds thereon
SWIFT LEASING CO., LLC
  DE/SOS   DCFS USA LLC     2010 1439979     4/26/2010   Motor vehicles
SWIFT LEASING CO., LLC
  DE/SOS   Daimler Trust     2010 1440092     4/26/2010   Motor vehicles
SWIFT LEASING CO., LLC
  DE/SOS   Navistar Leasing Company     2010 1804818     5/21/2010   Trucks,
trailers and all attachments

 

Schedule 7.03 - 7



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
SWIFT LEASING CO., LLC
  DE/SOS   Navistar Financial Corporation     2010 2187114     6/23/2010  
Trucks, trailers and all attachments
SWIFT LEASING CO., LLC
  DE/SOS   VFS Leasing Co.     2010 2610925     7/27/2010   Leased Volvo trucks
Swift Transportation Co. of Arizona, LLC
  DE/SOS   DCFS USA LLC     2010 1442262     4/26/2010   Motor vehicles
Swift Transportation Co. of Arizona, LLC
  DE/SOS   Daimler Trust     2010 1442395     4/26/2010   Motor vehicles
Swift Transportation Co. of Arizona, LLC
  DE/SOS   VFS Leasing Co.     2010 2610933     7/27/2010   Volvo trucks
Swift Transportation Co., Inc.
  AZ/SOS   IBM Credit LLC     200513806616     8/26/2005   Leased equipment
Swift Transportation Co., Inc.
  AZ/SOS   National City Commercial Capital Corporation     200614449300    
9/26/2006   Leased equipment
Swift Transportation Co., Inc.
  AZ/SOS   Daimler Trust     200715010043     9/28/2007   Motor vehicles

 

Schedule 7.03 - 8



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Swift Transportation Co., Inc.
  AZ/SOS   DaimlerChrysler Financial Services Americas LLC     200715010270    
9/28/2007   Motor vehicles
Swift Transportation Co., Inc.
  AZ/SOS   DCFS USA LLC     200715010918     9/28/2007   Motor vehicles
Swift Transportation Co., Inc.
  AZ/SOS   IBM Credit LLC     200715015822     10/2/2007   Leased equipment
Swift Transportation Co., Inc.
  AZ/SOS   VFS Leasing Co.     200715142031     11/20/2007   Volvo trucks
Swift Transportation Co., Inc.
  AZ/SOS   Crown Credit Company     200915782722     4/29/2009   1 Hamtech lift
truck and 1 Cascade bale clamp
Swift Transportation Co., Inc.
  AZ/SOS   IBM Credit LLC     200915859644     7/6/2009   Leased equipment
Swift Transportation Co., Inc.
  AZ/SOS   Mart Financial Group Inc.     200915867031     7/13/2009   4 PWIII
water filtration units
Swift Transportation Co., Inc.
  AZ/SOS   Deere & Company     200915872505     7/16/2009   John Deere compact
utility trailer, John Deere loader, Frontier Rotary Flail Cutter, Frontier Box
Scraper/Box Blade, Frontier Pallet forks, and all attachments and accessories

 

Schedule 7.03 - 9



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Swift Transportation Co., Inc.
  AZ/SOS   Milestone Equipment Corporation     200915906755     9/3/2009  
Leased equipment
Swift Transportation Co., Inc.
  NV/SOS   LaSalle National Leasing Corporation     2003020350-3     7/29/2003

Cont:
7/25/2008   International tractors
Swift Transportation Co., Inc.
  NV/SOS   LaSalle National Leasing Corporation     2003020351-5     7/29/2003

Cont:
7/25/2008   Great Dane dry van trailers
Swift Transportation Co., Inc.
  NV/SOS   IOS Capital     2006035690-6     10/25/2006   Leased Equipment
Swift Transportation Co., Inc.
  NV/SOS   VFS Leasing Co.     2007038732-1     11/20/2007   Leased equipment
Swift Transportation Co., Inc.
  NV/SOS   Wells Fargo Foothill, LLC, as Administrative Agent     2008023766-7  
  7/30/2008   Receivables

 

Schedule 7.03 - 10



--------------------------------------------------------------------------------



 



                              State/                 Debtor Name   Filing Office
  Secured Party   File Number   File Date   Collateral Description
Swift Transportation Co., Inc.
  NV/SOS   Cisco Systems Capital Corporation     2009007073-0     3/19/2009  
Leased equipment
Swift Transportation Corporation
  NV/SOS   LaSalle National Leasing Corporation     2003020350-3     7/29/2003

Cont:
7/25/2008   International tractors
Swift Transportation Corporation
  NV/SOS   LaSalle National Leasing Corporation     2003020351-5     7/29/2003  
Great Dane dry van trailers
Swift Transportation Corporation
  NV/SOS   IOS Capital     2006035690-6     10/25/2006   Leased equipment
Swift Transportation Corporation
  NV/SOS   VFS Leasing Co.     2007038732-1     11/20/2007   Volvo trucks
Swift Transportation Corporation
  NV/SOS   Wells Fargo Foothill, LLC, as Administrative Agent     2008023766-7  
  7/30/2008   Receivables
Swift Transportation Corporation
  NV/SOS   Cisco Systems Capital Corporation     2009007073-0     3/19/2009  
Leased equipment
Swift Transportation Services, LLC
  DE/SOS   Wells Fargo Capital Finance, LLC, as Administrative Agent     2010
1365273     4/20/2010   Receivables, collections, interest and proceeds thereon

 

Schedule 7.03 - 11



--------------------------------------------------------------------------------



 



Schedule 7.05(a)
Existing Investments
Intercompany loans listed on Schedule 7.13.
Swift Transportation Co., LLC owns a 35.3% equity interest in Asphalt Media,
Inc.
Swift Transportation Co. of Arizona, LLC owns a 49% interest in Diverse
Logistics and Transportation, Inc.
Swift Transportation Co. of Arizona, LLC owns a 9% interest in dHybrid, Inc.
Loans by Interstate Equipment Leasing, LLC in the amount of $9,733,376 as of
December 6, 2010, to finance the purchase of motor vehicles by owner-operators.

              Description   11/30/10 Balance Sheet     Explanation
Notes Receivable — Student Loans
  $ 2,792,627     This balance is the total of loans and advances made to Swift
Transportation Co. of Arizona, LLC Drivers who attended driving school.
Receivable — Loss Reserves — Ceded
  $ 13,502,970     Swift Transportation Co. of Arizona, LLC sold a portion of
its claims to its captive insurance company, Mohave Transportation Insurance
Company, who, in turn, sold the claims to Nexus Re. This balance represents a
receivable on Mohave’s books from Nexus Re.
Security Deposits
  $ 12,338,488.75     This balance represents security deposits Swift
Transportation Co. of Arizona, LLC has paid to vendors/customers that it expects
to recover after various periods of time. The deposits relate to such items as
insurance, rent, etc.
Cash Value Life Insurance
  $ 988,358.64     M.S. Carriers, LLC holds cash value life insurance policies
on certain of its members of prior management team. The policies include a cash
value feature.
Investment in Asphalt Media
  $ 0     Swift Transportation Co., LLC holds an equity interest in Asphalt
Media in which a gain/loss is recorded based on Asphalt Media’s net income.
Driver Advances
  $ 661,000     Swift Transportation Co. of Arizona, LLC advances money to its
drivers for various travel expenses for which Swift records a receivable. This
balance is net of the portion that is deemed uncollectible.
Owner Operator Advances
  $ 1,546,000     Swift Transportation Co. of Arizona, LLC advances money to its
owner operators for various travel expenses for which Swift records a
receivable. This balance is net of the portion that is deemed uncollectible.
Employee Advances
  $ 433,000     Swift Transportation Co. of Arizona, LLC advances money to its
employees for various reasons for which Swift records a receivable. This balance
is net of the portion that is deemed uncollectible.

 

Schedule 7.05(a) - 1



--------------------------------------------------------------------------------



 



Schedule 7.13
Permitted Transactions with Affiliates
Swift Aviation Services, Inc. and Swift Air, Inc., corporations wholly-owned by
Jerry Moyes, provide air transportation services to Swift Transportation Co.,
Inc.
Swift Transportation Co., Inc. obtains legal services from Scudder Law Firm,
P.C. Earl Scudder, a director of Swift until July 20, 2010, is a member of
Scudder Law Firm.
Transactions with Moyes-Affiliated Entities
We provide and receive freight services, facility leases, equipment leases, and
other services, including repair and employee services to and from several
companies controlled by and/or affiliated with Mr. Moyes. Competitive market
rates based on local market conditions are used for facility leases.
The rates we charge for freight services to each of these companies for
transportation services are market rates, which are comparable to what we charge
third-party customers. The transportation services we provide to affiliated
entities provide us with an additional source of operating revenue at our normal
freight rates. Freight services received from affiliated entities are brokered
out at rates lower than the rate charged to the customer, therefore allowing us
to realize a profit. These brokered loads make it possible for us to provide
freight services to customers even in areas that we do not serve, providing us
with an additional source of income.
Other services that we provided to Moyes-affiliated entities included employee
services provided by our personnel, including accounting-related services and
negotiations for parts procurement, repair and other truck stop services, and
other services. The daily rates we charge for employee-related services reflect
market salaries for employees performing similar work functions. Other payments
we make to and receive from Moyes-affiliated entities include fuel tank usage,
employee expense reimbursement, executive air transport, and miscellaneous
repair services.
Central Freight Lines. Inc.
Mr. Moyes and the Moyes Affiliates are the principal stockholders of Central
Freight Lines, Inc., or Central Freight. For the year ended December 31, 2009,
the services we provided to Central Freight included $3.9 million for freight
services and $0.7 million for facility leases. For the same period; the services
we received from Central Freight included $0.1 million for freight services and
$0.4 million for facility leases. As of December 31, 2009, amounts owed to us by
Central Freight totaled $1.2 million.
For the year ended December 31, 2008, the services we provided to, Central
Freight included $18.8 million for freight services and $0.8 million for
facility leases. For the same period, the services received from Central Freight
included $0.5 million for facility leases. As of December 31, 2008, amounts owed
to us by Central, Freight totaled $0.8 million.

 

Schedule 7.13 - 1



--------------------------------------------------------------------------------



 



For the year ended December 31, 2007, the services we provided to Central
Freight included $8.0 million for freight services, $0.5 million for facility
leases, and $0.2 million for equipment leases. For the same period, the services
we received from Central Freight included $0.2 million for facility leases.
In 2006, IEL, which later became our wholly-owned subsidiary, leased 94 tractors
financed by Daimler Chrysler to Central Freight. The total amount of the lease
was $5.3 million, payable in 50 monthly installments. On May 4, 2007, the lease
agreement was terminated and the related note payable was transferred to Central
Freight to assume the remaining payments owed to Daimler Chrysler. However,
according to the transfer contract, Swift remains liable for the note payable
should Central Freight default on the agreement. In 2007, Swift received
$0.2 million in connection with the lease. There were no amounts owed to us at
December 31, 2009 and 2008 related to the lease.
Central Refrigerated Holdings, LLC
Mr. Moyes and the Moyes Affiliates are the members of Central Refrigerated
Holdings, LLC, or Central Holdings. For the year ended December 31, 2009, the
services we provided to Central Refrigerated Service, Inc., or Central
Refrigerated, an indirect subsidiary of Central Holdings, included $0.2 million
for freight services. For the same period, the services we received from Central
Refrigerated included $1.9 million for freight services.
For the year ended December 31, 2008, the services we provided to Central
Refrigerated included $0.3 million for freight services. For the same period,
the services we received from Central Refrigerated included $0.6 million for
freight services.
For the year ended December 31, 2007, the services we provided to Central
Refrigerated included $0.7 million for freight services and $0.4 million for
equipment leases discussed below.
IEL, which later became our wholly-owned subsidiary, entered into equipment
lease agreements with Central Refrigerated in May 2002, and with Central
Leasing, Inc., or Central Leasing, an indirect subsidiary of Central Holdings,
in February 2004. The leases were terminated on July 11, 2007. Upon termination,
several tractors under the agreements were purchased by Central Refrigerated and
Central Leasing, while the remaining tractors were returned to us. In 2007, we
received $0.4 million in connection with these leases. No amounts were due to us
as of December, 31, 2009 and 2008 for the equipment lease or equipment purchase.
In addition, in the second quarter of 2009, we entered into a one-time agreement
with Central Refrigerated to purchase 100 model year 2001-2002 Utility
refrigerated trailers. The purchase price paid for the trailers was comparable
to the market price of similar model year utility trailers according to the most
recent auction value guide at the time of the sale. The total amount that we
paid to Central Refrigerated for the equipment was $1.2 million. There was no
further amount due to Central Refrigerated for the purchase of the trailers as
of December 31, 2009.

 

Schedule 7.13 - 2



--------------------------------------------------------------------------------



 



In addition to the above referenced transactions, Central Refrigerated will
acquire a membership Interest in Red Rock Risk Retention Group (Swift’s
subsidiary captive insurance entity) for a $100,000 capital investment in order
to participate in a common interest motor carrier risk retention group, which
required the, participation by a second carrier, through which Central
Refrigerated will also insure up to $2 million in auto liability claims. Under
this auto liability insurance policy, Central Refrigerated will be responsible
for the first $1 million in claim& and 25% of any claims between $1 million and
$2 million, with Red Rock insuring 75% of any claims in this $1 million to
$2 million layer. Central Refrigerated will obtain insurance from other
third-party carriers for claims in excess of $2 million. Red Rock will provide
this coverage to Central Refrigerated for an annual premium of approximately
$500,000. After reasonable investigation and market analysis, the terms of
Central Refrigerated’s participation in Red Rock and the pricing of the auto
liability coverage provided thereunder is comparable to the market price of
similar insurance coverage offered by third-party carriers in the industry. The
inclusion of the similar risk of this third party supports the standing of our
risk retention group with the insurance regulators.
Transpay
IEL contracts its employees from a third party, Transpay, Inc., or Transpay,
which is partially owned by Mr. Moyes. Transpay is responsible for all
payroll-related liabilities and employee benefits administration for IEL. For
the years ended December 31, 2009, 2008, and 2007, we paid Transpay
$1.0 million, $1.0 million, and $2.0 million, respectively, for the employee
services and administration fees. As of December 31, 2009 and 2008, we had no
outstanding balance owing to Transpay for these services.
Swift Motor Sports
Swift Motor Sports, a company affiliated with Mr. Moyes, is obligor on a
$1.5 million with, wholly-owned subsidiary, IEL, as of September 30, 2010. The
note accrues interest at 7.0% per annum with monthly installments of principal
and accrued interest equal to $38,000 through October 10, 2013 when the
remaining balance is due. This note is guaranteed by Mr. Moyes. From January 1,
2009 through September 30, 2010, Swift Motor Sports paid Swift $798,000 in
principal and interest related to the note receivable. Prior to the consummation
of this offering, the note will be cancelled or retired.
Other affiliated entities
For the year ended December 31, 2009, the services provided by us to other
affiliated entities of Mr. Moyes, including SME Industries, Inc. and Swift Air
LLC, included $0.3 million for freight services. For, the same period, the
services received by Swift from these other affiliated entities included
$0.1 million for other services.
For the year ended December 31, 2008, the services that we provided to these
other affiliated entities included $0.5 million for freight services.

 

Schedule 7.13 - 3



--------------------------------------------------------------------------------



 



The following intercompany transactions/loans with entities which are not Loan
Parties:

                          Referred             to on     Balance as of      
Schedule Affiliates   11/30/2010   Description   7.05(a)  
Swift Transportation Co. of Arizona, LLC and TransMex
  $10 million note receivable from TransMex   TransMex borrows funds from time
to time from Swift Transportation Co. of Arizona, LLC for the purchase of new
tractors and for general working capital needs.   X
 
           
Swift Transportation Services, LLC and TransMex
  $1.7 million payable to TransMex for services performed   TransMex hauls
freight for Swift Transportation Services, LLC in Mexico.    
 
           
Swift Transportation Co. of Arizona, LLC and Swift Logistics Mexico
  $1.8 million note Receivable from Swift Logistics Mexico. (Face amount of the
note is $18.1 million.)   This note represents the amount funded by Swift
Transportation Co. of Arizona, LLC for the cost of construction and/or purchase
of the Nuevo Laredo, Tijuana and Monterrey terminals.   X
 
           
Swift Transportation Services, LLC and Swift Logistics Mexico
  $2.4 million payable to Swift Logistics Mexico   This balance represents Swift
Logistics Mexico’s fee for collecting trade receivables from Swift
Transportation Services’ Mexico customers.    
 
           
Swift Transportation Co. of Arizona, LLC and Mohave Transportation Insurance
Company
  $7.7 million payable to Mohave Transportation Insurance Company   This balance
is the “net” balance owed to Mohave for insurance premiums, payroll, legal fees
and management fees for Swift Transportation Co. of Arizona, LLC.    
 
           
Swift Transportation Co. of Arizona, LLC and Red Rock Risk Retention Group
  $5.8 million payable to Red Rock Risk Retention Group   This balance is the
“net” balance owed to Red Rock for insurance premiums, payroll, legal fees and
management fees for Swift Transportation Co. of Arizona, LLC.    
 
           
TransMex, Inc. and Swift Leasing Co., LLC
  TransMex leases trucks from Swift Leasing.   TransMex, as lessee, leases
approximately 113 border crossing trucks from Swift Leasing, as lessor.   X

 

Schedule 7.13 - 4



--------------------------------------------------------------------------------



 



Schedule 10.02
Administrative Agent’s Office; Certain Addresses for Notice
If to the Administrative Agent, the L/C Issuer or the Swing Line Lender:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions and Swing Line Advances):
Bank of America, N.A.
901 Main St.
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ramon Gomez Jr.
Phone: 214-209-2627
Electronic Mail: ramon.gomez_jr@baml.com
Account No.: [*]
Ref: Swift Transportation Co. LLC
ABA# [*]
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street
Mail Code: IL4-135-05-41
Chicago, IL 60603
Attention: Rosanne Parsill
Phone: 312-923-1639
Fax: 877-206-8429
Electronic Mail: rosanne.parsill@baml.com
For Standby Letters of Credit:
LC Issuer:
Bank of America, N.A.
Trade Operations
1000 Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Manuel Banuelos
               Phone: 213-481-7837
               Fax: 213-457-8841
               Electronic Mail: manuel.banuelos@baml.com
 

      *  
Confidential information on this page has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a Confidential Treatment
Request.

 

Schedule 10.02 - 1



--------------------------------------------------------------------------------



 



If to the Collateral Agent:
Morgan Stanley Senior Funding, Inc.
Attn:
Address:
Email:
Telephone No:
Fax No:
If to the Borrower:
Swift Transportation Co., LLC
Attn: James Fry
Address: 2200 South 75th Avenue, Phoenix, AZ 85043
Email: jim_fry@swifttrans.com
Telephone No: 602-477-3574
Fax No: 623-907-7464

 

Schedule 10.02 - 2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     , _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 21,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Swift Transportation Company, Swift
Transportation Co., LLC, a Delaware limited liability company (the “Borrower”),
the Lenders and agents from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):
o A Borrowing of [Revolving Credit][Term] Loans
o A conversion or continuation of [Revolving Credit][Term] Loans

  1.  
On                                                              (a Business
Day).
    2.  
In the amount of $                    
    3.  
Comprised of                                                             
                [Type of Loan requested]
    4.  
For Eurodollar Rate Loans: with an Interest Period of  _____  months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1
 

      1  
Include this sentence in the case of a Revolving Credit Borrowing.

Form of Committed Loan Notice

 

A - 1



--------------------------------------------------------------------------------



 



The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

                      SWIFT TRANSPORTATION CO., LLC    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Form of Committed Loan Notice

 

A - 2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     , _____
To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 21,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Swift Transportation Company, Swift
Transportation Co., LLC, a Delaware limited liability company (the “Borrower”),
the Lenders and agents from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:

  1.  
On                                                              (a Business
Day).
    2.  
In the amount of $                    .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

                      SWIFT TRANSPORTATION CO., LLC    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Form of Swing Line Loan Notice

 

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM NOTE
                    , ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of December 21, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Swift Transportation Company, the Borrower, the Lenders and agents from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
Form of Term Note

 

C-1 - 1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

                      SWIFT TRANSPORTATION CO., LLC    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Form of Term Note

 

C-1 - 2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

Form of Term Note

 

C-1 - 3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
 _____  (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of December 21, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Swift Transportation Company, the Borrower, the Lenders and agents from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
Form of Revolving Credit Note

 

C-2 - 1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

                      SWIFT TRANSPORTATION CO., LLC    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Form of Revolving Credit Note

 

C-2 - 2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

Form of Revolving Credit Note

 

C-2 - 3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, ____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 21,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Swift Transportation Co., LLC, a Delaware
limited liability company (the “Borrower”), Swift Transportation Company
(“Holdings”), the agents and Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned chief financial or accounting Responsible Officer hereby
certifies as of the date hereof that he/she is the
                                                             of Holdings, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(b) of the Agreement for the Fiscal Year of Holdings ended as of the
above date (with comparative figures for the immediately preceding Fiscal Year),
together with the report and opinion of an independent certified public
accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Holdings has delivered the unaudited financial statements required by Section
6.01(a) of the Agreement for the Fiscal Quarter of the Borrower ended as of the
above date together with comparative figures for the corresponding Fiscal
Quarter and year to date portion of the immediately preceding Fiscal Year. Such
consolidated financial statements are complete and correct as at such date and
for such period, subject only to normal year-end audit adjustments.
[select one:]
2.
[To the best knowledge of the undersigned, during such fiscal period no Default
has occurred and is continuing.]
—or—
[To the best knowledge of the undersigned, the following is a list of each
Default that has occurred and is continuing and its nature and status, and the
action that Holdings or a Loan Party has taken or proposes to take with respect
thereto:]
Form of Compliance Certificate

 

D - 1



--------------------------------------------------------------------------------



 



3. [select one:]
[No change in generally accepted accounting principles used in the preparation
of the financial statements referenced in paragraph 1 has occurred.]
—or—
[The following changes in generally accepted accounting principles used in the
preparation of the financial statements referenced in paragraph 1 have occurred
and Holdings has delivered a statement of reconciliation conforming the
financial statements referenced in paragraph 1 to GAAP.]
4. [select one:]
[No Subsidiary has been formed or acquired by Holdings, the Borrower or any of
their Subsidiaries since the delivery of the last Compliance Certificate.]
—or—
[Insert new Subsidiary] (the New Subsidiary”) has been [acquired by [ ]]
[formed] since the delivery of the last Compliance Certificate and the New
Subsidiary has complied with the terms of Section 6.08 of the Agreement, if
applicable.]
5. [Set forth on Schedule 3 is a list of all changes to any Schedule to the
Security Agreement since the date of the last Compliance Certificate.]
6. Set forth of Schedule 4, in accordance with Section 5.6(a) of the Security
Agreement, is a list of (a) all Motor Vehicles which constitute Collateral and
the depreciated value of each such Motor Vehicle, (b) all Newly Acquired Motor
Vehicles, the purchase date thereof and, if applicable, the Newly Acquired Motor
Vehicle Financing in respect thereof, and (c) all Motor Vehicles that were
previously designated Newly Acquired Motor Vehicles and are no longer designated
as such.
7. Set forth on Schedule 5 is (a) the amount of Net Cash Proceeds to be used to
prepay Loans in accordance with Section 2.05(b) of the Agreement and (b) in the
case of any Net Cash Proceeds in respect of a Disposition or Casualty Event, the
amounts of any such proceeds being retained by the applicable Loan Party
pursuant to Section 2.05(b)(ii) and the time period within which such proceeds
are to be, or were, applied.
8. The financial covenant analyses and information set forth on Schedule[s] 1
[and 2] attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

                      SWIFT TRANSPORTATION COMPANY    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Form of Compliance Certificate

 

D - 2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ___________________, ____ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.04 (a) — Consolidated Leverage Ratio.
       
 
       
A. Consolidated Funded Indebtedness at Statement Date:
  $                       
 
       
B. Unrestricted Cash and Cash Equivalents at Statement Date:
  $                       
 
       
C. Outstanding Swing Line Loans at Statement Date:
  $                       
 
       
D. Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):
       
 
       
With respect to the Subject Period:
       
 
       
1. Consolidated Net Income:
  $                       
 
       
2. Consolidated Interest Charges:
  $                       
 
       
3. Provision for Federal, state, local and foreign income taxes payable:
  $                       
 
       
4. Depreciation expenses:
  $                       
 
       
5. Amortization expenses (including amortization of goodwill, other intangibles,
Transaction Expenses, financing fees, and related expenses):
  $                       
 
       
6. Non-cash impairment charges:
  $                       
 
       
7. Non-cash expenses resulting from the grant of stock and stock options and
other compensation to management personnel of Holdings and its Subsidiaries
pursuant to a written incentive plan or agreement:
  $                       
 
       
8. Any expenses or charges related to any equity offering, including Transaction
Expenses, or any incurrence or refinancing of Indebtedness permitted under the
Agreement:
  $                       
 
       
9. One-time restructuring costs in connection with Permitted Acquisitions:
  $                       
 
       
10. Any losses or expenses resulting from Swap Termination Value:
  $                       

Form of Compliance Certificate

 

D - 3



--------------------------------------------------------------------------------



 



         
11. Any losses attributable to non-cash mark-to-market adjustments on Swap
Contracts:
  $                       
 
       
12. Other non-recurring expenses reducing Consolidated Net Income which do not
represent a cash item in such period or any future period (including without
duplication any losses with respect to the cancellation or early extinguishment
of Indebtedness):
  $                       
 
       
13. Federal, state, local and foreign income tax credits:
  $                       
 
       
14. Income or gain from Swap Termination Value:
  $                       
 
       
15. Income or gain attributable to non-cash mark-to-market adjustments on Swap
Contracts:
  $                       
 
       
16. Non-cash items increasing Consolidated Net Income (including any income or
gain with respect to the cancellation or early extinguishment of Indebtedness):
  $                       
 
       
17. Consolidated EBITDA (Lines I.D.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 +
   
10 + 11 + 12 - 13 - 14 - 15 - 16)2:
  $                       
 
       
E. Consolidated Leverage Ratio (Line I.A — (Line I.B — Line I.C) ¸ Line I.D.17):
  ____ to 1

Maximum permitted:

          Four Fiscal Quarters Ending   Maximum Consolidated
Leverage Ratio  
 
       
Closing Date through September 30, 2011
    4.375:1.00  
 
       
October 1, 2011 through December 31, 2011
    4.25:1.00  
 
       
January 1, 2012 through September 30, 2012
    4.125:1.00  
 
       
October 1, 2012 through December 31, 2012
    3.875:1.00  
 
       
January 1, 2013 through September 30, 2013
    3.625:1.00  
 
       
October 1, 2013 through March 31, 2014
    3.50:1.00  
 
       
April 1, 2014 and each fiscal quarter thereafter
    3.375:1.00  

 

      2  
With respect to any calculations of Consolidated EBITDA for any Measurement
Period ending on or prior to June 30, 2011, (i) Consolidated EBITDA for the
Fiscal Quarter ended March 31, 2010 shall be deemed to be $90,335,000,
(ii) Consolidated EBITDA for the Fiscal Quarter ended June 30, 2010 shall be
deemed to be $116,261,000 and (iii) Consolidated EBITDA for the Fiscal Quarter
ended September 30, 2010 shall be deemed to be $135,694,000.

Form of Compliance Certificate

 

D - 4



--------------------------------------------------------------------------------



 



         
II. Section 7.04 (b) — Consolidated Interest Coverage Ratio.
       
 
       
A. Consolidated EBITDA for Subject Period (Line I.D.17 above)
  $                       
 
       
B. Consolidated Interest Charges for Subject Period:
  $                       
 
       
C. Consolidated Interest Coverage Ratio (Line II.A ¸ Line II.B)3:
  ____ to 1

Minimum required:

              Minimum Consolidated   Four Fiscal Quarters Ending   Interest
Coverage Ratio    
January 1, 2011 through June 30, 2011
    2.375:1.00  
 
       
July 1, 2011 through September 30, 2011
    2.625:1.00  
 
       
October 1, 2011 through September 30, 2012
    2.875:1.00  
 
       
October 1, 2012 through December 31, 2012
    3.075:1.00  
 
       
January 1, 2013 through September 30, 2013
    3.125:1.00  
 
       
October 1, 2013 and each fiscal quarter thereafter
    3.25:1.00  

 

      3  
With respect to (i) the Fiscal Quarter ended March 31, 2011, the Subject Period
shall be the one Fiscal Quarter period ended on such date, (ii) the Fiscal
Quarter ended June 30, 2011, the Subject Period shall be the two Fiscal Quarter
period ended on such date and (iii) the Fiscal Quarter ended September 30, 2011,
the Subject Period shall be the three Fiscal Quarter period ended on such date.

Form of Compliance Certificate

 

D - 5



--------------------------------------------------------------------------------



 



         
III. Section 7.07 — Capital Expenditures
       
 
       
A. Capital Expenditures made in the current Fiscal Year:
  $                       
 
       
B. Capital Expenditures committed to be made (but not yet made) in the current
Fiscal Year:
  $                       
 
       
C. Capital Expenditures Amount (Line III.A + Line III.B):
  $                       

Maximum permitted:

              Maximum Capital   Period   Expenditures Amount4  
 
       
Fiscal Year 2011
  $ 550,000,000  
 
       
Fiscal Year 2012
  $ 635,000,000  
 
       
Fiscal Year 2013
  $ 740,000,000  
 
       
Fiscal Year 2014
  $ 740,000,000  
 
       
Fiscal Year 2015
  $ 730,000,000  
 
       
January 1, 2016 and thereafter
  $ 750,000,000  

 

      4  
The Maximum Capital Expenditures Amount for any Fiscal Year to be increased by
the lesser of (a) an amount equal to the excess, if any, of the Maximum Capital
Expenditures Amount for the previous Fiscal Year (without giving effect to any
adjustment in accordance with this footnote) over the actual amount of Capital
Expenditures for such previous Fiscal Year and (b) 10% of the Maximum Capital
Expenditures Amount for the previous Fiscal Year.

Form of Compliance Certificate

 

D - 6



--------------------------------------------------------------------------------



 



For the Year ended ___________________, ____
SCHEDULE 25
to the Compliance Certificate
($ in 000’s)
Excess Cash Flow
(in accordance with the definition of Excess Cash Flow
as set forth in the Agreement)

         
1. Consolidated EBITDA for Fiscal Year (Line I.D. 17 above):
  $                       
 
       
2. Cash Consolidated Interest Charges actually paid in cash:
  $                       
 
       
3. Scheduled principal repayments, to the extent actually made, of Term Loans:
  $                       
 
       
4. Scheduled repayments, to the extent actually made, of any other Indebtedness
(including scheduled lease or other repayments in connection with any Motor
Vehicle Financing or Newly Acquired Motor Vehicle Financing):
  $                       
 
       
5. Voluntary repayments of Indebtedness (other than the Loans and revolving
facilities that are not permanently reduced):
  $                       
 
       
6. Cash income Taxes actually paid in cash:
  $                       
 
       
7. Capital Expenditures made in cash (exclusive of Capital Expenditures financed
with the proceeds of Indebtedness, equity issuances, casualty proceeds or other
proceeds which are not included in Consolidated EBITDA):
  $                       
 
       
8. Cash consideration in respect of Permitted Acquisitions or other permitted
capital Investments (including in real estate assets):
  $                       
 
       
9. Restricted Payments (x) which are paid in cash during such period to the
extent not deducted in any determination of Excess Cash Flow for any prior
Fiscal Year or (y) estimated in good faith to be payable in respect of such
period:
  $                       
 
       
10. Investments in any Captive Insurance Company:
  $                       
 
       
11. Excess Cash Flow (Line 1 over Line 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10):
  $                       

 

      5  
Schedule 2 should only be included in Compliance Certificates accompanying
annual financial statements

Form of Compliance Certificate

 

D - 7



--------------------------------------------------------------------------------



 



EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]6 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]7 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]8 hereunder are several and not joint.]9
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

             
1.
  Assignor[s]:  
 
   
 
     
 
   

 

      6  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  7  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  8   Select as appropriate.   9  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Form of Assignment and Assumption

 

E-1 - 1



--------------------------------------------------------------------------------



 



             
2.
  Assignee[s]:  
 
   
 
     
 
   

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]   3.   Borrower: Swift Transportation Co., LLC

4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.  
Credit Agreement: Credit Agreement, dated as of December 21, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among Swift Transportation Company, Swift Transportation Co., LLC, a
Delaware limited liability company, the Lenders and agents from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender
  6.   Assigned Interest:

                                                                      Aggregate
            Percentage                             Amount of     Amount of    
Assigned of                     Facility     Commitment/Loans    
Commitment/Loans     Commitment/     CUSIP   Assignor[s]10   Assignee[s]11    
Assigned12     for all Lenders13     Assigned     Loans14     Number  
 
                                     $                          $
                                                %        
 
                                     $                          $
                                                %        
 
                                     $                          $
                                                %        

[7.   Trade Date:                                          ]15

Effective Date:  ____________, 20_____  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
 

      10   List each Assignor, as appropriate.   11   List each Assignee, as
appropriate.   12  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Commitment”, etc.).
  13  
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
  14   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   15  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Form of Assignment and Assumption

 

E-1 - 2



--------------------------------------------------------------------------------



 



                  [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

[Consented to and]16 Accepted:
BANK OF AMERICA, N.A., as
    Administrative Agent

         
By:
       
 
 
 
Title:    

[Consented to:]17
SWIFT TRANSPORTATION CO., LLC

         
By:
       
 
 
 
Title:    

[Consented to:]18
BANK OF AMERICA, N.A., as
    L/C Issuer and Swing Line Lender

         
By:
       
 
 
 
Title:    

 

      16  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. The consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Loan Commitment or Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.
  17  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. The consent of the Borrower shall (such consent not to be
unreasonably withheld or delayed, it being understood that it is reasonable for
the Borrower to withhold consent with regard to assignments of Revolving Credit
Loans to a financial institution that is not a commercial bank or investment
bank that customarily enters into such revolving facilities) be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment, (2) with respect to the Revolving Credit Facility, (x) prior to the
first anniversary of the Closing Date, the assigning Lender is a Closing Date
Revolving Credit Lender (or an affiliate of, or an Approved Fund with respect
to, a Closing Date Revolving Credit Lender); provided that any assignment by a
Closing Date Revolving Credit Lender prior to the first anniversary of the
Closing Date (other than to an existing Revolving Credit Lender, or an Affiliate
of, or Approved Fund with respect to, a Revolving Credit Lender) shall be
effected in consultation with the Borrower or (y) such assignment is to a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to a Revolving Credit Lender or (3) with respect to
the Term Loan Facility, such assignment is to a Term Lender, an Affiliate of a
Term Lender or an Approved Fund with respect to a Term Lender.
  18  
The consent of the L/C Issuer and Swing Line Lender shall be required for any
assignment in respect of the Revolving Credit Facility.

Form of Assignment and Assumption

 

E-1 - 3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Credit Agreement, dated as of December 21, 2010, among Swift Transportation
Company, Swift Transportation Co., LLC, a Delaware limited liability company,
the Lenders and agents from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 6.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
Form of Assignment and Assumption

 

E-1 - 4



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Form of Assignment and Assumption

 

E-1 - 5



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE

     
FAX ALONG WITH COMMITMENT LETTER TO:
   
 
   

 
 
 

         
 
  FAX #  
 
       

 
 

     
I. Borrower Name: SWIFT TRANSPORTATION CO., LLC
   
 
   

 
 
$ 400MM Type of Credit Facility REVOLVER
 
II. Legal Name of Lender of Record for Signature Page:
 
 
 
 

  •   Signing Credit Agreement  _____  YES  _____  NO

  •   Coming in via Assignment  _____  YES  _____  NO

     
III. Type of Lender:
   
 
 
 

 
 
 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

     
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
     
 
     
 
     
 
   
 
   
 
     
 
     

Form of Administrative Questionnaire

 

E-2 - 1



--------------------------------------------------------------------------------



 



       
 
   
 
   
 
   
 
   
 
     
 
     
 
     
 
   
 
   
 
   
 
   
 
   
 
     
 
     
 
     
 
   
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                      Primary   Secondary     Credit Contact   Operations
Contact   Operations Contact
Name:
           
 
           
 
             
 
           
Title:
           
 
           
 
             
 
           
Address:
           
 
           
 
             
 
           
Telephone:
           
 
           
 
             
 
             
 
           
Facsimile:
           
 
           
 
             
 
           
E Mail Address:
           
 
           
 
               
IntraLinks E Mail Address:
           
 
           
 
             

Form of Administrative Questionnaire

 

E-2 - 2



--------------------------------------------------------------------------------



 



Does Secondary Operations Contact need copy of notices?  _____  YES  _____  NO

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
Name:
           
 
           
 
             
 
           
Title:
           
 
           
 
             
 
           
Address:
           
 
           
 
             
 
           
Telephone:
           
 
           
 
             
 
             
 
           
Facsimile:
           
 
           
 
             
 
           
E Mail Address:
           
 
               

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

         
Pay to:
             
 
         
 
  (Bank Name)    
 
             
 
         
 
  (ABA #)            
 
         
 
  (Account #)            
 
         
 
         
 
  (Attention)    

Form of Administrative Questionnaire

 

E-2 - 3



--------------------------------------------------------------------------------



 



VIII. Lender’s Fed Wire Payment Instructions:

             
Pay to:
                 
 
             
 
             
 
             
 
  (Bank Name)              
 
             
 
             
 
             
 
  (ABA#)       (City/State)      
 
             
 
             
 
             
 
  (Account #)       (Account Name)      
 
             
 
             
 
             
 
      (Attention)    

IX. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

                         
Lender Taxpayer Identification Number (TIN):
                                                          _                     
 
 
                         

Form of Administrative Questionnaire

 

E-2 - 4



--------------------------------------------------------------------------------



 



Tax Withholding Form Delivered to Bank of America*:
                     W-9
                     W-8BEN
                     W-8ECI
                     W-8EXP
                     W-8IMY

     
Tax Contact
 
 
 
   

         
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Address:
       
 
 
 
   
Telephone:
       
 
 
 
   
Facsimile:
       
 
 
 
   
E Mail Address:
       
 
 
 
   

NON—U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Form of Administrative Questionnaire

 

E-2 - 5



--------------------------------------------------------------------------------



 



Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

      *   Additional guidance and instructions as to where to submit this
documentation can be found at this link:

X. Bank of America Payment Instructions:

     
Pay to:
  Bank of America, N.A.
 
  ABA # [*]
 
  Dallas, TX
 
  Acct. # [*]
 
  Attn: Corporate Credit Services
 
  Ref: Swift Transportation

 

      *   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

Form of Administrative Questionnaire

 

E-2 - 6



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SECURITY AGREEMENT

(See attached)

 

F - 1



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
This GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Security Agreement”), is made by SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”) and each Subsidiary of Holdings from
time to time a party to this Security Agreement (such Subsidiaries, together
with Holdings, the “Guarantors”; and the Borrower and each Guarantor,
individually a “Grantor” and collectively, the “Grantors”), in favor of BANK OF
AMERICA, N.A., as administrative agent for each of the Secured Parties (together
with its successor(s) thereto in such capacity, the “Administrative Agent”) and
MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent for each of the
Secured Parties (together with its successor(s) thereto in such capacity, the
“Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, the various
financial institutions and other Persons from time to time parties thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other agents
parties thereto from time to time, the Lenders and the L/C Issuer have extended
Commitments to make Credit Extensions to the Borrower; and
WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Credit Agreement, each Grantor is required to execute and deliver this
Security Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):
“Administrative Agent” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrower Obligations” is the collective reference to the unpaid principal of
and interest on the Loans and L/C Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and L/C Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of Secured Hedge Agreements or Secured Cash
Management Agreements, any Affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Letter of Credit, any
Secured Hedge Agreement or Secured Cash Management Agreement to which the
Borrower is a party or any other document made, delivered or given in connection
with any of the foregoing, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of any of the foregoing agreements).

 

F - 2



--------------------------------------------------------------------------------



 



“Collateral” is defined in Section 3.1.
“Collateral Account” is defined in clause (b) of Section 5.3.
“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Agent, that provides for the
Collateral Agent to have “control” (as defined in the UCC) over any applicable
Investment Property (including Securities Accounts) or Deposit Accounts.
“Copyright Collateral” means with respect to each Grantor, all of such Grantor’s
right, title and interest throughout the world in and to:
(a) all copyrights and copyrightable works of authorship owned by any Grantor,
whether registered or unregistered and whether published or unpublished, in any
media, now or hereafter in force including copyrights registered in the United
States Copyright Office and corresponding offices in other countries of the
world, and registrations thereof and all applications for registration thereof,
whether pending or in preparation and all extensions and renewals of the
foregoing (“Copyrights”), including the United States Copyright registrations
and applications referred to in Item A of Schedule V;
(b) all Copyright licenses and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Copyright License”), including each written, exclusive,
inbound license of any material United States Copyright application and/or
registration referred to in Item B of Schedule V;
(c) the right to sue for past, present and future infringement or other
violation of any of the Copyrights owned by such Grantor, and for breach or
enforcement of any Copyright License; and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
“Copyright License” is defined in the definition of “Copyright Collateral.”
“Copyrights” is defined in the definition of “Copyright Collateral.”
“Credit Agreement” is defined in the first recital.
“Distributions” means all dividends paid on Capital Securities, liquidating
dividends paid on Capital Securities, shares (or other designations) of Capital
Securities resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Capital Securities constituting
Collateral.

 

F - 3



--------------------------------------------------------------------------------



 



“Filing Statements” is defined in clause (b) of Section 4.7.
“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
“Grantor” and “Grantors” are defined in the preamble.
“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Secured Hedge Agreement or any Secured Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document).
“Guarantors” is defined in the preamble.
“IEL Notes” means those certain “Installment Contracts-Security Agreements” or
any similar documents entered into from time to time by IEL and its operators
with respect to the sale of Motor Vehicles.
“Intellectual Property” means Trademarks, Patents, Copyrights, Trade Secrets and
all other intellectual property arising under any applicable Law, statutory
provision or common Law doctrine in the United States or anywhere else in the
world.
“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade
Secrets Collateral.
“Intellectual Property Security Agreements” means the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement
substantially in the form set forth in Exhibits A, B, and C, respectively.
“LKE Account” means the accounts held by Swift Transportation Company with
account numbers [*] for tractors and [*] for trailers (and any successor or
replacement account numbers associated with such accounts) in each case at Bank
of America, N.A.; and any other Deposit Account or Securities Account
established by any Grantor following the Closing Date and designated as a “Like
Kind Exchange” account in the name of such account.
“Motor Vehicle Title Office” is defined in Section 5.6(b).
“Motor Vehicles” means all motor vehicles, tractors, containers, trailers and
other like property, whether or not title thereto is governed by a Certificate
of Title or ownership.
 

      *   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

 

F - 4



--------------------------------------------------------------------------------



 



“Newly Acquired Motor Vehicles” means any Motor Vehicle acquired by a Loan Party
that such Loan Party reasonably anticipates will become subject to a Newly
Acquired Motor Vehicle Financing within 180 days of the acquisition of such
Motor Vehicle; provided that (i) if at any time within such 180-day period the
applicable Loan Party no longer reasonably anticipates such Motor Vehicle will
become subject to a Newly Acquired Motor Vehicle Financing within such 180-day
period, (ii) if such Motor Vehicle does not become subject to a Newly Acquired
Motor Vehicle Financing within such 180-day period or (iii) if at any time after
becoming subject to a Newly Acquired Motor Vehicle Financing, such Motor Vehicle
is longer subject to a Newly Acquired Motor Vehicle Financing (or any
refinancing thereof), such Motor Vehicle shall, in each case, no longer be a
Newly Acquired Motor Vehicle.
“Non-Fleet Type Motor Vehicles” means company cars and other Motor Vehicles used
at terminals for the repair, maintenance, servicing and other similar business
operations of Holdings and its Subsidiaries.
“Owned Intellectual Property Collateral” means with respect to any Grantor, all
Intellectual Property Collateral that is owned by such Grantor.
“Patent Collateral” means with respect to any Grantor, all of such Grantors’
right, title and interest throughout the world in and to:
(a) inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all patent
applications in preparation for filing, including all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the foregoing, in each case, owned by any Grantor (“Patents”), including
each United States issued Patent and Patent application referred to in Item A of
Schedule III;
(b) all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause (a)
above (each a “Patent License”), including each written, exclusive, inbound
license of any material United States Patent application and/or registration
referred to in Item B of Schedule III;
(c) the right to sue third parties for past, present and future infringements of
any Patent or Patent application, or for breach or enforcement of any Patent
License; and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, royalties, income, payments, claims, damage awards, and proceeds of
infringement suits).
“Patent License” is defined in the definition of “Patent Collateral.”
“Patents” is defined in the definition of “Patent Collateral.”
“Permitted Liens” means all Liens permitted by Section 7.03 of the Credit
Agreement.
“Secured Obligations” means, collectively, the Borrower Obligations and the
Guarantor Obligations.
“Securities Act” is defined in Section 7.2(a).
“Security Agreement” is defined in the preamble.
“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or have
been either Cash Collateralized or supplemented by a “backstop” letter of credit
reasonably satisfactory to the Fronting Bank), all Secured Hedge Agreements have
been terminated and all Commitments shall have terminated.

 

F - 5



--------------------------------------------------------------------------------



 



“Trademark” is defined in the definition of “Trademark Collateral.”
“Trademark Collateral” means with respect to any Grantor, all of such Grantor’s
right, title and interest throughout the world in and to:
(a) (i) all trademarks, trade names, brand names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
domain names, service marks, certification marks, collective marks, logos and
other source or business identifiers, whether registered or unregistered, in
each case, owned by any Grantor and all goodwill of the business associated
therewith, now existing or hereafter adopted or acquired, whether currently in
use or not, all registrations thereof and all applications in connection
therewith, whether pending or in preparation for filing, including registrations
and applications in the United States Patent and Trademark Office or in any
other office or agency of the United States of America, or any State thereof, or
in any other country or political subdivision thereof, or otherwise, and all
common law rights relating to the foregoing, and (ii) the right to obtain all
reissues, extensions or renewals of the foregoing (collectively referred to as
“Trademarks”), including those United States Trademarks applications and
registrations referred to in Item A of Schedule IV;
(b) all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each written, exclusive, inbound license of any material United States
Trademark application and/or registration referred to in Item B of Schedule IV;
(c) the right to sue third parties for past, present and future infringement,
dilution or other violation of the Trademarks described in clause (a) and, to
the extent applicable, clause (b) or for any injury to the goodwill associated
with the use of any such Trademark or for breach or enforcement of any Trademark
License; and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
“Trademark License” is defined in the definition of “Trademark Collateral.”
“Trade Secret License” is defined in the definition of “Trade Secrets
Collateral.”
“Trade Secrets” is defined in the definition of “Trade Secrets Collateral.”
“Trade Secrets Collateral” means with respect to any Grantor all of such
Grantor’s right, title and interest throughout the world in and to (a) all
common Law and statutory trade secrets and all other confidential and
proprietary information and know-how (collectively referred to as “Trade
Secrets”) obtained by or used in or contemplated at any time for use in the
business of a Grantor, whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating or referring in any way to such Trade Secret, (b) all Trade Secret
licenses and other agreements for the grant by or to such Grantor of any right
to use any Trade Secret (each a “Trade Secret License”) including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret License, and (d) all proceeds of, and rights associated with,
the foregoing (including Proceeds, licenses, royalties, income, payments,
claims, damage awards and proceeds of infringement suits).

 

F - 6



--------------------------------------------------------------------------------



 



SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.
SECTION 1.3. UCC Definitions. When used herein the terms “Account”, “Certificate
of Title”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”, “Security
Entitlement’, “Supporting Obligations” and “Uncertificated Securities” have the
meaning provided in Article 8 or Article 9, as applicable, of the UCC. Letters
of Credit has the meaning provided in Section 5-102 of the UCC.
SECTION 1.4. Other Definitional Provisions.
(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section and Schedule references are to this Security Agreement
unless otherwise specified.
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
ARTICLE II
GUARANTEE
SECTION 2.1. Guarantee.
(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state fraudulent transfer or
fraudulent conveyance laws and other laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 2.2).
(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Lender hereunder.

 

F - 7



--------------------------------------------------------------------------------



 



(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding (which has not been
backstopped or Cash Collateralized) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.
(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.
SECTION 2.2. Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.
SECTION 2.3. Amendments, etc. with respect to the Borrower Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party or any Lender, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

 

F - 8



--------------------------------------------------------------------------------



 



SECTION 2.4. Guarantee Absolute and Conditional. To the fullest extent permitted
by applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Secured Parties upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
SECTION 2.5. Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, in whole or in
part, and such reinstatement shall, to the fullest extent permitted by
applicable law, be effective all as though such payments had not been made.
SECTION 2.6. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Administrative Agent’s Office.
ARTICLE III
SECURITY INTEREST
SECTION 3.1. Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of such Grantor’s present and after
acquired personal property, including all of such Grantor’s right, title and
interest in and to the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located (collectively, the
“Collateral”):
(a) Accounts;
(b) Chattel Paper;
(c) Commercial Tort Claims listed on Item H of Schedule II (as such schedule may
be amended or supplemented from time to time);
(d) Deposit Accounts;
(e) Documents;

 

F - 9



--------------------------------------------------------------------------------



 



(f) Equipment;
(g) Fixtures;
(h) General Intangibles;
(i) Goods;
(j) Instruments;
(k) Inventory;
(l) Investment Property;
(m) Intellectual Property Collateral;
(n) Letter-of-Credit Rights and Letters of Credit;
(o) Motor Vehicles;
(p) Supporting Obligations;
(q) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;
(r) all Proceeds of the foregoing and, to the extent not otherwise included,
(A) all payments under insurance (whether or not the Collateral Agent is the
loss payee thereof) and (B) all tort claims; and
(s) all other property and rights of every kind and description and interests
therein.
Notwithstanding the foregoing, the term “Collateral” shall not include, and the
grant of a security interest as provided hereunder shall not extend to:
(i) such Grantor’s real property interests (including fee real estate and
leasehold interests);
(ii) any contracts, instruments, licenses or other documents, any rights
thereunder or any assets subject thereto, as to which the grant of a security
interest therein would (A) constitute a violation of a valid and enforceable
restriction in favor of a third party on such grant, unless and until any
required consents shall have been obtained, or (B) give any other party to such
contract, instrument, license or other document the right to terminate its
obligations thereunder, except to the extent that applicable terms in such
contract, instrument, license or other document are ineffective under applicable
law;
(iii) Investment Property consisting of Capital Securities of a Foreign
Subsidiary of such Grantor, in excess of 65% of the total combined voting power
of all Capital Securities of each such Foreign Subsidiary, except that such 65%
limitation shall not apply to a Foreign Subsidiary that (x) is treated as a
partnership under the Code or (y) is not treated as an entity that is separate
from (A) such Grantor; (B) any Person that is treated as a partnership under the
Code or (C) any “United States person” (as defined in Section 7701(a)(30) of the
Code);

 

F - 10



--------------------------------------------------------------------------------



 



(iv) any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset;
(v) any Newly Acquired Motor Vehicle;
(vi) any LKE Account and deposit accounts used solely for payroll, payroll taxes
and other employee and benefit plans;
(vii) any application for Trademarks filed in the United States Patent and
Trademark Office on the basis of any Grantor’s “intent-to-use” such Trademark
pursuant to 15 U.S.C. §1051 Section (b)(1) and for which a form evidencing use
of the mark in interstate commerce has not been filed pursuant to 15 U.S.C.
§1051(c) or (d) to the extent such application or Trademarks would be rendered
invalidated, canceled or abandoned due to the granting or enforcement of such
security interest;
(viii) Accounts and related assets included as collateral security in any
Qualified Receivables Transaction;
(ix) Investment Property consisting of Capital Securities of Swift Academy, any
Captive Insurance Company or any Receivables Subsidiary (provided, that to the
extent such Capital Securities of any Receivables Subsidiary are permitted to be
pledged pursuant to the terms of the applicable Qualified Receivables
Transaction, the grant of security interest hereunder shall extend to such
Capital Securities of such Receivables Subsidiary); or
(x) assets (including proceeds thereof) subject to Liens under purchase money
Indebtedness or Capitalized Leases permitted under Section 7.02 of the Credit
Agreement, to the extent such Indebtedness or Capitalized Leases contains a
valid prohibition on using such assets to secure other indebtedness.
SECTION 3.2. Security for Secured Obligations.
This Security Agreement and the Collateral in which the Collateral Agent for the
benefit of the Secured Parties is granted a security interest hereunder by the
Grantors secure the payment and performance of all of the Secured Obligations.
SECTION 3.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a) the Grantors will remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein, and will perform all of their
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;
(b) the exercise by the Collateral Agent of any of its rights hereunder will not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

 

F - 11



--------------------------------------------------------------------------------



 



(c) no Secured Party will have any obligation or liability under any contracts
or agreements included in the Collateral by reason of this Security Agreement,
nor will any Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
SECTION 3.4. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Capital Securities pledged hereunder is permitted to be paid
(in accordance with Section 7.06 of the Credit Agreement), such Distribution or
payment may be paid directly to the applicable Grantor. If any Distribution is
made in contravention of Section 7.06 of the Credit Agreement, such Grantor
shall hold the same segregated and in trust for the Collateral Agent until paid
to the Collateral Agent in accordance with Section 5.1.5.
SECTION 3.5. Security Interest and Guarantee Absolute, etc. This Security
Agreement, including the guarantee contained in Section 2, shall in all respects
be a continuing, absolute, unconditional and irrevocable grant of security
interest and guarantee of payment, and shall remain in full force and effect
until the Termination Date. All rights of the Secured Parties and the security
interests granted to the Collateral Agent (for its benefit and the ratable
benefit of each other Secured Party) hereunder, and all obligations of the
Grantors hereunder, shall, in each case, be absolute, unconditional and
irrevocable irrespective of:
(a) any lack of validity, legality or enforceability of any Loan Document, any
of the Borrower Obligations or any other collateral security therefor or
guaranty with respect thereto;
(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other Grantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Secured
Obligations;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligations;
(d) any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;
(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;
(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a Grantor (including the Grantors hereunder) of the Secured
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or

 

F - 12



--------------------------------------------------------------------------------



 



(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor (other than the defense of payment in full in cash or performance in
full);
SECTION 3.6. Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party. No Grantor
shall seek or be entitled to seek any contribution or reimbursement from any
Loan Party, in respect of any payment made under any Loan Document or otherwise,
until following the Termination Date. Any amount paid to such Grantor on account
of any such subrogation rights prior to the Termination Date shall be held in
trust for the benefit of the Secured Parties and shall immediately be paid and
turned over to the Collateral Agent for the benefit of the Secured Parties in
the exact form received by such Grantor (duly endorsed in favor of the
Collateral Agent, if required), to be credited and applied against the Secured
Obligations, whether matured or unmatured, in accordance with Section 7.1;
provided that if such Grantor has made payment to the Secured Parties of all or
any part of the Secured Obligations and the Termination Date has occurred, then
at such Grantor’s request, the Collateral Agent (on behalf of the Secured
Parties) will, at the expense of such Grantor, execute and deliver to such
Grantor appropriate documents (without recourse and without representation or
warranty) necessary to evidence the transfer by subrogation to such Grantor of
an interest in the Secured Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Grantor shall refrain from taking any action or commencing any proceeding
against any other Loan Party (or its successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Security Agreement to any Secured Party.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, the Grantors represent and warrant to each
Secured Party as set forth below.
SECTION 4.1. As to Capital Securities of the Subsidiaries, Investment Property.
(a) With respect to any direct Subsidiary of any Grantor that is
(i) a corporation, business trust, joint stock company or similar Person, all
Capital Securities issued by such Subsidiary are duly authorized and validly
issued, fully paid and non-assessable, and represented by a certificate; and
(ii) a partnership or limited liability company, no Capital Securities issued by
such Subsidiary (A) are dealt in or traded on securities exchanges or in
securities markets, (B) expressly provides that such Capital Securities are
securities governed by Article 8 of the UCC or (C) are held in a Securities
Account, except, with respect to this clause (a)(ii), Capital Securities (x) for
which the Collateral Agent is the registered owner or (y) with respect to which
the issuer has agreed in an authenticated record with such Grantor and the
Collateral Agent to comply with any instructions of the Collateral Agent without
the consent of such Grantor if an Event of Default has occurred and is
continuing.
(b) Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Collateral Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Agent.

F - 13

19



--------------------------------------------------------------------------------



 



(c) With respect to Uncertificated Securities constituting Collateral in excess
of $100,000 owned by any Grantor, such Grantor has caused the issuer thereof
either to (i) register the Collateral Agent as the registered owner of such
security or (ii) agree in an authenticated record with such Grantor and the
Collateral Agent that, if an Event of Default has occurred and is continuing,
such issuer will comply with instructions with respect to such security
originated by the Collateral Agent without further consent of such Grantor.
(d) The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by each Grantor hereunder is as set forth in Item A of
Schedule I.
(e) Each Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other person, except
(i) the security interest created by this Agreement, (ii) the security interests
created by the Senior Note Documents, (iii) with regard to Capital Securities,
Liens permitted pursuant to Sections 7.03(j), (k) and (l) of the Credit
Agreement and (iv) with regard to any Collateral other than Capital Securities,
any Permitted Liens.
SECTION 4.2. Grantor Name, Location, etc.
(a) The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.
(b) The Grantors do not have any trade names other than those set forth in Item
B of Schedule II hereto.
(c) During the four months preceding the date hereof, no Grantor has been known
by any legal name different from the one set forth on the signature page hereto,
nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item C of Schedule II hereto.
(d) Each Grantor’s federal taxpayer identification number is (and, during the
four months preceding the date hereof, such Grantor has not had a federal
taxpayer identification number different from that) set forth in Item D of
Schedule II hereto.
(e) No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.
(f) No Grantor maintains any Deposit Accounts, Securities Accounts or Commodity
Accounts with any Person, in each case, except as set forth on Item E of
Schedule II and clause (vi) of Section 3.1.
(g) No Grantor is the beneficiary of any Letters of Credit with a value in
excess of $500,000, except as set forth on Item G of Schedule II.
(h) No Grantor has Commercial Tort Claims (x) in which a suit has been filed by
such Grantor and (y) where the amount of damages reasonably expected to be
claimed exceeds $1,000,000, except as set forth on Item H of Schedule II.

 

F - 14



--------------------------------------------------------------------------------



 



(i) Each Grantor’s organizational identification number is set forth in Item I
of Schedule II hereto.
(j) The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor.
(k) Subject to Section 5.7(a), each Grantor has obtained a legal, valid and
enforceable consent of each issuer of any Letter of Credit to the assignment of
the Proceeds of such Letter of Credit to the Collateral Agent. No Grantor has
consented to, and is otherwise aware of, any Person (other than the Collateral
Agent pursuant hereto and the Collateral Agent under the Indenture) having
control (within the meaning of Section 9-104 of the UCC) over, or any other
interest in any of such Grantor’s rights in respect thereof.
(l) Each LKE Account is utilized solely in connection with the LKE Program.
SECTION 4.3. Ownership, No Liens, etc. Each Grantor owns its Collateral, except
with respect to Intellectual Property Collateral that is not Owned Intellectual
Property Collateral, free and clear of any Lien, except for any security
interest (a) created by this Security Agreement, (b) subject to clause (c)
below, in the case of Collateral other than the Capital Securities pledged
hereunder, that is a Permitted Lien and (c) in the case of Capital Securities
pledged hereunder, Liens permitted pursuant to Sections 7.03(j), (k) and (l) of
the Credit Agreement. No effective UCC financing statement or other filing
similar in effect covering all or any part of such Collateral is on file in any
recording office, except those filed in favor of the Collateral Agent relating
to this Security Agreement, Permitted Liens (subject to clause (c) above) or as
to which a duly authorized termination statement relating to such UCC financing
statement or other instrument has been delivered to the Collateral Agent on the
Closing Date.
SECTION 4.4. Possession of Inventory, Control; etc.
(a) Each Grantor has, and agrees that it will maintain, exclusive possession of
its Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory,
other than (i) Equipment and Inventory in transit in the ordinary course of
business, (ii) Equipment and Inventory that is in the possession or control of a
warehouseman, bailee agent or other Person (other than a Person controlled by or
under common control with such Grantor) that, either (x) all such Equipment or
Inventory in the possession of such third parties has an aggregate fair market
value of less than $500,000 or (y) all such third parties have been notified of
the security interest created in favor of the Secured Parties pursuant to this
Security Agreement, and have authenticated a record acknowledging the security
interest created in favor of the Secured Parties’ pursuant to this Security
Agreement, (iii) Instruments or Promissory Notes that have been delivered to the
Collateral Agent pursuant to Section 4.5. In the case of Equipment or Inventory
described in clause (ii) above, no lessor or warehouseman of any premises or
warehouse upon or in which such Equipment or Inventory is located has (i) issued
any warehouse receipt or other receipt in the nature of a warehouse receipt in
respect of any such Equipment or Inventory, (ii) issued any Document for any
such Equipment or Inventory, (iii) received notification of any Person’s
security interest (other than the security interest granted hereunder or under
any Permitted Lien) in any such Equipment or Inventory or (iv) any Lien on any
such Equipment or Inventory other than a Permitted Lien.
(b) Each Grantor is the sole entitlement holder of its Accounts and no other
Person (other than the Collateral Agent pursuant to this Security Agreement or
any other Person with respect to Permitted Liens) has control or possession of,
or any other interest in, any of its Accounts that constitute Collateral or any
other securities or property credited thereto.

 

F - 15



--------------------------------------------------------------------------------



 



SECTION 4.5. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Collateral Agent possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper with a
value in excess of $500,000 in the aggregate owned or held by such Grantor on
the Closing Date, which Documents, Instruments, Promissory Notes and tangible
Chattel Paper are set forth in Item B of Schedule I.
SECTION 4.6. Intellectual Property Collateral.
(a) In respect of the Intellectual Property Collateral, as of the date hereof:
(i) set forth in Item A of Schedule III hereto is a complete and accurate list
of all issued United States Patents and Patent applications owned by each
Grantor that have been issued by or are pending at the United States Patent and
Trademark Office, and set forth in Item B of Schedule III hereto is a complete
and accurate list, in all material respects, of all written, exclusive, inbound
licenses of any material United States Patent and Patent application to which
any Grantor is a party;
(ii) set forth in Item A of Schedule IV hereto is a complete and accurate list
of all United States Trademark applications and registrations owned by each
Grantor that are registered, or for which an application for registration has
been made, with the United States Patent and Trademark Office, and set forth in
Item B of Schedule IV hereto is a complete and accurate list, in all material
respects, of all written, exclusive, inbound licenses of any material United
States Trademark application and/or registration to which any Grantor is a
party; and
(iii) set forth in Item A of Schedule V hereto is a complete and accurate list
of all United States Copyrights applications and registrations owned by each
Grantor that are registered, or for which an application for registration has
been made, with the United States Copyright Office; and set forth in Item B of
Schedule V hereto is a complete and accurate list, in all material respects, of
all written, exclusive, inbound licenses of any material United States Copyright
application and/or registration to which any Grantor is a party.
(b) Except as disclosed on Schedule VI, in respect of each Grantor:
(i) except as could not reasonably be expected to have a Material Adverse
Effect, the Intellectual Property Collateral set forth in Item A of Schedules
III through V of such Grantor, is valid, subsisting, unexpired and enforceable
and in compliance with all legal requirements (including timely payment of all
applicable filing, examination and maintenance fees and timely filing of all
applicable applications and affidavits of working, use and incontestability) and
has not been abandoned or adjudged invalid or unenforceable, in whole or in
part;
(ii) except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor is the sole and exclusive owner of the entire right, title
and interest in and to its Owned Intellectual Property Collateral free of any
Liens (except for the Permitted Liens), such Grantor has the sole and exclusive
right to bring actions for infringement or misappropriation of its Owned
Intellectual Property Collateral and no written claim has been made to Grantor
that such Grantor is or may be, in conflict with, infringing, misappropriating,
diluting, misusing or otherwise violating any of the Intellectual Property
rights of any third party or that challenges such Grantor’s ownership, use,
protectability, registerability, validity, or enforceability of any Owned
Intellectual Property Collateral and, to such Grantor’s knowledge, there is no
valid basis for any such claims;

 

F - 16



--------------------------------------------------------------------------------



 



(iii) except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has made all necessary filings and recordations, which it,
in its reasonable business judgment, deems advisable to protect its interest in
any Owned Intellectual Property Collateral that is material to the business of
such Grantor, including recordations of all of its interests in the United
States issuances, registrations and applications included in the Patent
Collateral, the Trademark Collateral and the Copyright Collateral in the United
States Patent and Trademark Office and the United States Copyright Office, as
appropriate, and has used legally required statutory notice, as applicable, in
connection with its use of any material, registered Patent, Trademark or
Copyright that is included in its Owned Intellectual Property Collateral;
(iv) such Grantor has taken commercially reasonable steps intended to safeguard
its material Trade Secrets and to its knowledge (A) none of the material Trade
Secrets of such Grantor have been used, divulged, disclosed or appropriated for
the benefit of any Person other than the Grantor in a manner that is reasonably
likely to jeopardize the value of such Trade Secret to such Grantor’s business;
(B) Grantor has not misappropriated any Trade Secrets of any other Person; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract with respect
to the protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral;
(v) no action by such Grantor is currently pending or threatened in writing
which asserts that any third party is infringing, misappropriating, diluting,
misusing or voiding any of its Owned Intellectual Property Collateral and, to
such Grantor’s knowledge, no third party is infringing upon, misappropriating,
diluting, misusing or voiding any of its Owned Intellectual Property Collateral,
except as could not reasonably be excepted to have a Material Adverse Effect;
(vi) except as could not reasonably be expected to have a Material Adverse
Effect, no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property Collateral;
(vii) except as could not reasonably be expected to have a Material Adverse
Effect, except for the Permitted Liens, such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of any Intellectual Property Collateral for
purposes of granting a security interest or as collateral that has not been
terminated or released;
(viii) such Grantor uses adequate standards of quality in its manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with any Trademarks owned by such Grantor and
has taken commercially reasonable action necessary to ensure that all licensees
of any Trademarks owned by such Grantor use such adequate standards of quality;

 

F - 17



--------------------------------------------------------------------------------



 



(ix) no final holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s right in, any Intellectual Property Collateral, except as could
not reasonably be expected to have a Material Adverse Effect;
(x) except as could not reasonably be expected to have a Material Adverse
Effect, the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any of such Grantor’s rights in any of the Intellectual
Property Collateral; and
(xi) to such Grantor’s knowledge, such Grantor owns or otherwise has the right
to use all Intellectual Property Collateral used in or necessary for the conduct
of such Grantor’s business.
SECTION 4.7. Validity, etc.
(a) This Security Agreement creates a valid security interest in the Collateral
securing the payment of the Secured Obligations.
(b) Each Grantor has filed or caused to be filed all UCC-1 financing statements
in the filing office for each Grantor’s jurisdiction of organization listed in
Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Collateral Agent the Filing Statements
suitable for filing in such offices) and has taken all other:
(i) actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC (subject to any extensions
permitted by the Collateral Agent in its reasonable discretion); and
(ii) actions necessary to perfect the Collateral Agent’s security interest with
respect to any Collateral evidenced by a Certificate of Title including, without
limitation, pursuant to Section 4.6.
(c) Upon the filing of the Filing Statements and the Intellectual Property
Collateral security agreements for all United States Copyrights, Patents and
Trademarks owned, and for all United States Copyrights exclusively licensed, by
such Grantor with the appropriate agencies therefor, the security interests
created under this Security Agreement shall constitute a perfected security
interest in the Collateral described on such Filing Statements and such
Intellectual Property Collateral security agreements in favor of the Collateral
Agent on behalf of the Secured Parties to the extent that a security interest
therein may be perfected by filing pursuant to the relevant UCC, the United
States Patent and Trademark Office, and the United States Copyright Office,
prior to all other Liens, except for Permitted Liens that by operation of law or
contract have priority over the Liens securing the Obligations (in which case
such security interest shall be second in priority of right only to the
Permitted Liens until the obligations secured by such Permitted Liens have been
satisfied). Notwithstanding anything to the contrary herein or in any other Loan
Document, no Grantor shall be obligated to take any actions to perfect the
security interest granted hereunder in any Intellectual Property Collateral
issued, registered, applied for, or otherwise existing in any jurisdiction
outside of the United States.

 

F - 18



--------------------------------------------------------------------------------



 



(d) Upon satisfaction of the requirements set forth in Section 5.6(c) with
respect to such Collateral evidenced by a Certificate of Title, the security
interests created under this Security Agreement shall constitute a perfected
security interest in such Collateral in favor of the Collateral Agent on behalf
of the Secured Parties, prior to all other Liens (other than Permitted Liens
that by operation of law or contract have priority over the Liens securing the
Obligations).
(e) Each Grantor has executed and delivered to the Collateral Agent,
Intellectual Property Collateral security agreements for all United States
Copyrights, Patents and Trademarks owned by such Grantor, including all
Copyrights, Patents and Trademarks on Schedules III, IV and V.
SECTION 4.8. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either
(a) for the grant by the Grantors of the security interest granted hereby or for
the execution, delivery and performance of this Security Agreement by the
Grantors;
(b) for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens) nature of such
security interest (except with respect to the Filing Statements or, with respect
to Intellectual Property Collateral, the recordation of any agreements with the
United States Patent and Trademark Office or the United States Copyright Office
or corresponding offices in other countries of the world, or with respect to
Deposit Accounts or Investment Property, the execution of a Control Agreement,
or with respect to any Letter of Credit Rights obtaining the consent of the
issuer thereunder) or the exercise by the Collateral Agent of its rights and
remedies hereunder; or
(c) for the exercise by the Collateral Agent of the voting or other rights
provided for in this Security Agreement, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.
SECTION 4.9. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement inasmuch as such Grantor will, as a result of
being a Subsidiary or an Affiliate of the Borrower, derive substantial direct
and indirect benefits from the Loans and other extensions of credit made from
time to time to the Borrower by the Lenders and the issuer pursuant to the
Credit Agreement, and each Grantor agrees that the Secured Parties are relying
on this representation in agreeing to make such Loans and other extensions of
credit pursuant to the Credit Agreement to the Borrower.

 

F - 19



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.
SECTION 5.1. As to Investment Property, etc.
SECTION 5.1.1. Capital Securities of Subsidiaries. No Grantor will allow any of
its Subsidiaries:
(a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;
(b) that is a partnership or limited liability company, to (i) issue Capital
Securities that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organization Documents that
its Capital Securities are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Capital Securities in a Securities Account; and
(c) to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Collateral Agent
pursuant to the terms of this Security Agreement).
SECTION 5.1.2. Investment Property (other than Certificated Securities).
(a) With respect to any Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property (other than
LKE Accounts) owned or held by any Grantor, such Grantor will cause (i) the
intermediary maintaining any such Investment Property with a principal balance
in excess of $200,000 or (ii) if the aggregate principal balance for all such
Investment Property exceeds $1,000,000, each intermediary maintaining any
Investment Property, in each case to execute a Control Agreement relating to
such Investment Property pursuant to which such intermediary agrees to comply
with the Collateral Agent’s instructions with respect to such Investment
Property without further consent by such Grantor. Notwithstanding the foregoing,
the Collateral Agent agrees that it shall not give such instructions unless a
Specified Default has occurred and is continuing.
(b) If the aggregate value of all Uncertificated Securities (other than
Uncertificated Securities credited to a Securities Account) owned or held by any
Grantor exceeds $200,000, such Grantor will cause the issuer of such securities
to either (i) register the Collateral Agent as the registered owner thereof on
the books and records of the issuer or (ii) execute a Control Agreement relating
to such Investment Property pursuant to which the issuer agrees to comply with
the Collateral Agent’s instructions with respect to such Uncertificated
Securities without further consent by such Grantor.
SECTION 5.1.3. Certificated Securities (Stock Powers). Each Grantor agrees that
all Certificated Securities, including the Capital Securities delivered by such
Grantor pursuant to this Security Agreement, will be accompanied by duly
executed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Collateral Agent.
SECTION 5.1.4. Continuous Pledge. Each Grantor will (subject to the terms of the
Credit Agreement) deliver to the Collateral Agent and at all times keep pledged
to the Collateral Agent pursuant hereto, on a first-priority, perfected basis
all Investment Property, all dividends and Distributions with respect thereto,
all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles to the extent required hereunder, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral. Each Grantor agrees that
it will, promptly following receipt thereof, deliver to the Collateral Agent
possession of all originals of negotiable Documents, Instruments, Promissory
Notes and Chattel Paper that it acquires following the Closing Date to the
extent required hereunder.

 

F - 20



--------------------------------------------------------------------------------



 



SECTION 5.1.5. Voting Rights; Dividends, etc. Each Grantor agrees:
(a) promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent and without any request therefor
by the Collateral Agent, so long as such Specified Default shall continue, to
deliver (properly endorsed where required hereby or requested by the Collateral
Agent) to the Collateral Agent all Dividends and Distributions with respect to
Investment Property, all interest, principal, other cash payments on Payment
Intangibles, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Collateral Agent as
additional Collateral; and
(b) with respect to Collateral consisting of general partnership interests or
limited liability company interests, to promptly modify its Organization
Documents to admit the Collateral Agent as a general partner or member, as
applicable, promptly upon the occurrence and continuance of an Event of Default
and so long as the Collateral Agent has notified such Grantor of the Collateral
Agent’s intention to exercise its voting power under this clause,
(i) that the Collateral Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Grantor hereby grants
the Collateral Agent an irrevocable proxy, exercisable under such circumstances,
to vote such Investment Property; and
(ii) to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting power.
All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by such
Grantor separate and apart from its other property in trust for the Collateral
Agent. The Collateral Agent agrees that unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given the notice
referred to in clause (b), such Grantor will have the exclusive voting power
with respect to any Investment Property constituting Collateral and the
Collateral Agent will, upon the written request of such Grantor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by such Grantor which are necessary to allow such Grantor to exercise
that voting power; provided that no vote shall be cast, or consent, waiver, or
ratification given, or action taken by such Grantor that would impair any such
Collateral or be inconsistent with or violate any provision of any Loan
Document.
SECTION 5.2. Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon one (1) Business Day prior written notice to the Collateral Agent.

 

F - 21



--------------------------------------------------------------------------------



 



SECTION 5.3. As to Accounts; Collateral Account.
(a) Each Grantor shall have the right to collect all Accounts so long as no
Specified Default shall have occurred and be continuing.
(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Collateral Agent to each Grantor, all Proceeds of
Collateral received by such Grantor (including in respect of Accounts) shall be
delivered in kind to the Collateral Agent for deposit in a Deposit Account of
such Grantor maintained with the Collateral Agent or another financial
institution reasonably satisfactory to the Collateral Agent (the “Collateral
Account”), and such Grantor shall not commingle any such Proceeds, and shall
hold separate and apart from all other property, all such Proceeds in express
trust for the benefit of the Collateral Agent until delivery thereof is made to
the Collateral Agent.
(c) Following the delivery of notice pursuant to clause (b)(ii), the Collateral
Agent shall have the right to apply any amount in the Collateral Account to the
payment of any Secured Obligations which are due and payable.
(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Collateral Agent and (iii) the Collateral Agent shall have the
sole right of withdrawal over such Collateral Account.
SECTION 5.4. As to Grantors’ Use of Collateral.
(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Collateral Agent may request following
the occurrence of an Event of Default or, in the absence of such request, as
such Grantor may deem advisable, and (iii) may grant, in the ordinary course of
business, to any party obligated on any of the Collateral, any rebate, refund or
allowance to which such party may be lawfully entitled, and may accept, in
connection therewith, the return of Goods, the sale or lease of which shall have
given rise to such Collateral.
(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Secured
Obligations, the Collateral Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Collateral Agent of any amounts due or
to become due thereunder and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.
(c) Upon the request of the Collateral Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Collateral Agent of any amounts due or to become due thereunder.

 

F - 22



--------------------------------------------------------------------------------



 



(d) At any time following the occurrence and during the continuation of an Event
of Default, the Collateral Agent may endorse, in the name of such Grantor, any
item, howsoever received by the Collateral Agent, representing any payment on or
other Proceeds of any of the Collateral.
SECTION 5.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the business of such Grantor:
(a) with respect to its Owned Intellectual Property Collateral, such Grantor
shall not (i) do or knowingly fail to perform any act whereby any of the Patent
Collateral is likely to lapse or become abandoned or dedicated to the public or
unenforceable, (ii) itself or permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain at least the quality of products and services
offered under the Trademark Collateral as of the date hereof, (C) fail to employ
the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration to the extent legally
required, (D) adopt or use any other Trademark which is confusingly similar or a
colorable imitation of any of the Trademark Collateral, unless rights in such
Trademark Collateral inure solely to Grantor and do not infringe or weaken the
validity or enforceability of any of the Intellectual Property Collateral or
(E) do or knowingly permit any act or knowingly omit to do any act whereby any
of the Trademark Collateral is likely to lapse or become invalid or
unenforceable, or (iii) do or knowingly permit any act or knowingly omit to do
any act whereby any of the Copyright Collateral or any of the Trade Secrets
Collateral is likely to lapse or become invalid or unenforceable or placed in
the public domain except upon expiration of the end of an unrenewable term of a
registration thereof, unless, in the case of any of the foregoing requirements
in clauses (i), (ii) and (iii), the lapse, abandonment, failure to maintain
quality, invalidation or unenforceability in respect of any item of such Owned
Intellectual Property Collateral (individually and collectively, “Abandonment”
or “Abandoned”) could not reasonably be expected to have a Material Adverse
Effect;
(b) such Grantor shall promptly notify the Collateral Agent if it knows, or has
reason to know, that any application or registration relating to any material
item of the Intellectual Property Collateral is likely to become Abandoned,
dedicated to the public or placed in the public domain or deemed invalid or
unenforceable, or of any materially adverse determination or development
(including any such determination or development in, any proceeding in the
United States Patent and Trademark Office, the United States Copyright Office or
any foreign counterpart thereof or any court) regarding such Grantor’s ownership
of any such Intellectual Property Collateral, its right to register the same or
to keep and maintain and enforce the same, unless such Abandonment,
determination or development could not reasonably be expected to have a Material
Adverse Effect;
(c) such Grantor shall (i) within ninety (90) days of such Grantor or any of its
agents on its behalf, employees on its behalf, or designees on its behalf filing
an application for the registration of any Patent or Trademark with the United
States Patent and Trademark Office or obtaining an ownership interest in any
United States Patent or Trademark application or registration or (ii) within
thirty (30) days of such Grantor or any of its agents on its behalf, employees
on its behalf, or designees on its behalf filing an application for the
registration of any Copyright at the United States Copyright Office or obtaining
an ownership interest in, or becoming an exclusive licensee of any material
United States Patent, Trademark or Copyright application or registration
pursuant to a written agreement, inform the Collateral Agent, and promptly
execute and deliver an Intellectual Property Security Agreement substantially in
the form set forth as Exhibits A, B or C hereto as applicable and any such other
documents as the Administrative Agent may reasonably request to evidence the
Collateral Agent’s security interest in such Owned Intellectual Property
Collateral; and

 

F - 23



--------------------------------------------------------------------------------



 



(d) such Grantor shall take all commercially reasonable steps, including in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office, to maintain and pursue any application (and to obtain
the relevant registration) filed with respect to, and to maintain any
registration of its Owned Intellectual Property Collateral, including the filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings and the payment of
fees and taxes (except to the extent that Abandonment is permitted under the
foregoing clause (a) or (b)).
SECTION 5.6. As to Motor Vehicles. Each Grantor covenants and agrees to comply
with the following provisions as such provisions relate to any Motor Vehicles
(other any Non-Fleet Type Motor Vehicle) of such Grantor:
(a) (i)(A) In the case of such Motor Vehicles owned by any Grantor on the
Closing Date, within thirty (30) days after the Closing Date (or such later
dates from time to time as the Administrative Agent may consent to in its
discretion) and (B) in the case of such Motor Vehicles acquired by any Grantor
following the Closing Date, (I) within 45 days after the end of the first three
Fiscal Quarters of each Fiscal Year, and (II) within 90 days after the end of
the fourth Fiscal Quarter of each Fiscal Year, in each case the Grantors shall
deliver to the Collateral Agent a list of (x) all Motor Vehicles which
constitute Collateral, (y) all Newly Acquired Motor Vehicles, the purchase date
thereof and, if applicable, the Newly Acquired Motor Vehicle Financing in
respect thereof, and (z) all Motor Vehicles that were previously designated
Newly Acquired Motor Vehicles and are no longer designated as such, which lists
shall be in form and substance satisfactory to the Collateral Agent and shall
include schedules setting forth the depreciated value of each such Motor Vehicle
which constitutes Collateral; (ii) upon the Collateral Agent’s reasonable
request at any time or times on or after the occurrence and continuance of an
Event of Default, each Grantor shall, at its expense, deliver or cause to be
delivered to the Collateral Agent written appraisals as to Motor Vehicles that
constitute Collateral in form, scope and methodology reasonably acceptable to
the Collateral Agent and by an appraiser acceptable to the Collateral Agent,
addressed to the Collateral Agent and upon which the Collateral Agent is
expressly permitted to rely; (iii) each such Motor Vehicle that constitutes
Collateral is and shall be used in each Grantor’s business and not for personal,
family, household or farming use; and (iv) as between the Collateral Agent and
such Grantor, the Grantor assumes all responsibility and liability arising from
the use of Motor Vehicles that constitute Collateral.
(b) (i) Pursuant to a grant of authority by the Collateral Agent, such Grantor
shall hold and retain in trust for the Collateral Agent, physical possession of
the original Certificates of Title (or similar instruments) relating to each
Motor Vehicle that constitutes Collateral owned by such Grantor for so long as
such Motor Vehicle shall be so owned (it being understood and agreed that no
Grantor shall be required to physically possess a Certificate of Title for any
Motor Vehicle registered in a jurisdiction which has enacted an electronic lien
recording or transfer process that prevents or does not contemplate issuance of
a physical Certificate of Title), (ii) to the extent a physical Certificate of
Title is issued, such Grantor shall hold all such original Certificates of Title
under lock and key, in a safe, fireproof location at the office(s) designated by
the Company on Schedule VII (as such Schedule may be amended from time to time
by the Grantors) (any such office a “Motor Vehicle Title Office”), and

 

F - 24



--------------------------------------------------------------------------------



 



only the employees listed on Schedule VII shall have access to such Motor
Vehicle Title Offices (as such Schedule may be amended from time to time by the
Grantors), (iii) (A) within thirty (30) days following the Closing Date (or such
later dates from time to time as are consented to by the Administrative Agent in
its discretion) for any such Motor Vehicle owned on the Closing Date by such
Grantor (other than any Newly Acquired Motor Vehicle) and (B) promptly after the
acquisition of any Motor Vehicle (other than any Newly Acquired Motor Vehicle)
by such Grantor or any Newly Acquired Motor Vehicle of such Grantor ceasing to
be a Newly Acquired Motor Vehicle (but in no event later than twenty
(20) business days after such acquisition or cessation, such Grantor shall, in
each case (x) cause the recordation or notation of the Collateral Agent’s
security interest either on the Certificates of Title or otherwise pursuant to
the applicable jurisdiction’s electronic lien recording process in respect of
each such Motor Vehicle and (y) take such other action as the Collateral Agent
or the Motor Vehicle Monitor shall deem appropriate to perfect the security
interest created hereunder in all such Motor Vehicles and deliver such other
satisfactory evidence thereof as the Collateral Agent or the Motor Vehicle
Monitor may request. For the avoidance of doubt, any Newly Acquired Motor
Vehicle that ceases to be a Newly Acquired Motor Vehicle pursuant to the
definition thereof shall become Collateral and such Grantor shall take all steps
to cause the recordation or notation of the Collateral Agent’s security interest
in such Collateral in accordance with this Section 5.6.
(c) In accordance with Section 6.13 of the Credit Agreement, (i) such Grantor
shall, at reasonable times during normal business hours and upon two Business
Days’ notice to Holdings, provide access to the Motor Vehicle Title Offices to
the Motor Vehicle Monitor to allow the Motor Vehicle Monitor (A) to examine (and
photocopy or otherwise image) the original Certificates of Title with respect to
Motor Vehicles that are Collateral held by such Grantor, and any documents
related thereto, and (B) to assess the standard of care used by the Grantors in
holding such original Certificates of Title and taking actions to perfect the
security interest created hereunder (it being understood that, so long as no
Event of Default has occurred, such examinations and assessments shall take
place no more than four times per calendar year) and (ii) such Grantor shall
otherwise assist, and cooperate with, the Motor Vehicle Monitor in the
performance of its activities in its capacity as the Motor Vehicle Monitor
(including providing any information reasonably requested by the Motor Vehicle
Monitor in its capacity as such).
(d) Pursuant to a power of attorney granted by the Collateral Agent, designated
employees of the Grantors shall have the authorization to act as agents and
attorneys-in-fact for and on behalf of the Collateral Agent to make, execute and
deliver any and all Certificate of Title(s), Transfer of Ownership and other
release documents necessary to terminate the Collateral Agent’s liens, rights,
title and interest in and to Motor Vehicles that are Collateral; provided that
the use of such power of attorney by such designated employees shall only be
permitted (and any use of such power of attorney not permitted hereby shall be a
breach of this Agreement) if such use is permitted by the terms of such power of
attorney and (i) the Secured Obligations have been fully satisfied, (ii) the
Credit Agreement or other Loan Documents expressly authorize such a release in
the ordinary course of such Grantor’s business, or (iii) such Grantor has
received the Collateral Agent’s express approval in writing that such
termination is authorized.
(e) Upon any breach of any of Sections 5.6(a) through (d) or after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, or at the direction of the Required Lenders must, (i) terminate the
authorization of the Grantors to hold physical possession of any
physically-issued original Certificates of Title with respect to Motor Vehicles
that are Collateral by giving the Borrower written notice thereof, and, with
five Business Days of such termination, each Grantor must deliver all such
physically-issued original Certificates of Title to the Collateral Agent (or a
sub-agent thereof designated by the Collateral Agent)and (ii) revoke the power
of attorney described in Section 5.6(d) by giving the Borrower written notice
thereof.

 

F - 25



--------------------------------------------------------------------------------



 



(f) Without limiting Section 6.1, at any time after a breach of any of
Sections 5.6(a) through (d) or after the occurrence of an Event of Default, each
Grantor hereby irrevocably appoints the Collateral Agent (and any of its
sub-agents) as its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, for the purpose of
(i) executing on behalf of such Grantor title or ownership applications for
filing with appropriate state agencies to enable Motor Vehicles constituting
Collateral now owned or hereafter acquired by such Grantor to be retitled and
the Collateral Agent listed as lienholder thereon, (ii) filing such applications
with such state agencies and (iii) executing such other documents and
instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, the purpose of creating in
favor of the Collateral Agent a first priority (subject to Permitted Liens that
by operation of law or contract have priority over the Liens securing the
Obligations) perfected lien on the Motor Vehicles constituting Collateral and
exercising the rights and remedies of the Collateral Agent under Section 7.1).
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
SECTION 5.7. As to Letter-of-Credit Rights.
(a) Each Grantor, by granting a security interest in its Letter-of-Credit Rights
to the Collateral Agent, intends to (and hereby does) collaterally assign to the
Collateral Agent its rights (including its contingent rights ) to the Proceeds
of all Letter-of-Credit Rights of which it is or hereafter becomes a beneficiary
or assignee. Such Grantor will promptly use its commercially reasonable best
efforts to cause the issuer of each Letter of Credit and each nominated person
(if any) with respect thereto to consent to such assignment of the Proceeds
thereof in a consent agreement in form and substance satisfactory to the
Collateral Agent and deliver written evidence of such consent to the Collateral
Agent.
(b) Upon the occurrence of an Event of Default, such Grantor will, promptly upon
request by the Collateral Agent, (i) notify (and such Grantor hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Letters of Credit that the Proceeds thereof have been
assigned to the Collateral Agent hereunder and any payments due or to become due
in respect thereof are to be made directly to the Collateral Agent and
(ii) arrange for the Collateral Agent to become the transferee beneficiary
Letter of Credit.
SECTION 5.8. As to Commercial Tort Claims. If any Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$1,000,000, such Grantor shall within thirty (30) days of obtaining such
interest sign and deliver documentation acceptable to the Administrative Agent
granting a security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.
SECTION 5.9. [Reserved]

 

F - 26



--------------------------------------------------------------------------------



 



SECTION 5.10. Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may reasonably request, in order to perfect, preserve
and protect any security interest granted or purported to be granted hereby or
to enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral (except, with respect to Intellectual
Property Collateral, the parties acknowledge that the obligation with respect to
perfection shall apply only to the United States). Without limiting the
generality of the foregoing, such Grantor will.
(a) from time to time upon the reasonable request of the Collateral Agent,
(i) promptly deliver to the Collateral Agent such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Collateral Agent, with respect to such Collateral as the Collateral Agent may
request and (ii) after the occurrence and during the continuance of any
Specified Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Collateral Agent if any Collateral
shall be evidenced by an Instrument, negotiable Document, Promissory Note or
tangible Chattel Paper, deliver and pledge to the Collateral Agent hereunder
such Instrument, negotiable Document, Promissory Note or tangible Chattel Paper
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Collateral Agent;
(b) file (and hereby authorizes the Collateral Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as the Collateral Agent may reasonably request in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Collateral Agent hereby;
(c) deliver to the Collateral Agent and at all times keep pledged to the
Collateral Agent pursuant hereto, on a first-priority, perfected basis, at the
request of the Collateral Agent, all Investment Property constituting
Collateral, all dividends and Distributions (but, in the case of cash dividends
and Distributions, only in the case of the occurrence and continuance of an
Event of Default) with respect thereto, and all interest and principal with
respect to Promissory Notes (but, in the case of such interests and principal
paid in cash, only in the case of the occurrence and continuance of an Event of
Default), and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral to
the extent required hereunder;
(d) [Reserved]
(e) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 5.4;
(f) not create any tangible Chattel Paper with a value in excess of $500,000
without placing a legend on such tangible Chattel Paper reasonably acceptable to
the Collateral Agent indicating that the Collateral Agent has a security
interest in such Chattel Paper;
(g) furnish to the Collateral Agent, from time to time at the Collateral Agent’s
reasonable request, statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Collateral Agent may request, all in reasonable detail; and
(h) to the extent required under this Agreement, do all things reasonably
requested by the Collateral Agent in accordance with this Security Agreement in
order to enable the Collateral Agent to have and maintain control over the
Collateral consisting of Motor Vehicles, Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.

 

F - 27



--------------------------------------------------------------------------------



 



With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral in any jurisdiction and with any filing officers as
the Collateral Agent may deem necessary or advisable and to make all relevant
filings with the United States Patent and Trademark Office and the United States
Copyright Office in respect of the United States Owned Intellectual Property
Collateral. Each Grantor hereby authorizes the Collateral Agent to file
financing statements describing as the collateral covered thereby “all of the
debtor’s personal property or assets now existing or hereafter acquired” or
words to that effect, notwithstanding that such wording may be broader in scope
than the Collateral described in this Security Agreement.
SECTION 5.11. Deposit Accounts. (a) No Grantor shall establish or maintain, any
demand, time, savings, passbook or similar account, except for such accounts
maintained with a bank (as defined in Section 9-102 of the UCC) whose
jurisdiction (determined in accordance with Section 9-304 of the UCC) is within
a State of the United States. For each Deposit Account (other than (i) the LKE
Accounts utilized in connection with the LKE Program, (ii) any other Deposit
Account used solely for payroll, payroll taxes, and other employee wage and
benefit payments, (iii) any Deposit Account that either (I) a Control Agreement
complying with the requirements set forth below in this Section 5.11 is executed
and delivered to the Collateral Agent on or before thirty (30) days after the
Closing Date (or such later dates from time to time as the Collateral Agent may
consent to in its discretion) or (II) is closed on or before thirty (30) days
after the Closing Date (or such later dates from time to time as the Collateral
Agent may consent to in its discretion) and (iv) any other Deposit Accounts
maintained by any Grantor so long as the principal balance in (x) any single
Deposit Account does not exceed $100,000 at any time and (y) all such Deposit
Accounts does not exceed $500,000 in the aggregate at any time), the respective
Grantor shall cause the bank with which the Deposit Account is maintained to
execute and deliver to the Collateral Agent, on or before the Closing Date or,
with respect to any Deposit Account established after the Closing Date, at the
time of the establishment of the respective Deposit Account, a Control Agreement
in form and substance reasonably satisfactory to the Collateral Agent pursuant
to which such bank agrees to comply with the Collateral Agent’s instructions
with respect to such Deposit Account without further consent by such Grantor.
Notwithstanding the foregoing, the Collateral Agent agrees that it shall not
give such instructions unless an Event of Default has occurred and is
continuing. If any bank with which such a Deposit Account is maintained refuses
to, or does not, enter into such a Control Agreement, then the respective
Grantor shall promptly (and in any event prior to thirty (30) days after the
Closing Date (or such later dates from time to time as the Collateral Agent may
consent to in its discretion or, with respect to any Deposit Account established
after the Closing Date, thirty (30) days after the establishment of such account
(or such later dates from time to time as the Collateral Agent may consent to in
its discretion) close the respective Deposit Account and transfer all balances
therein to the Collateral Account or another Deposit Account meeting the
requirements of this Section 5.11.
(b) After the date of this Agreement, no Grantor shall establish any new demand,
time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). At the time any such Deposit Account is established, the appropriate
Control Agreement shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Grantor shall furnish to the Collateral
Agent a supplement to Item F of Schedule II hereto containing the relevant
information with respect to the respective Deposit Account and the bank with
which same is established.

 

F - 28



--------------------------------------------------------------------------------



 



SECTION 5.12. As to IEL Notes. The Grantors shall provide a written statement to
the Collateral Agent at the end of each Fiscal Quarter setting forth the
aggregate outstanding amount under the IEL Notes and at any time that the
aggregate outstanding amount under the IEL Notes exceeds $6,000,000, at the
request of the Collateral Agent, the Grantors shall deliver originals of such
IEL Notes to the Collateral Agent in an aggregate outstanding amount equal to at
least the amount of such excess.
SECTION 5.13. LKE Accounts. Each Grantor agrees that all LKE Accounts will be
utilized solely in connection with the LKE Program.
ARTICLE VI
THE COLLATERAL AGENT
SECTION 6.1. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of an Event of Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including:
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(b) to receive, endorse, and collect any drafts or other Instruments, Documents
and Chattel Paper, in connection with clause (a) above;
(c) to file any claims or take any action or institute any proceedings which the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral; and
(d) to perform the affirmative obligations of such Grantor hereunder.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest
until the Termination Date.
SECTION 6.2. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, after requesting in
writing that the Grantor perform such agreement, and subject to any applicable
cure period, itself perform, or cause performance of, such agreement, and the
reasonable out-of-pocket expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor pursuant to Section 10.04 of the
Credit Agreement.
SECTION 6.3. Collateral Agent Has No Duty. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or
(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

 

F - 29



--------------------------------------------------------------------------------



 



SECTION 6.4. Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as the applicable Grantor reasonably requests
in writing at times other than upon the occurrence and during the continuance of
any Specified Default, but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to exercise
reasonable care so long as the Collateral Agent treats such Collateral in a
manner substantially similar to that which it accords its own property.
ARTICLE VII
REMEDIES
SECTION 7.1. Certain Remedies. If any Specified Default shall have occurred and
be continuing:
(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a Secured Party on default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process;
(ii) require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral Agent that
is reasonably convenient to both parties;
(iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process; and
(iv) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days’
prior notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
(b) All cash Proceeds received by the Collateral Agent in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Agent against, all or any part of
the Secured Obligations as set forth in Section 8.03 of the Credit Agreement.

 

F - 30



--------------------------------------------------------------------------------



 



(c) The Collateral Agent may:
(i) transfer all or any part of the Collateral into the name of the Collateral
Agent or its nominee, with or without disclosing that such Collateral is subject
to the Lien hereunder;
(ii) notify the parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amount due or to become due thereunder;
(iii) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Collateral Account;
(iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;
(v) endorse any checks, drafts, or other writings in any Grantor’s name to allow
collection of the Collateral;
(vi) take control of any Proceeds of the Collateral; and
(vii) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
(d) Without limiting the foregoing, in respect of the Intellectual Property
Collateral:
(i) upon the request of the Collateral Agent, each Grantor shall execute and
deliver to the Collateral Agent an assignment or assignments of its Intellectual
Property Collateral, subject (in the case of any Trademark Licenses, Copyright
Licenses, Patent Licenses, and Trade Secret Licenses) to any valid and
enforceable requirements to obtain consents from any third parties, and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof;
(ii) each Grantor agrees that the Collateral Agent may file applications and
maintain registrations for the protection of such Grantor’s Owned Intellectual
Property Collateral and/or bring suit in the name of such Grantor, the
Collateral Agent or any Secured Party to enforce such Grantor’s rights in the
Intellectual Property Collateral and any licenses thereunder and, upon the
request of the Collateral Agent, each Grantor shall use commercially reasonable
efforts to assist with such filing or enforcement (including the execution of
relevant documents); and
(iii) in the event that the Collateral Agent elects not to make any filing or
bring any suit as set forth in clause (ii), each Grantor shall, upon the request
of the Collateral Agent, use all commercially reasonable efforts, whether
through making appropriate filings or bringing suit or otherwise, to protect,
enforce and prevent the infringement, misappropriation, dilution, unauthorized
use or other violation of its Intellectual Property Collateral.

 

F - 31



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of this Section 7.1, for the purposes
of this Section 7.1, “Collateral” and “Intellectual Property Collateral” shall
include any “intent to use” trademark application only to the extent (i) that
the business of such Grantor, or portion thereof, to which that mark pertains is
also included in the Collateral and (ii) that such business is ongoing and
existing and (iii) that the grant or exercise of the rights in Section 7.1 does
not impair the validity of such trademark application or cause its abandonment
or cancellation.
SECTION 7.2. [Reserved]
SECTION 7.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
SECTION 7.4. Protection of Collateral. The Collateral Agent may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform and which Grantor is required to so
perform hereunder (except, with respect to Intellectual Property Collateral,
only as such failure to perform could reasonably be expected, in Collateral
Agent’s discretion, to have a Material Adverse Effect) (it being understood that
no such request need be given after the occurrence and during the continuance of
an Event of Default) and the Collateral Agent may from time to time take any
other action which the Collateral Agent deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein subject to the other terms of this Security Agreement and the Credit
Agreement.
SECTION 7.5. Application of Proceeds. If an Event of Default shall have occurred
and be continuing, at any time at the direction of Collateral Agent by the
Administrative Agent or the Required Lenders, the Collateral Agent may apply all
or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in accordance with the order of priority as set forth
in Section 8.03 of the Credit Agreement.

 

F - 32



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS PROVISIONS
SECTION 8.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.
SECTION 8.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders.
SECTION 8.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to
Section 10.01 of the Credit Agreement) and the Grantors and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
SECTION 8.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement (provided that, any such notice or other
communication to or upon any Guarantor shall be addressed to such Guarantor at
its notice address set forth on Schedule II) or at such other address or
facsimile number as may be designated by such party in a notice to the other
party. Any notice or other communication, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.
SECTION 8.5. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay or reimburse each Lender and the Collateral Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of one local counsel to each Lender retained
by the Collateral Agent in each relevant jurisdiction and of one primary counsel
to the Collateral Agent.
(b) Each Guarantor agrees to pay, and to save the Collateral Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
(c) Each Guarantor agrees to pay, and to save the Collateral Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.04 of the Credit Agreement.
(d) The agreements in this Section 8.5 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

F - 33



--------------------------------------------------------------------------------



 



SECTION 8.6. Release of Liens and Guarantors. (a) Upon (i) the Disposition of
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Collateral (in the case of clause (i)) or
(B) all Collateral (in the case of clause (ii)), and in the case of clause (ii),
each Guarantor shall be released from its obligations with respect to the
guarantee contained in Section 2. Upon any such Disposition or termination, the
Collateral Agent will, at the Grantors’ sole expense, deliver to the Grantors,
without any representations, warranties or recourse of any kind whatsoever, all
Collateral held by the Collateral Agent hereunder, and execute and deliver to
the Grantors or Guarantors, as applicable, such documents as the Grantors or
Guarantors, as applicable, shall reasonably request to evidence such
termination.
(b) At the request and sole expense of the Borrower, a Subsidiary Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Securities of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Collateral Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
(c) To the extent that a Grantor grants a security interest in the Capital
Securities of a Receivables Subsidiary, and thereafter such security interest is
no longer permitted by the applicable Qualified Receivables Transaction, such
Capital Securities shall no longer constitute Collateral and the Collateral
Agent will, at the Grantors’ sole expense, deliver to the Grantors the
certificates (if any) with respect to such Capital Securities held by the
Collateral Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination;
provided that the Borrower shall have delivered a written request for release
identifying the Capital Securities to be released, together with a certification
that such pledge of Capital Securities is no longer permitted by the terms of
the applicable Qualified Receivables Transaction.
SECTION 8.7. Additional Guarantors and Grantors. Upon the execution and delivery
by any other Person of a supplement in the form of Annex I hereto, such Person
shall become a “Guarantor” and “Grantor” hereunder with the same force and
effect as if it were originally a party to this Security Agreement and named as
a “Guarantor” and “Grantor” hereunder. The execution and delivery of such
supplement shall not require the consent of any other Guarantor or Grantor
hereunder, and the rights and obligations of each Guarantor or Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor as a party to this Security Agreement.
SECTION 8.8. No Waiver; Remedies. In addition to, and not in limitation of
Section 3.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
SECTION 8.9. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
SECTION 8.10. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

F - 34



--------------------------------------------------------------------------------



 



SECTION 8.11. Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Security Agreement and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and thereof and supersede any prior agreements, written or oral, with respect
thereto.
SECTION 8.12. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

F - 35



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

            SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION COMPANY
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION SERVICES, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT INTERMODAL, LLC
COMMON MARKET EQUIPMENT CO., LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
ESTRELLA DISTRIBUTING, LLC
      By:           Name:           Title:           SWIFT SERVICES HOLDINGS,
INC.
      By:           Name:           Title:           INTERSTATE EQUIPMENT
LEASING, LLC
      By:           Name:           Title:           MORGAN STANLEY SENIOR
FUNDING, INC.,
      as Collateral Agent
      By:           Name:           Title:        



 

F - 36



--------------------------------------------------------------------------------



 



SCHEDULE I
to Security Agreement
Item A.
Name of Grantor:

                                  Common Stock         # of   Authorized  
Outstanding   % of Shares Issuer (corporate)   Cert. #   Shares   Shares  
Shares   Pledged
 
                   

              Limited Liability Company Interests   % of Limited Liability  
Type of Limited Liability Issuer (limited liability company)   Company Interests
Pledged   Company Interests Pledged
 
       

              Partnership Interests     % of Partnership   % of Partnership
Issuer (partnership)   Interests Owned   Interests Pledged
 
       

Item B.
Documents, Instruments, Promissory Notes or tangible Chattel Paper Delivered at
Closing:
Name of Grantor:
Pledge and Security Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
to Security Agreement
Item A. Location of each Grantor.

     
Name of Grantor:
  Location for purposes of UCC:
[GRANTOR]
  [LOCATION]

Item B. Trade names.

     
Name of Grantor:
  Trade Names:
[GRANTOR]
   

Item C. Merger or other corporate reorganization.

     
Name of Grantor:
  Merger or other corporate reorganization:
[GRANTOR]
   

Item D. Taxpayer ID numbers.

     
Name of Grantor:
  Taxpayer ID numbers:
[GRANTOR]
   

 

 



--------------------------------------------------------------------------------



 



Item E. Government Contracts.

     
Name of Grantor:
  Description of Contract:
[GRANTOR]
   

Item F. Deposit Accounts and Securities Accounts.

     
Name of Grantor:
  Description of Deposit Accounts and Securities Accounts:
[GRANTOR]
   

Item G. Letter of Credit Rights.

     
Name of Grantor:
  Description of Letter of Credit Rights:
[GRANTOR]
   

Item H. Commercial Tort Claims.

     
Name of Grantor:
  Description of Commercial Tort Claims:
[GRANTOR]
   

Item I. Organizational Identification Numbers.

     
Name of Grantor:
  Organizational Identification Number:
[GRANTOR]
   

 

2



--------------------------------------------------------------------------------



 



SCHEDULE III
to Security Agreement
Item A. Patents

                          Issued Patents         Country   Patent No.   Issue
Date   Inventor(s)   Title
 
               

                  Pending Patent ApplicationsCountry   Serial No.   Filing Date
  Inventor(s)   Title
 
               

Item B. Exclusive Patent Licenses

                      Country or               Effective   Expiration Territory
  Patent   Licensor   Licensee   Date   Date
 
                   

 

3



--------------------------------------------------------------------------------



 



SCHEDULE IV
to Security Agreement
Item A. Trademarks
Registered Trademarks

              Country   Trademark   Registration No.   Registration Date
 
           

              Pending Trademark             Applications Country   Trademark  
Serial No.   Filing Date
 
           

Item B. Exclusive Trademark Licenses

                                          Country or                          
Effective   Expiration Territory   Trademark   Licensor   Licensee   Date   Date

 

4



--------------------------------------------------------------------------------



 



SCHEDULE V
to Security Agreement
Item A. Copyrights
Registered Copyrights

                  Country   Registration No.   Registration Date   Author(s)  
Title
 
               

Copyright Registration Applications

                  Country   Serial No.   Filing Date   Author(s)   Title
 
               

Item B. Exclusive Copyright Licenses

                      Country or               Effective   Expiration Territory
  Copyright   Licensor   Licensee   Date   Date
 
                   

 

5



--------------------------------------------------------------------------------



 



SCHEDULE VI
to Security Agreement
Exceptions

 

6



--------------------------------------------------------------------------------



 



SCHEDULE VII
to Security Agreement
Motor Vehicle Title Offices

          Name of Grantor:   Location of Motor Vehicle Title Office:  
Designated Employees With Access to Title:
[GRANTOR]
  [LOCATION]   [NAME(S) OF EMPLOYEE(S)]

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
to Security Agreement
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of  _____  __, 200_____  (this
“Agreement”), is made by [NAME OF GRANTOR], a  _____  (the “Grantor”), in favor
of MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent for each of the
Secured Parties (as defined in the Credit Agreement referred to below) (together
with its successor(s) thereto in such capacity, the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), the Guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), MORGAN
STANLEY SENIOR FUNDING, INC., as Syndication Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, CITIGROUP GLOBAL CAPITAL MARKETS INC. (or an affiliate thereof) and
PNC CAPITAL MARKETS LLC (or an affiliate thereof) as Documentation Agents, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders and the L/C Issuer (as defined in the Credit Agreement) have
extended Commitments (as defined in the Credit Agreement) to make Credit
Extensions (as defined in the Credit Agreement) to the Borrower;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Guarantee and Collateral Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver this Agreement and to grant to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the Patent Collateral (as defined below) to secure all the Secured
Obligations; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by such Grantor, and wherever located, in and to the following (Patent
Collateral”):
(a) all United States inventions and discoveries, whether patentable or not, all
letters patent and all applications for letters patent, including all patent
applications in preparation for filing in the United States, including all
reissues, divisions, continuations, continuations-in-part, extensions, renewals
and reexaminations of any of the foregoing, in each case, owned by any Grantor
(“Patents”), including each United States issued Patent and Patent application
referred to in Schedule I;
(b) all Patent licenses, and other agreements for the grant by or to the Grantor
of any right to use any items of the type referred to in clause (a) above (each
a “Patent License”) including each written, exclusive inbound license of any
material United States Patent application and/or registrationas set forth in
Item B of Schedule I;
(c) the right to sue third parties for past, present and future infringements of
any issued Patent or Patent application, or for breach or enforcement of any
Patent License; and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damage awards and
proceeds of infringement suits).
Notwithstanding the foregoing, Patent Collateral shall not include, and the
grant of a security interest as provided hereunder shall not extend to those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Patent Collateral with the United States Patent and
Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent and each Secured Party thereunder) shall remain
in full force and effect in accordance with its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
SECTION 5. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article XI thereof.
SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective, or delivery of a manually
executed counterpart.
SECTION 7. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

            [NAME OF GRANTOR]
      By:           Name:           Title:           MORGAN STANLEY SENIOR
FUNDING, INC.,
      as Collateral Agent
      By:           Name:           Title:      

 

3



--------------------------------------------------------------------------------



 



         

SCHEDULE I
to Patent Security Agreement
Item A. Patents
Issued Patents

              Country   Patent No.   Issue Date   Title
 
           

Pending Patent Applications

              Country   Serial No.   Filing Date   Title
 
           

Item B. Exclusive Patent Licenses

                      Country or               Effective   Expiration Territory
  Patent   Licensor   Licensee   Date   Date
 
                   

 

4



--------------------------------------------------------------------------------



 



EXHIBIT B
to Security Agreement
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of  _____  ___, 200_____  (this
“Agreement”), is made by [NAME OF GRANTOR], a  _____  (the “Grantor”), in favor
of MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent (together with
its successor(s) thereto in such capacity, the “Collateral Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT TRANSPORTATION COMPANY, a
Delaware corporation (“Holdings”), the Guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), MORGAN
STANLEY SENIOR FUNDING, INC., as Syndication Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, CITIGROUP GLOBAL CAPITAL MARKETS INC. (or an affiliate thereof) and
PNC CAPITAL MARKETS LLC (or an affiliate thereof) as Documentation Agents, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders and the L/C Issuer (as defined in the Credit Agreement) have
extended Commitments (as defined in the Credit Agreement) to make Credit
Extensions (as defined in the Credit Agreement) to the Borrower;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Guarantee and Collateral Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver this Agreement and to grant to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the Trademark Collateral (as defined below) to secure all the
Secured Obligations; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by such Grantor, and wherever located, in and to the following (the
“Trademark Collateral”):
(a) (i) all United States trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, domain names, service marks, certification marks, collective marks, logos
and other source or business identifiers, whether registered or unregistered, in
each case, owned by the Grantor and all goodwill of the business associated
therewith, now existing or hereafter adopted or acquired, whether currently in
use or not, all registrations thereof and all applications in connection
therewith, including registrations and applications in the United States Patent
and Trademark Office or in any other office or agency of the United States of
America, or any State thereof, and all common law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing in the United States, including the United States Trademark
registrations and applications listed on Item A of Schedule I (collectively
referred to as “Trademarks”);
(b) all Trademark licenses and other agreements for the grant by or to the
Grantor of any right to use any United States Trademark (each a “Trademark
License”), including each written, exclusive inbound license of any material
United States Trademark application and/or registration as set forth in Item B
of Schedule I;
(c) the right to sue third parties for past, present and future infringements or
dilution of the Trademarks described in clause (a) and, to the extent
applicable, clause (b) for any injury to the goodwill associated with the use of
any such Trademark or for breach or enforcement of any Trademark License; and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).
Notwithstanding the foregoing, Trademark Collateral shall not include those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Trademark Collateral with the United States Patent and
Trademark Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party under the Security Agreement. The Security Agreement (and all rights and
remedies of the Collateral Agent and each Secured Party thereunder) shall remain
in full force and effect in accordance with its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
SECTION 5. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article XI thereof.

 

2



--------------------------------------------------------------------------------



 



SECTION 6. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective, or delivery of a manually
executed counterpart.
SECTION 7. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.* * * * *

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

            [NAME OF GRANTOR]
      By:           Name:           Title:           MORGAN STANLEY SENIOR
FUNDING, INC.,
      as Collateral Agent
      By:           Name:           Title:      

 

4



--------------------------------------------------------------------------------



 



SCHEDULE I
to Trademark Security Agreement
Item A. Trademarks
Registered Trademarks

              Country   Trademark   Registration No.   Registration Date
 
           

Pending Trademark Applications

              Country   Trademark     Serial No.     Filing Date

 
Item B. Exclusive Trademark Licenses

                      Country or               Effective   Expiration Territory
  Trademark   Licensor   Licensee   Date   Date
 
                   

 

5



--------------------------------------------------------------------------------



 



EXHIBIT C
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of  _____  __, 200_____  (this
“Agreement”), is made by [NAME OF GRANTOR], a  _____  (the “Grantor”), in favor
of MORGAN STANLEY SENIOR FUNDING, INC., as the collateral agent (together with
its successor(s) thereto in such capacity, the “Collateral Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT TRANSPORTATION COMPANY, a
Delaware corporation, (“Holdings”), the Guarantors, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION, CITIGROUP GLOBAL CAPITAL MARKETS INC. (or an affiliate
thereof) and PNC CAPITAL MARKETS LLC (or an affiliate thereof) as Documentation
Agents, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, the Lenders and the L/C Issuer (as defined in the Credit
Agreement) have extended Commitments (as defined in the Credit Agreement) to
make Credit Extensions (as defined in the Credit Agreement) to the Borrower;
WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Guarantee and Collateral Agreement in favor of the Collateral Agent,
dated as of December 21, 2010 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Security Agreement”);
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver this Agreement and to grant to the
Collateral Agent for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the Copyright Collateral (as defined below) to secure all the
Secured Obligations; and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:
SECTION 8. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 9. Grant of Security Interest. The Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of the Grantor’s right, title and
interest in the United States, whether now or hereafter existing, owned or
acquired by the Grantor, wherever located, in and to the following (the
“Copyright Collateral”):
(a) all United States copyrights and copyrightable works of authorship owned by
the Grantor, whether registered or unregistered and whether published or
unpublished, in any media, now or hereafter in force including copyrights
registered in the United States Copyright Office, and registrations thereof and
all applications for registration thereof in the United States, whether pending
or in preparation and all extensions and renewals of the foregoing
(“Copyrights”), including the United States registrations and applications
referred to in Item A of Schedule I;
(b) all Copyright licenses and other agreements for the grant by or to the
Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Copyright License”), including each written, exclusive,
inbound license of any material United States Copyright application and/or
registration set forth in Item B of Schedule I;
(c) the right to sue for past, present and future infringements of any of the
Copyrights described in clause (a), and for breach or enforcement of any
Copyright License; and
(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damage awards and
proceeds of infringement suits).
Notwithstanding the foregoing, Copyright Collateral shall not include those
items set forth in clauses (i) through (x) of Section 3.1 of the Security
Agreement.
SECTION 10. Security Agreement. This Agreement has been executed and delivered
by the Grantor for the purpose of registering the security interest of the
Collateral Agent in the Copyright Collateral with the United States Copyright
Office and any copyright office anywhere in the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Collateral Agent for its benefit and the
ratable benefit of each other Secured Party under the Security Agreement. The
Security Agreement (and all rights and remedies of the Collateral Agent and each
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms.
SECTION 11. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent there is any conflict between the terms of
the Security Agreement and this Agreement, the Security Agreement shall control.
SECTION 12. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article XI thereof.

 

C-2



--------------------------------------------------------------------------------



 



SECTION 13. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be effective, or delivery of a manually
executed counterpart.
SECTION 14. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
* * * * *

 

C-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

            [NAME OF GRANTOR]
      By:           Name:           Title:           MORGAN STANLEY SENIOR
FUNDING, INC.,
as Collateral Agent
      By:           Name:           Title:        

 

C-4



--------------------------------------------------------------------------------



 



SCHEDULE I
to Copyright Security Agreement
Item A. Copyrights
Registered Copyrights

                  Country   Registration No.   Registration Date   Author(s)  
Title
 
               

Copyright Pending Applications

                  Country   Serial No.   Filing Date   Author(s)   Title
 
               

Item B. Copyright Licenses

                      Country or               Effective   Expiration Territory
  Copyright   Licensor   Licensee   Date   Date
 
                   

 

C-5



--------------------------------------------------------------------------------



 



ANNEX I
to Security Agreement
SUPPLEMENT TO
GUARANTEE AND COLLATERAL AGREEMENT
This SUPPLEMENT, dated as of  _____  ___,  _____  (this “Supplement”), is to the
Guarantee and Collateral Agreement, dated as of December 21, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”), among the Grantors (such term, and other terms used in
this Supplement, to have the meanings set forth in Article I of the Security
Agreement) from time to time party thereto, in favor of MORGAN STANLEY SENIOR
FUNDING, INC., as the collateral agent (together with its successor(s) thereto
in such capacity, the “Collateral Agent”) for each of the Secured Parties (as
defined in the Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, pursuant to a Credit Agreement, dated as of December 21, 2010 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among SWIFT TRANSPORTATION CO., LLC, a Delaware
limited liability company (the “Borrower”), SWIFT CORPORATION (to be merged with
Swift Holdings Corp. on the Closing Date, and with the surviving entity to be
named Swift Transportation Company, a Delaware corporation) (“Holdings”), the
Guarantors, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), MORGAN STANLEY SENIOR FUNDING, INC., as
Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIGROUP GLOBAL
CAPITAL MARKETS INC. (or an affiliate thereof) and PNC CAPITAL MARKETS LLC (or
an affiliate thereof) as Documentation Agents, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer., the Lenders and the L/C
Issuer (as defined in the Credit Agreement) have extended Commitments (as
defined in the Credit Agreement) to make Credit Extensions (as defined in the
Credit Agreement) to the Borrower;
WHEREAS, pursuant to the provisions of Section 8.7 of the Security Agreement,
each of the undersigned is becoming a Guarantor and Grantor under the Security
Agreement; and
WHEREAS, each of the undersigned desires to become a “Guarantor” and a “Grantor”
under the Security Agreement in order to induce the Secured Parties to continue
to extend Loans and issue Letters of Credit under the Credit Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.
SECTION 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Guarantor and Grantor under the Security
Agreement with the same force and effect as if it were an original signatory
thereto and each of the undersigned hereby (a) agrees to be bound by and comply
with all of the terms and provisions of the Security Agreement applicable to it
as a Guarantor and Grantor, (b) represents and warrants that the representations
and warranties made by it as a Guarantor and Grantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date, and (c) grants to the Collateral Agent, for its
benefit and the ratable benefit of each other Secured Party, a continuing
security interest in all of the Collateral. In furtherance of the foregoing,
each reference to a “Guarantor”, a “Grantor”, “Guarantors” and/or “Grantors” in
the Security Agreement shall be deemed to include each of the undersigned.

 

C-6



--------------------------------------------------------------------------------



 



SECTION 2. Financing Statements. Each Grantor hereby authorizes the Collateral
Agent to file financing statements describing as the collateral covered thereby
“all of the debtor’s personal property or assets now existing or hereafter
acquired” or words to that effect, notwithstanding that such wording may be
broader in scope than the Collateral described in this Security Agreement.
SECTION 3. Representations. Each of the undersigned Grantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
the legal, valid and binding obligation of each of the undersigned, enforceable
against it in accordance with its terms.
SECTION 4. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.
SECTION 5. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.
SECTION 6. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Supplement and the other Loan Documents (as defined in the Credit
Agreement) constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.
SECTION 7. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.
* * * * *

 

C-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

            [NAME OF ADDITIONAL SUBSIDIARY]
      By:           Name:           Title:           [NAME OF ADDITIONAL
SUBSIDIARY]
      By:           Name:           Title:        

          ACCEPTED AND AGREED FOR ITSELF
AND ON BEHALF OF THE SECURED PARTIES:
 
        MORGAN STANLEY SENIOR FUNDING, INC.,
     as Collateral Agent  
By:
       
 
       
 
  Name:    
 
  Title:    

 

C-8



--------------------------------------------------------------------------------



 



[COPY SCHEDULES FROM SECURITY AGREEMENT]

 

C-9



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF INTERCREDITOR AGREEMENT

(See attached)

 

C-10



--------------------------------------------------------------------------------



 



EXECUTION DRAFT
INTERCREDITOR AGREEMENT
Intercreditor Agreement (this “Agreement”), dated as of December 21, 2010, among
MORGAN STANLEY SENIOR FUNDING INC., as Collateral Agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent (in such capacity,
with its successors and assigns, and as more specifically defined below, the
“Second Priority Representative”) for the Second Priority Secured Parties (as
defined below), Swift Transportation Co., LLC, a Delaware limited liability
company (the “Borrower”) and each of the other Loan Parties (as defined below)
party hereto.
WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the Credit Agreement, dated as
the date hereof, among Swift Transportation Company, a Delaware corporation
(“Parent”), the Borrower, the lenders named therein, Bank of America, N.A., as
administrative agent and the other agents named therein (the “Existing First
Priority Agreement”), pursuant to which such financial institutions and other
entities have agreed to make loans and extend other financial accommodations to
the Borrower; and
WHEREAS, Swift Services Holdings, Inc, a Delaware corporation (the “Issuer”),
the Second Priority Representative, Parent and certain Subsidiaries of Parent
are parties to the Indenture dated as of the date hereof (the “Existing Second
Priority Agreement”), pursuant to which the Issuer has issued senior secured
second lien notes (the “Second Lien Notes”); and
WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and
WHEREAS, the Issuer and the other Loan Parties have granted to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:
. Definitions.
1.1. Defined Terms. The following terms, as used herein, have the following
meanings:
“Additional First Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
“Additional First Priority Debt” has the meaning set forth in Section 9.3(b).
“Additional Second Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.
“Additional Second Priority Debt” has the meaning set forth in Section 9.3(b).
“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

 



--------------------------------------------------------------------------------



 



“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Cash Collateral” has the meaning set forth in Section 3.7.
“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.
“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
“DIP Financing” has the meaning set forth in Section 5.2.
“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation the
exercise of any rights of set-off or recoupment, and the exercise of any rights
or remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code.
“Enforcement Notice” has the meaning set forth in Section 3.7.
“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.
“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing First Priority Agreement,
any Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”). Any reference to the First
Priority Agreement hereunder shall be deemed a reference to any First Priority
Agreement then extant.
“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

 

 



--------------------------------------------------------------------------------



 



“First Priority Creditors” means each “Secured Party” as defined in the First
Priority Agreement, or any Persons that are designated under the First Priority
Agreement as the “First Priority Creditors” for purposes of this Agreement.
“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.
“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.
“First Priority Lien” means any Lien created by the First Priority Security
Documents.
“First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing First Priority Agreement and (b) with respect to each other First
Priority Agreement, all “Obligations” of each Loan Party as defined in such
First Priority Agreement, and shall in any event include (i) all principal of
and interest (including without limitation any Post-Petition Interest) and
premium (if any) on all loans made or other indebtedness issued or incurred
pursuant to such First Priority Agreement, (ii) all reimbursement obligations
(if any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to such First Priority Agreement, (iii) all Specified Swap Agreements,
(iv) all Specified Cash Management Agreements and (v) all guarantee obligations,
fees, expenses and other amounts payable from time to time pursuant to the
applicable First Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any First Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Second Priority Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
“First Priority Obligations Payment Date” means the first date on which (a) all
of the First Priority Liens have been released in accordance with the terms of
the First Priority Documents and (b) the First Priority Representative has
delivered a written notice to the Second Priority Representative stating that
the event described in clause (a) has occurred to the satisfaction of the First
Priority Secured Parties, which notice shall be delivered by the First Priority
Representative promptly after the occurrence of the event described in clause
(a).
“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.
“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.
“First Priority Security Documents” means the “Collateral Documents” as defined
in the First Priority Agreement, and any other documents that are designated
under the First Priority Agreement as “First Priority Security Documents” for
purposes of this Agreement.
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law. Insolvency Proceeding shall not include any
dissolution of a Loan Party that is permitted under, and effected in compliance
with any covenants under, the First Priority Documents and the Second Priority
Documents.

 

 



--------------------------------------------------------------------------------



 



“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
“Loan Party” means the Borrower, Parent, and each direct or indirect subsidiary,
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Priority
Document or Second Priority Document. All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.
“Parent” has the meaning set forth in the first WHEREAS clause of this
Agreement.
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
“Purchase” has the meaning set forth in Section 3.7.
“Purchase Notice” has the meaning set forth in Section 3.7.
“Purchase Price” has the meaning set forth in Section 3.7.
“Purchasing Parties” has the meaning set forth in Section 3.7.
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
“Recovery” has the meaning set forth in Section 5.5.
“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement.”
“Second Lien Notes” has the meaning set forth in the second “WHEREAS” clause of
this Agreement.

 

 



--------------------------------------------------------------------------------



 



“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Second Priority Agreement,
any Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c). Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.
“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.
“Second Priority Creditors” means the “Holders” as defined in the Second
Priority Agreement and any holder of a Second Lien Note, the Second Priority
Representatives or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement.
“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.
“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.
“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.
“Second Priority Obligations” means (a) with respect to the Existing Second
Priority Agreement, all “Secured Obligations” of each Loan Party as defined in
the “Security Agreement” referred to in the Existing Second Priority Agreement
and (b) with respect to each other Second Priority Agreement, (i) all principal
of and interest (including without limitation any Post-Petition Interest) and
premium (if any) on all indebtedness under such Second Priority Agreement, and
(ii) all guarantee obligations, fees, expenses and other amounts payable from
time to time pursuant to the applicable Second Priority Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding. To the extent
any payment with respect to any Second Priority Obligation (whether by or on
behalf of any Loan Party, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
First Priority Secured Party, receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties hereunder, be deemed to be reinstated
and outstanding as if such payment had not occurred.
“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.
“Second Priority Secured Parties” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.
“Second Priority Security Documents” means the “Collateral Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.

 

 



--------------------------------------------------------------------------------



 



“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, overdraft, credit, purchase or debit card, electronic funds transfer
or cash management services, including in connection with any automated clearing
house transfers of funds or any similar transactions between any Loan Party and
a Person who is (or was at the time such cash management agreement was entered
into) a holder of First Priority Obligations (other than under the Specified
Cash Management Agreement), or an affiliate thereof.
“Specified Swap Agreement”: means any Swap Agreement in respect of interest
rates, currency exchange rates or commodity prices entered into by any Loan
Party and any Person that is (or was at the time such Swap Agreement was entered
into) a holder of First Priority Obligations (other than under the Specified
Swap Agreement) or an affiliate thereof, at the time such Swap Agreement is
entered into.
“Standstill Period” has the meaning set forth in Section 3.2.
“Surviving Obligations” has the meaning set forth in Section 3.7.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its subsidiaries shall be a “Swap Agreement”.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.
1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors or permitted assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Lien Priorities.
2.1 Subordination of Liens. (a) Any and all Liens on the Common Collateral now
existing or hereafter created or arising in favor of any Second Priority Secured
Party securing the Second Priority Obligations, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise are
expressly junior in priority, operation and effect to any and all Liens on the
Common Collateral now existing or hereafter created or arising in favor of the
First Priority Secured Parties securing the First Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other Liens, or any defect or
deficiency or alleged defect or deficiency in any of the foregoing, (ii) any
provision of the Uniform Commercial Code or any applicable law or any First
Priority Document or Second Priority Document or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any First Priority
Secured Party securing any of the First Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.
(b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.
2.2 Nature of First Priority Obligations. The Second Priority Representative on
behalf of itself and the other Second Priority Secured Parties acknowledges that
the First Priority Obligations may represent debt that is revolving in nature
and that the amount thereof that may be outstanding at any time or from time to
time may be increased or reduced and subsequently reborrowed, and that the terms
of the First Priority Obligations may be modified, extended or amended from time
to time, and that the aggregate amount of the First Priority Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Second Priority Secured Parties and without affecting the provisions
hereof, but only so long as, except in the case of any DIP Financing, any such
obligations are permitted to be incurred pursuant to the Second Priority
Documents as in effect on the date of this Agreement. The lien priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.
2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
agrees that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded by or on behalf of the Second
Priority Representative with respect to the Common Collateral shall be in form
satisfactory to the First Priority Representative.
(b) The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “mortgages”) now or hereafter filed against
Real Property that constitutes Common Collateral in favor of or for the benefit
of the Second Priority Representative and the other Second Priority Secured
Parties shall be in form satisfactory to the First Priority Representative and
shall contain the following notation: “The lien created by this mortgage on the
property described herein is junior and subordinate to the lien on such property
created by any mortgage, deed of trust or similar instrument now or hereafter
granted to the First Priority Representative, and its successors and assigns, in
such property, in accordance with the provisions of the Intercreditor Agreement
dated as of December  _____, 2010 among Morgan Stanley Senior Funding Inc., as
Collateral Agent for the First Priority Secured Parties, U.S. Bank, National
Association, as Collateral Agent for the Second Priority Secured Parties, Swift
Transportation Co., LLC, a Delaware limited liability company, as Borrower, and
the other Loan Parties referred to therein, as amended, modified or supplemented
from time to time.”

 

 



--------------------------------------------------------------------------------



 



(c) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over, or has a notation of
its lien on any certificate of title with respect to, Common Collateral pursuant
to the First Priority Security Documents, such possession, control or notation
of title is also for the benefit of and on behalf of, and the First Priority
Representative or such third party holds such possession, control or the benefit
of such notation of title as bailee and agent for, the Second Priority
Representative and the other Second Priority Secured Parties solely to the
extent required to perfect their security interest in such Common Collateral
(such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the Uniform Commercial Code). Nothing in the preceding sentence shall be
construed to impose any duty on the First Priority Representative (or any third
party acting on its behalf) with respect to such Common Collateral or provide
the Second Priority Representative or any other Second Priority Secured Party
with any rights with respect to such Common Collateral beyond those specified in
this Agreement and the Second Priority Security Documents, provided that
subsequent to the occurrence of the First Priority Obligations Payment Date, the
First Priority Representative shall (i) deliver to the Second Priority
Representative, at the Borrower’s sole cost and expense, the Common Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Priority Documents (and to the extent not so
required, such delivery shall be made to the Borrower) or (ii) direct and
deliver such Common Collateral as a court of competent jurisdiction otherwise
directs, and provided, further, that the provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Priority Secured Parties and the Second Priority Secured Parties and shall not
impose on the First Priority Secured Parties any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.
2.4 No New Liens. So long as the First Priority Obligations Payment Date has not
occurred, the parties hereto agree that (a) there shall be no Lien, and no Loan
Party shall have any right to create any Lien, on any assets of any Loan Party
securing any Second Priority Obligation if these same assets are not subject to,
and do not become subject to, a Lien securing the First Priority Obligations and
(b) if any Second Priority Secured Party shall acquire or hold any Lien on any
assets of any Loan Party securing any Second Priority Obligation which assets
are not also subject to the first-priority Lien of the First Priority
Representative under the First Priority Documents, then the Second Priority
Representative, upon demand by the First Priority Representative, will without
the need for any further consent of any other Second Priority Secured Party,
notwithstanding anything to the contrary in any other Second Priority Document
either (i) release such Lien or (ii) assign it to the First Priority
Representative as security for the First Priority Obligations (in which case the
Second Priority Representative may retain a junior Lien on such assets subject
to the terms hereof). To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.

 

 



--------------------------------------------------------------------------------



 



SECTION 3. Enforcement Rights.
3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the provisos set forth in Sections 3.2
and 5.1. Upon the occurrence and during the continuance of a default or an event
of default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion.
3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:
(a) they will not take or cause to be taken any Enforcement Action with respect
to the Common Collateral;
(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Priority Secured Party or any other Enforcement Action taken with respect to the
Common Collateral (or any forbearance from taking any Enforcement Action with
respect to the Common Collateral) by or on behalf of any First Priority Secured
Party;
(d) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);
(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and
(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

 

 



--------------------------------------------------------------------------------



 



provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
the Second Priority Security Documents or applicable law after the passage of a
period of 270 days (the “Standstill Period”) from the date of delivery of a
notice in writing by the Second Priority Representative to the First Priority
Representative of its intention to exercise such rights and remedies, which
notice may only be delivered following the occurrence of and during the
continuation of an “Event of Default” under and as defined in the Second
Priority Agreement; provided, further, however, that, notwithstanding the
foregoing, in no event shall any Second Priority Secured Party exercise or
continue to exercise any such rights or remedies if, notwithstanding the
expiration of the Standstill Period, (i) any First Priority Secured Party shall
have commenced and be diligently pursuing the exercise of any of its rights and
remedies with respect to any of the Common Collateral (prompt notice of such
exercise to be given to the Second Priority Representative) or (ii) an
Insolvency Proceeding in respect of any Loan Party shall have been commenced;
and provided, further, that in any Insolvency Proceeding commenced by or against
any Loan Party, the Second Priority Representative and the Second Priority
Secured Parties may take any action expressly permitted by Section 5.
3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, any such judgment lien on the Common Collateral shall be
subject to the terms of this Agreement for all purposes (including in relation
to the First Priority Liens and the First Priority Obligations) to the same
extent as other Liens on the Common Collateral securing the Second Priority
Obligations are subject to the terms of this Agreement.
3.4 Cooperation. Subject to Section 9.15, the Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that each
of them shall take such actions as the First Priority Representative shall
reasonably request in connection with the exercise by the First Priority Secured
Parties of their rights set forth herein.
3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party; provided, that it is acknowledged by the First Priority Secured Parties
and the Second Priority Secured Parties that indemnification by the Loan Parties
may be limited to the extent set forth in the First Priority Agreement or the
Second Priority Agreement, as the case may be.
3.6 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or dilatory plea the making of this Agreement, and any First Priority Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.
(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives (to the extent it may lawfully do
so) any defense it may have that the Loan Parties and/or the First Priority
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages.

 

 



--------------------------------------------------------------------------------



 



3.7 Option to Purchase. (a) The First Priority Representative agrees that it
will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five Business Days after commencing any Enforcement Action with
respect to Common Collateral (which notice shall be effective for all
Enforcement Actions taken after the date of such notice so long as the First
Priority Representative is diligently pursuing in good faith the exercise of its
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement rights of its senior Liens on a
material portion of the Common Collateral, including, without limitation, all
Enforcement Actions identified in such notice). Any Second Priority Secured
Party shall have the option upon receipt of the Enforcement Notice by the Second
Priority Representative, by irrevocable written notice (the “Purchase Notice”)
delivered by the Second Priority Representative to the First Priority
Representative no later than five Business Days after receipt by the Second
Priority Representative of the Enforcement Notice, to purchase all (but not less
than all) of the First Priority Obligations from the First Priority Secured
Parties. If the Second Priority Representative so delivers the Purchase Notice,
the First Priority Representative shall terminate any existing Enforcement
Actions and shall not take any further Enforcement Actions, provided, that the
Purchase (as defined below) shall have been consummated on the date specified in
the Purchase Notice in accordance with this Section 3.7.
(b) On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a Business Day not less than five Business Days, nor more
than ten Business Days, after receipt by the First Priority Representative of
the Purchase Notice), the First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Second Priority Secured Parties electing to purchase pursuant to
Section 3.7(a) (the “Purchasing Parties”), and the Purchasing Parties shall
purchase (the “Purchase”) from the First Priority Secured Parties, the First
Priority Obligations; provided, that the First Priority Obligations purchased
shall not include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).
(c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, accrued and unpaid interest at the contract rate,
fees, breakage costs, attorneys’ fees and expenses, and, in the case of any
Specified Swap Agreements, the amount that would be payable by the relevant Loan
Party thereunder if it were to terminate such Specified Swap Agreements on the
date of the Purchase or, if not terminated, an amount determined by the relevant
First Priority Secured Party to be necessary to collateralize its credit risk
arising out of such Specified Swap Agreements), (ii) furnish cash collateral
(the “Cash Collateral”) to the First Priority Secured Parties in such amounts as
the relevant First Priority Secured Parties determine is reasonably necessary to
secure such First Priority Secured Parties in connection with any outstanding
letters of credit (not to exceed 103% of the aggregate undrawn face amount of
such letters of credit), (iii) agree to reimburse the First Priority Secured
Parties for any loss, cost, damage or expense (including attorneys’ fees and
expenses) in connection with any fees, costs or expenses related to any checks
or other payments provisionally credited to the First Priority Obligations or as
to which the First Priority Secured Parties have not yet received final payment
and (iv) agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Loan Parties under the First Priority Documents as to matters
or circumstances known to the Purchasing Parties at the time of the Purchase
which could reasonably be expected to result in any loss, cost, damage or
expense to any of the First Priority Secured Parties, provided that, in no event
shall any Purchasing Party have any liability for such amounts in excess of
proceeds of Common Collateral received by the Purchasing Parties.

 

 



--------------------------------------------------------------------------------



 



(d) The Purchase Price and Cash Collateral shall be remitted by wire transfer in
immediately available funds to such account of the First Priority Representative
as it shall designate to the Purchasing Parties. The First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the First Priority
Secured Parties in accordance with the First Priority Agreement. Interest shall
be calculated to but excluding the day on which the Purchase occurs if the
amounts so paid by the Purchasing Parties to the account designated by the First
Priority Representative are received in such account prior to 12:00 noon, New
York City time, and interest shall be calculated to and including such day if
the amounts so paid by the Purchasing Parties to the account designated by the
First Priority Representative are received in such account later than 12:00
noon, New York City time.
(e) The Purchase shall be made without representation or warranty of any kind by
the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any Liens and (iii) that the First Priority Secured Parties
have the right to assign the First Priority Obligations and the assignment is
duly authorized.
(f) For the avoidance of doubt, the parties hereto hereby acknowledge and agree
that in no event shall the Second Priority Representative (i) be deemed to be a
Purchasing Party for purposes of this Section 3.7, (ii) be subject to or liable
for any obligations of a Purchasing Party pursuant to this Section 3.7 or
(iii) incur any liability to any First Priority Secured Party or any other
Person in connection with any Purchase pursuant to this Section 3.7.
SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.
4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall, subject to Section 9.14 hereof, be distributed as follows:
first to the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the First Priority Representative, for
the benefit of the First Priority Secured Parties, in the same form as received,
with any necessary endorsements, and each Second Priority Secured Party hereby
authorizes the First Priority Representative to make any such endorsements as
agent for the Second Priority Representative (which authorization, being coupled
with an interest, is irrevocable).
4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of all or any portion of the Common Collateral permitted pursuant to the terms
of the First Priority Documents (including pursuant to any waiver, consent,
amendment or other modifications thereto) that results in the release of the
First Priority Lien on any Common Collateral (excluding the release of all First
Priority Liens in connection with the payment in full of all First Priority
Obligations), the Second Priority Lien on such Common Collateral (excluding any
portion of the proceeds of such Common Collateral remaining after the First
Priority Obligations Payment Date occurs) shall be automatically and
unconditionally released with no further consent or action of any Person.

 

 



--------------------------------------------------------------------------------



 



(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments (which shall be prepared by the First Priority
Representative) at the expense of the Borrower and shall take such further
actions as the First Priority Representative shall request to evidence any
release of the Second Priority Lien described in paragraph (a). The Second
Priority Representative hereby appoints the First Priority Representative and
any officer or duly authorized person of the First Priority Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of the Second Priority
Representative and in the name of the Second Priority Representative or in the
First Priority Representative’s own name, from time to time, in the First
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives may at any time inspect, repossess, remove and otherwise
deal with the Common Collateral, and the First Priority Representative may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party.
(b) Proceeds of Common Collateral include insurance proceeds in respect of such
Common Collateral and therefore the lien priorities provided in Section 2.1
shall govern the ultimate disposition of casualty insurance proceeds. The First
Priority Representative and Second Priority Representative are to be named as
additional insureds and loss payees with respect to all insurance policies
relating to Common Collateral. Until the First Priority Obligations Payment Date
has occurred, the First Priority Representative shall have the sole and
exclusive right, as against the Second Priority Representative, to adjust or
settle any insurance claims in the event of any covered loss, theft or
destruction of Common Collateral to the extent provided for, and in accordance
with, the First Priority Agreements. All proceeds of such insurance shall be
remitted to the First Priority Representative or the Second Priority
Representative, as the case may be, and each of the Second Priority
Representative and First Priority Representative shall cooperate (if necessary)
in a reasonable manner in effecting the payment of insurance proceeds in
accordance with Section 4.1.
SECTION 5. Insolvency Proceedings.
5.1 Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case that (a) violates, or is
prohibited by, this Section 5 (or, in the absence of an Insolvency Proceeding,
otherwise would violate or be prohibited by this Agreement), (b) asserts any
right, benefit or privilege that arises in favor of the Second Priority Secured
Parties, in whole or in part, as a result of their interest in the Common
Collateral (unless the assertion of such right is expressly permitted by this
Agreement) or (c) challenges the validity, priority, enforceability or
voidability of any Liens or claims held by the First Priority Representative or
any other First Priority Secured Party with respect to the Common Collateral, or
the extent to which the First Priority Obligations constitute secured claims or
the value thereof under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Second Priority Representative may (i) file a proof of claim
in an Insolvency Proceeding and (ii) file any necessary responsive or defensive
pleadings in opposition to any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any claims of the Second
Priority Secured Parties on the Common Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Second Priority Representative imposed hereby.

 

 



--------------------------------------------------------------------------------



 



5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding at any time prior to the First Priority Obligations Payment Date, and
if the First Priority Representative or the other First Priority Secured Parties
desire to consent (or not object) to the use of cash collateral under the
Bankruptcy Code or to provide financing to any Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Loan Party by any third party (any such financing, “DIP Financing”), then the
Second Priority Representative agrees, on behalf of itself and the other Second
Priority Secured Parties, that each Second Priority Secured Party (a) will be
deemed to have consented to, will raise no objection to, nor support any other
Person objecting to, the use of such cash collateral or to such DIP Financing,
(b) will not request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing except as
set forth in Section 5.4 below, (c) will subordinate (and will be deemed
hereunder to have subordinated) the Second Priority Liens on any Common
Collateral (i) to such DIP Financing on the same terms as the First Priority
Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), (ii) to any adequate protection provided to
the First Priority Secured Parties and (iii) to any “carve-out” agreed to by the
First Priority Representative or the other First Priority Secured Parties, and
(d) agrees that notice received two calendar days prior to the entry of an order
approving such usage of cash collateral or approving such financing shall be
adequate notice so long as (A) the Second Priority Representative retains its
Lien on the Common Collateral to secure the Second Priority Obligations (in each
case, including proceeds thereof arising after the commencement of the case
under the Bankruptcy Code) and (B) all Liens on Common Collateral securing any
such DIP Financing shall be senior to or on a parity with the Liens of the First
Priority Representative and the First Priority Creditors on Common Collateral
securing the First Priority Obligations.
5.3 Relief From the Automatic Stay. Until the First Priority Obligations Payment
Date has occurred, the Second Priority Representative agrees, on behalf of
itself and the other Second Priority Secured Parties, that none of them will
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the First Priority
Representative.
5.4 Adequate Protection. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that, prior to the First
Priority Obligations Payment Date, none of them shall object, contest, or
support any other Person objecting to or contesting, (a) any request by the
First Priority Representative or the other First Priority Secured Parties for
adequate protection of its interest in the Common Collateral or any adequate
protection provided to the First Priority Representative or the other First
Priority Secured Parties, (b) any objection by the First Priority Representative
or any other First Priority Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection in the Common
Collateral or (c) the payment of interest, fees, expenses or other amounts to
the First Priority Representative or any other First Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise. The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, further agrees that, prior to the First Priority Obligations
Payment Date, none of them shall assert or enforce any claim under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to or on a
parity with the First Priority Liens for costs or expenses of preserving or
disposing of any Common Collateral. Notwithstanding anything to the contrary set
forth

 

 



--------------------------------------------------------------------------------



 



in this Section and in Section 5.2(c)(ii), but subject to all other provisions
of this Agreement (including, without limitation, Section 5.2(c)(i) and
Section 5.3), in any Insolvency Proceeding, (i) if the First Priority Secured
Parties (or any subset thereof) are granted adequate protection consisting of
additional collateral (with replacement Liens on such additional collateral) and
superpriority claims in connection with any DIP Financing or use of cash
collateral with respect to the Common Collateral, and the First Priority Secured
Parties do not object to the adequate protection being provided to them, then in
connection with any such DIP Financing or use of cash collateral the Second
Priority Representative, on behalf of itself and any of the Second Priority
Secured Parties, may, as adequate protection of their interests in the Common
Collateral, seek or accept (and the First Priority Representative and the First
Priority Secured Parties shall not object to) adequate protection consisting
solely of (x) a replacement Lien on the same additional collateral, subordinated
to the Liens securing the First Priority Obligations and such DIP Financing on
the same basis as the other Second Priority Liens on the Common Collateral are
so subordinated to the First Priority Obligations under this Agreement and
(y) superpriority claims junior in all respects to the superpriority claims
granted to the First Priority Secured Parties, provided, however, that the
Second Priority Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Priority Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims and (ii) in the event the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, seeks or accepts adequate
protection in accordance with clause (i) above and such adequate protection is
granted in the form of additional collateral, then the Second Priority
Representative, on behalf of itself or any of the Second Priority Secured
Parties, agrees that the First Priority Representative shall also be granted a
senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Obligations shall be subordinated to the
Liens on such collateral securing the First Priority Obligations and any such
DIP Financing (and all Obligations relating thereto) and any other Liens granted
to the First Priority Secured Parties as adequate protection, with such
subordination to be on the same terms that the other Liens securing the Second
Priority Obligations are subordinated to such First Priority Obligations under
this Agreement. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that except as expressly set forth
in this Section none of them shall seek or accept adequate protection with
respect to their interests in the Common Collateral without the prior written
consent of the First Priority Representative.
5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of set-off or otherwise, because
such amount was avoided or ordered to be paid or disgorged for any reason,
including without limitation because it was found to be a fraudulent or
preferential transfer, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority
Representative, on behalf of itself and each of the other Second Priority
Secured Parties, agrees that none of them shall be entitled to benefit from any
avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

 



--------------------------------------------------------------------------------



 



5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding
or otherwise, neither the Second Priority Representative nor any other Second
Priority Secured Party shall oppose any sale or disposition of any Common
Collateral that is supported by the First Priority Secured Parties, and the
Second Priority Representative and each other Second Priority Secured Party will
be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties and to
have released their Liens on such assets.
5.7 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the First
Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Loan Parties in respect of the
Common Collateral, with the effect being that, to the extent that the aggregate
value of the Common Collateral is sufficient (for this purpose ignoring all
claims held by the Second Priority Secured Parties), the First Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of Post-Petition Interest before any distribution is made in
respect of the claims held by the Second Priority Secured Parties. The Second
Priority Representative, on behalf of itself and the other Second Priority
Secured Parties, hereby acknowledges and agrees to turn over to the First
Priority Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of the preceding sentence, even if
such turnover has the effect of reducing the claim or recovery of the Second
Priority Secured Parties.
5.8 No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
not expressly permitted hereunder, including the seeking by any Second Priority
Secured Party of adequate protection with respect to its interests in the Common
Collateral (except as provided in Section 5.4).
5.9 Other Matters. To the extent that the Second Priority Representative or any
Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties not to assert any of such rights without the
prior written consent of the First Priority Representative unless expressly
permitted to do so hereunder.
5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.
SECTION 6. Security Documents.
(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents in violation of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents in violation of this Agreement.
(c) In the event the First Priority Representative enters into any amendment,
waiver, consent or release in respect of any of the First Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Priority Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Common Collateral, then such amendment, waiver,
consent or release shall apply automatically to any comparable provision of the
Comparable Second Priority Security Document without the consent of or action by
any Second Priority Secured Party (with all such amendments, waivers,
modifications and releases subject to the terms hereof); provided that (other
than with respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Priority Agreements), (i) no such amendment,
waiver, consent or release shall have the effect of removing assets subject to
the Lien of any Second Priority Security Document, except to the extent that a
release of such Lien is permitted by Section 4.2, (ii) any such amendment,
waiver, consent or release that adversely affects the rights of the Second
Priority Secured Parties and does not affect the First Priority Secured Parties
in a like or similar manner shall not apply to the Second Priority Security
Documents without the consent of the Second Priority Representative, (iii) no
such amendment, waiver, consent or release with respect to any provision
applicable to the Second Priority Representative under the Second Priority
Documents shall be made without the prior written consent of such Second
Priority Representative and (iv) notice of such amendment, waiver, consent or
release shall be given to the Second Priority Representative no later than
30 days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.
(d) The First Priority Obligations and the Second Priority Obligations may be
refinanced or replaced (and may be increased in connection therewith), in whole
or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the refinancing transaction
under any First Priority Agreement or any Second Priority Agreement) of any
First Priority Secured Party or any Second Priority Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided, however, that the holders of any such refinancing or
replacement indebtedness (or an authorized agent or trustee on their behalf)
bind themselves in writing to the terms of this Agreement pursuant to such
documents or agreements (including amendments or supplements to this Agreement)
as the First Priority Representative or the Second Priority Representative, as
the case may be, shall reasonably request and in form and substance reasonably
acceptable to the First Priority Representative or the Second Priority
Representative, as the case may be; provided that such documents or agreements
shall comply with Section 6(a) and Section 6(b).
(e) If at any time in connection with or after the discharge of all First
Priority Obligations, the Borrower enters into any replacement First Priority
Agreement (which may include an increase in the amount of the First Priority
Obligations) secured by all or a portion of the First Priority Collateral on a
first-priority basis, then such prior discharge of First Priority Obligations
shall automatically be deemed not to have occurred for the purposes of this
Agreement, and the obligations under such replacement First Priority Agreement
shall automatically be treated as First Priority Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of the First Priority Collateral (or such portion thereof) set forth
therein. The termination of the Existing First Priority Agreement in connection
with any such replacement shall not be deemed to be the First Priority
Obligations Payment Date.

 

 



--------------------------------------------------------------------------------



 



(f) In connection with any refinancing or replacement contemplated by Section
6(d) or 6(e), this Agreement may be amended at the request and sole expense of
the Borrower, and without the consent of the First Priority Representative, the
First Priority Secured Parties, or the Second Priority Representative or the
Second Priority Secured Parties (a) to add parties (or any authorized agent or
trustee therefor) providing any such refinancing or replacement indebtedness,
(b) to establish that Liens on any First Priority Collateral securing such
refinancing or replacement indebtedness shall have the same priority (or junior
priority) as the Liens on any First Priority Collateral securing the
indebtedness being refinanced or replaced and (c) to establish that Liens on any
Second Priority Collateral securing such refinancing or replacement indebtedness
shall have the same priority as the Liens on any Second Priority Collateral
securing the indebtedness being refinanced or replaced, all on the terms
provided for immediately prior to such refinancing or replacement.
SECTION 7. Reliance; Waivers; etc.
7.1 Reliance. All extensions of credit under the First Priority Documents made
after the date hereof are deemed to have been made or incurred, in reliance upon
this Agreement. The Second Priority Representative, on behalf of itself and the
Second Priority Secured Parties, expressly waives all notice of the acceptance
of and reliance on this Agreement by the First Priority Secured Parties. The
Second Priority Documents are deemed to have been executed and delivered and all
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The First Priority Representative, on behalf of
itself and the other First Priority Secured Parties, expressly waives all
notices of the acceptance of and reliance on this Agreement by the Second
Priority Representative and the other Second Priority Secured Parties.
7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Representative and the First Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.
7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.
SECTION 8. Obligations Unconditional.
8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:
(a) any lack of validity or enforceability of any First Priority Document;
(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

 

 



--------------------------------------------------------------------------------



 



(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee thereof; or
(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative or any other Second
Priority Secured Party, or any Loan Party, to the extent applicable, in respect
of this Agreement (other than the occurrence of the First Priority Obligations
Payment Date).
8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:
(a) any lack of validity or enforceability of any Second Priority Document;
(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;
(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee thereof; or
(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Priority Secured Party in respect of this Agreement.
SECTION 9. Miscellaneous.
9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the parties hereto acknowledge that the terms of
this Agreement are not intended to and shall not, as between the Loan Parties
and the Secured Parties, negate, impair, waive or cancel any rights granted to,
or carry liability or obligation of, any Loan Party in the First Priority
Documents and the Second Priority Documents or impose any additional obligations
on the Loan Parties (other than as expressly set forth herein).
9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred subject to the
reinstatement as expressly set forth herein. This is a continuing agreement and
the First Priority Secured Parties and the Second Priority Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, Borrower or any other Loan Party on the faith hereof.

 

 



--------------------------------------------------------------------------------



 



9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative (in accordance with the
First Priority Agreement) and the Second Priority Representative (in accordance
with the Second Priority Agreement), and, in the case of amendments or
modifications of Sections 3.5, 3.6, 4.2, 5.2, 5.4, 6(c), 6(d), 6(e), 6(f), 9.3,
9.5 or 9.6, the Loan Parties, and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Anything herein to the
contrary notwithstanding, no consent of any Loan Party shall be required for
amendments, modifications or waivers of any other provisions of this Agreement
other than those that (i) affect any obligation or right of the Loan Parties
hereunder or under the First Priority Documents or the Second Priority Documents
or that would impose any additional obligations on the Loan Parties or
(ii) change the rights of the Loan Parties to refinance the First Priority
Obligations or the Second Priority Obligations.
(b) It is understood that this Agreement may be amended from time to time at the
request of the Borrower, at the Borrower’s sole expense, and without the consent
of the First Priority Representative, Second Priority Representative, any other
First Priority Secured Party or any other Second Priority Secured Party to
(i) add other parties holding additional Indebtedness or obligations that
constitute First Priority Obligations (“Additional First Priority Debt”) or
Second Priority Obligations (“Additional Second Priority Debt”) (or any agent or
trustee thereof) in each case to the extent such Indebtedness or obligation is
permitted to be incurred by the First Priority Agreement and Second Priority
Agreement then extant, (ii) in the case of Additional Second Priority Debt,
(1) establish that the Lien on the Common Collateral securing such Additional
Second Priority Debt shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any First Priority Obligations and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any Second Priority Obligations, and
(2) provide to the holders of such Additional Second Priority Debt (or any agent
or trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the First Priority
Representative for the benefit of all Second Priority Debt) as are provided to
the holders of Second Priority Obligations under this Agreement, and (iii) in
the case of Additional First Priority Debt, (1) establish that the Lien on the
Common Collateral securing such Additional First Priority Debt shall be superior
in all respects to all Liens on the Common Collateral securing any Second
Priority Obligations and shall share in the benefits of the Common Collateral
equally and ratably with all Liens on the Common Collateral securing any First
Priority Lien Obligations, and (2) provide to the holders of such Additional
First Priority Debt (or any agent or trustee thereof) the comparable rights and
benefits as are provided to the holders of First Priority Lien Obligations under
this Agreement, in each case so long as such modifications do not expressly
violate the provisions of any First Priority Agreement or Second Priority
Agreement. Any such additional party and each First Priority Representative and
Second Priority Representative shall be entitled to rely on the determination of
the Borrower that such modifications do not violate any First Priority Agreement
or Second Priority Agreement if such determination is set forth in an Officers’
Certificate and an opinion of counsel delivered to such party, the First
Priority Representative and the Second Priority Representative. Any amendment to
this Agreement that is proposed to be effected without the consent of any First
Priority Representative shall be submitted to such First Priority Representative
reasonably promptly after the effectiveness of such amendment, and no such First
Priority Representative shall be deemed to have knowledge of any such amendment
until it receives a copy of such amendment. Any amendment to this Agreement that
is proposed to be effected without the consent of any Second Priority
Representative shall be submitted to such Second Priority Representative
reasonably promptly after the effectiveness of such amendment, and no such
Second Priority Representative shall be deemed to have knowledge of any such
amendment until it receives a copy of such amendment.

 

 



--------------------------------------------------------------------------------



 



9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Neither the Second Priority Representative nor the First Priority
Representative hereby assumes responsibility for keeping each other informed of
the financial condition of the Borrower and each of the other Loan Parties and
all other circumstances bearing upon the risk of nonpayment of the First
Priority Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide or update any such information to such other party or
any other party on any subsequent occasion, (b) to undertake any investigation
not a part of its regular business routine, or (c) to disclose any other
information. Neither the First Priority Representative nor the Second Priority
Representative shall have any responsibility to monitor or verify the financial
condition of the Borrower or other Loan Parties.
9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment with respect to
this Agreement, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any First Priority Secured
Party or Second Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile. All such notices and other communications
(i) sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received or (ii) sent
by facsimile shall be deemed to have been given when sent, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient. For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section) shall be as
set forth below each party’s name on the signature pages hereof, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

 

 



--------------------------------------------------------------------------------



 



9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
permitted assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.
9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.13 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of an Assumption Agreement in the form of Annex 1 to the
Guarantee and Collateral Agreement referred to in the First Priority Agreement.
9.14 Termination. This Agreement shall automatically terminate with no further
action required on the part of any Person upon the occurrence of any of the
following: (a) the First Priority Obligations Payment Date shall have occurred,
or all of the First Priority Liens on all Common Collateral have otherwise been
released in accordance with the terms of the First Priority Documents; (b) all
Second Priority Obligations shall have been paid and discharged in full or have
been legally defeased, or all of the Second Priority Liens on all Common
Collateral have otherwise been released in accordance with the terms of the
Second Priority Documents; or (c) each First Priority Representative and Second
Priority Representative party to this Agreement and the Grantors shall have
agreed to terminate this Agreement in writing; provided, however, in case of any
such termination under clause (a) above, upon the occurrence of any event
described in the last sentence of the definition of “First Priority
Obligations”, such termination will be deemed not to have occurred, and in case
of any such termination under clause (b) above, upon the occurrence of any event
described in the last sentence of the definition of “Second Priority
Obligations”, such termination will be deemed not to have occurred

 

 



--------------------------------------------------------------------------------



 



9.15 Concerning the Second Priority Representative. Each of the parties hereto
acknowledges that U.S. Bank, National Association is entering into this
Agreement upon direction of the Second Priority Creditors and solely in its
capacity as Collateral Agent under the Second Priority Security Documents and
not in its individual capacity and in no event shall U.S. Bank, National
Association incur any liability in connection with this Agreement or be
personally liable for or on account of the statements, representations,
warranties, covenants or obligations stated to be those of the Second Priority
Representative or the Second Priority Secured Parties hereunder (including
action taken on its behalf pursuant to Section 4.2(b)), all such liability, if
any, being expressly waived by the parties hereto and any Person claiming by,
though or under such party. Each party hereto hereby acknowledges and agrees
that all of the rights, privileges, protections, indemnities and immunities
afforded U.S. Bank, National Association as Collateral Agent under the Existing
Second Priority Agreement and the Second Priority Security Documents are hereby
incorporated herein as if set forth herein in full. Notwithstanding anything to
the contrary herein, the fees, expenses and indemnities owing to U.S. Bank,
National Association as Collateral Agent, by any Loan Party, shall not be
subordinated to any First Priority Obligation.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            MORGAN STANLEY SENIOR FUNDING INC., as
First Priority Representative for and on behalf
of the First Priority Secured Parties
      By:           Name:          Title:         Address for Notices:

Telephone:
Telecopy:
                       

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Second Priority Representative for and on behalf
of the Second Priority Secured Parties
      By:           Name:           Title:           Address for Notices:

Telephone:
Telecopy:
                       

 

 



--------------------------------------------------------------------------------



 



            SWIFT TRANSPORTATION CO., LLC
      By:           Name:           Title:           SWIFT SERVICES HOLDINGS,
INC.
      By:           Name:           Title:           [OTHER GRANTORS]
      By:           Name:           Title:        

 

 